    Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 1 of 175



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA


In re                                                           Case No. 15-11408-R
TODD A. SWENNING,                                               Chapter 11

                                     Debtor



     CHAPTER 11 TRUSTEE’S NOTICE OF MOTION AND MOTION TO (1) DISMISS
       CHAPTER 11 CASE (2) REQUIRE TURNOVER OF ESTATE FUNDS, AND (3)
    APPROVE THE METHOD FOR MAKING FINAL DISTRIBUTIONS OF REMAINING
          ESTATE FUNDS, AND NOTICE OF OPPORTUNITY FOR HEARING


                                              NOTICE OF MOTION
           PLEASE TAKE NOTICE THAT, pursuant to Sections 542 and 1112(b) of 11 U.S.C. §

101 et seq. (the “Bankruptcy Code”),1 Todd A. Frealy, the Chapter 11 Trustee (the “Trustee”) of

the bankruptcy estate of Todd A. Swenning, the Chapter 11 debtor herein (the “Debtor”), hereby

submits this motion (the “Motion to Dismiss”) to (1) dismiss the Debtor’s Chapter 11 case, with

a reasonable bar to refiling, (2) require the Debtor to turn over a recently received tax refund or

enter judgment against the Debtor for the amount thereof, and (3) approve the method for

making final distributions of remaining estate funds.


                              NOTICE OF OPPORTUNITY FOR HEARING
           Your rights may be affected. You should read this document carefully and

           consult your attorney about your rights and the effect of this document. If

           you do not want the Court to grant the requested relief, or you wish to have your

           views considered, you must file a written response or objection to the requested

           relief with the Clerk of the United States Bankruptcy Court for the Northern

           District of Oklahoma, 224 South Boulder, Tulsa, Oklahoma 74103 no later than

           24 days from the date of filing of this request for relief (which is by no later than

1
    Unless otherwise state, all Section references herein are to the Bankruptcy Code.

                                                            1
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 2 of 175




       May 27, 2019. You should also serve a file-stamped copy of your response or

       objection to the undersigned movant/movant’s attorney and file a certificate of

       service with the Court. If no response or objection is timely filed, the Court may

       grant the requested relief without a hearing or further notice. The 24 day period

       includes the three (3) days allowed for mailing provided for in Fed. R. Bankr.

       P. 9006(f).

                                             * * *

                                           MOTION

                                                I.

                                      INTRODUCTION

       Chapter 11 cases and, in particular, the discharge to be granted in such cases, are for

honest but unfortunate debtors. In this case, the Debtor has demonstrated time and again that he

is not dealing with creditors (or the Trustee and the estate) in an honest manner. As further

discussed below, the Debtor’s misdeeds first resulted in the appointment of the Trustee. After

the Trustee confirmed his Second Amended Plan Of Reorganization Dated November 10, 2016

[Dkt. 160] (the “Plan”), the Debtor continued to act in other than an above-board manner. As a

result, in February 2018, the Trustee filed his Motion to Compel Performance Under Second

Amended Plan of Reorganization Dated November [Dkt. 226] (the “Motion to Compel”)

chronicling the Debtor’s failure to abide by, and perform under, the terms of the Plan, efforts to

make the Trustee constantly police the Debtor and his performance under the Plan, at great cost

and to the detriment of creditor recoveries, as well as the Trustee’s resulting inability to make

over $104,000 in payments required by the Plan. The Motion to Compel was granted.

       Notwithstanding that the Motion to Compel was granted, since the time it was granted,

the Debtor’s malfeasance and failure to perform under the Plan has continued. For example, the

despite payment deficiencies under the Plan, the Debtor failed to turn over to the Trustee the

$20,699 portion of a tax refund paid to the Debtor, which is one-half of the subject tax refund.

                                                2
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 3 of 175




Further, the Debtor appears to be engaging in efforts to funnel additional funds out of the estate

to his alleged former spouse, Melissa Swenning (“M. Swenning”), by making income tax

overpayments and then asserting that the resulting refunds should be split evenly between him

and M. Swenning despite the fact that the Debtor makes much more than M. Swenning and,

therefore, generates higher income taxes.2 For example, despite the disparity in income and

income taxes, and the lack of any apparent basis under the Debtor’s separation agreement with

M. Swenning for doing so, the Debtor paid $20,699 (i.e., the other half of the foregoing tax

refund) to M. Swenning. The Debtor should be required to turn over the entire tax refund.

         In addition, the Debtor failed to make a payment to the Trustee to purchase his non-

exempt equity in vehicles, as required by the Plan, and the Debtor has continued to make

payments not allowed by the Plan projections for extravagancies and other goods and services.

As was the case leading up to the filing of the Motion to Compel, when the Trustee inquires of

the Debtor regarding the foregoing matters, the Debtor delays, stonewalls, or provides untenable

explanations. Requiring the Trustee to heavily police the case and implementation of the Plan

has resulted in much higher than expected post-confirmation administrative fees, which would

ultimately diminish the projected distribution on allowed general unsecured claims under the

Plan were the case to proceed.

         As a result of the foregoing, as of May 1, 2019, over $177,000 in required Plan payments

have not been made, which default amount continues to grow, and creditors have started sending

letters to the Trustee demanding that he make payments required by the Plan. However, the

Trustee simply does not have funds to make such payments because of the Debtor’s failure to

perform under the plan and his active efforts to place funds beyond the reach of the Trustee.




2
  On multiple occasions, the Trustee requested that the Debtor provide copies of the returns resulting in the new tax
refund and other information relevant thereto. As usual, the Debtor failed to provide relevant information and
documentation. Since the Trustee is not aware of any basis for any tax refunds other than for income tax
overpayments, the Trustee surmises that the new tax refund is for income tax overpayments. Given the Debtor’s
failure to respond to requests for information about the new tax refund, the onus is on the Debtor to provide contrary
evidence.

                                                          3
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 4 of 175




        In consideration of the foregoing, there is ample cause under Section 1112(b) for

dismissal or conversion. Dismissal should be ordered over conversion because it is likely that

the Debtor cannot qualify as a Chapter 7 debtor under the means test, and adding another layer of

administrative costs will not benefit any creditors. More importantly, the Debtor has clearly

demonstrated that he does not deserve to get a discharge. Thus, the case should be dismissed,

and creditors should be allowed to pursue their claims and remedies against the Debtor.

        In addition to dismissal, the Trustee requests that the Court approve the method for

making final distributions of remaining estate funds pursuant to the distribution scheme under

the Bankruptcy Code.

                                                II.

                                   STATEMENT OF FACTS

A.      BACKGROUND.

        1.     On July 28, 2015 (the “Petition Date”), the Debtor commenced this bankruptcy

case by the filing a voluntary petition for relief under Chapter 11 of Title 11 of the United States

Code.

        2.     On April 22, 2016, the United States Trustee (the “UST”) filed a Motion to

Dismiss Chapter 11 Case, or in the Alternative, Appoint Chapter 11 Trustee [Dkt. 77] (the

“Trustee Motion”). A true and correct copy of the Trustee Motion is attached hereto as Exhibit

“1.” As can be seen, the Trustee Motion was premised on, inter alia, the Debtor’s (a) failure to

open required debtor in possession bank accounts despite repeated demands from the UST to do

so, (b) failure to properly report personal expenditures on the Debtor’s monthly operating

reports, (c) use of the account of his wholly owned entity, Todd D. Swenning, MD, PC (the

“PC”) to pay personal expenses with no response from the Debtor as to why it was happening,

(d) repeated failure to respond to inquiries from the UST regarding tax issues, (e) failure to

disclose all property, and (f) failure to accumulate funds to fund a plan of reorganization.

(Trustee Motion, ¶¶ 10-14).



                                                 4
    Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 5 of 175




         3.      On May 25, 2016, the Court entered its order [Dkt. 101] that, among other things,

(a) granted the Trustee Motion to the extent it sought the appointment of a Chapter 11 Trustee

and (b) directed the UST to appoint a Chapter 11 trustee and file an application for the approval

of such trustee.

         4.      On May 31, 2016, the UST filed its Application for Order Approving

Appointment of Chapter 11 Trustee [Dkt. 109] (the “Trustee Application”).

         5.      On June 1, 2016, the Court entered its Order Approving Appointment of Chapter

11 Trustee [Dkt. 110] pursuant to which the Court (a) granted the Trustee Application and (b)

appointed Todd A. Frealy as the Chapter 11 Trustee.

B.       THE PLAN, CONFIRMATION OF THE PLAN, AND THE COURT AND
         TRUSTEE’S AUTHORITY TO ENFORCE THE PLAN AND/OR ORDER
         DISMISSAL FOR FAILURE TO PERFORM UNDER THE PLAN.
         6.      On November 11, 2016, the Trustee filed solicitation versions of his (a) Second

Amended Disclosure Statement for Chapter 11 Trustee’s Second Amended Plan of

Reorganization Dated November 10, 2016 [Dkt. 161] (the “Disclosure Statement”) and (b)

Second Amended Plan of Reorganization Dated November 10, 2016 [Dkt. 160] (the “Plan”). A

true and correct copy of the Plan is attached hereto as Exhibit “2.”3

         7.      On January 3, 2017, the Court entered an order confirming the Plan [Dkt. 180]

(the “Confirmation Order”). A true and correct copy of the Confirmation Order is attached

hereto as Exhibit “3.”

         8.      The Plan went effective on January 18, 2017 (the “Effective Date”).

         9.      Pursuant to the terms of the Plan and the Confirmation Order:

                 a.      The Trustee is authorized to all take necessary and appropriate action to

         consummate the provisions of the Plan. (Plan, ¶¶ II.C.2; Confirmation Order, ¶ B.)

                 b.      The Court retained jurisdiction to, among other things, (1) interpret and

         implement the Plan, (2) to “resolve any disputes regarding the operation, implementation,

3
 Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Disclosure
Statement and Plan.

                                                      5
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 6 of 175




      and interpretation of the Plan and the Confirmation Order”, (3) to “construe and take any

      action to enforce the Plan, the Confirmation Order, and any other order of the Court,

      issue such orders as may be necessary for the implementation, execution, performance,

      and consummation of the Plan and the Confirmation Order, and all matters referred to in

      the Plan and the Confirmation Order, and to determine all matters that may be pending

      before the Court in this case on or before the Effective Date with respect to any person or

      entity related thereto”, (4) “[e]xcept as otherwise provided in the Plan or the

      Confirmation Order, to issue injunctions to take such other actions or make such other

      orders as may be necessary or appropriate to restrain interference with the Plan or the

      Confirmation Order, or the execution or implementation by any person or entity of the

      Plan or the Confirmation Order”, and (5) to “issue such orders in aid of consummation of

      the Plan or the Confirmation Order, notwithstanding any otherwise applicable

      nonbankruptcy law, with respect to any person or entity, to the fullest extent authorized

      by the Bankruptcy Code or Bankruptcy Rules.” (Plan, ¶¶ II.D.6; Confirmation Order, ¶

      D.)

             c.      “A creditor or party in interest may bring a motion to convert or dismiss

      the Case under Section 1112 after the Plan is confirmed if there is a default in

      performing the Plan.” (Plan, ¶ III.F.)

C.    FUNDING FOR THE PLAN, PLAN PROJECTIONS, REQUIRED PLAN
      PAYMENTS.
      10.    The Plan is to be funded from, among others, the following sources (the “Plan

Funds”):

             a.      Funds on hand on the Effective Date comprised of the Net P.C. Income

      (i.e., the net income from the Debtor’s wholly owned P.C.), as of the Effective Date, less

      a $10,000 retention to fund operations,

             b.      An expected federal tax refund in the amount of $59,000 for the 2015 tax

      year (the “2015 Tax Refund”),

                                                6
    Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 7 of 175




                 c.      The Debtor’s projected disposable income over five years from the

         Effective Date, which is comprised of (a) the Net P.C. Income less a $10,000 retention to

         fund operations, and (b) the Debtor’s Salary, less necessary and reasonable expenses,

         which are collectively projected to total $2,092,320,

                 d.      A new value contribution in the amount of $9,500 to be paid by the Debtor

         to the Trustee from non-Estate assets within 2 years of the Effective Date (i.e., by no later

         than January 18, 2019) to purchase the non-exempt equity in the Honda Cross Tour and

         Toyota Land Cruiser listed in the Debtor’s Schedules, as amended (the “New Value

         Payment”).

(See Plan, ¶¶ II.A and II.C.1.)

         11.     In terms of payments to creditors, the Plan and Confirmation Order provide for

                 a.      The payment in full of the administrative claim of the UST for quarterly

         fees, with payments made as they become due,

                 b.      The payment in full of the administrative claims of professionals over a

         three year period from the Effective Date (i.e., by no later than January 18, 2020) (the

         “Professional Admin. Claims”), with payments made on a quarterly basis,4

                 c.      The payment in full of the administrative claim of Desert Regional

         Hospital over a three year period from the Effective Date (i.e., by no later than January

         18, 2020) (the “Hospital Admin. Claim” and, with the Professional Admin Claims, the

         “Admin. Claims”), with payments made on a quarterly basis,

                 d.      The payment in full of the priority tax claim of the IRS over a five year

         period from the Petition Date (i.e., by no later than July 28, 2020), with payments made

         on a quarterly basis,5




4
  The Professional Admin. Claim of the Trustee’s counsel, Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”),
was to include post-confirmation professional fees and expenses incurred by LNBYB.
5
  The IRS’s alleged secured claim for 2010 taxes was reclassified as a general unsecured claim. (See Dkt. 216).

                                                      7
    Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 8 of 175




                 e.        The payment in full of the non-tax priority claim of M. Swenning with

         payments of $20,000 per month per the Agreed Temporary Joint Child Custody Plan (the

         “Temporary Support Agreement”) and the order thereon entered on December 15, 2015

         (the “M. Swenning Priority Claim”); a true and correct copy of the Temporary Support

         Agreement is attached hereto as Exhibit “4,”

                 f.        The payment of general unsecured claims in the estimated amount of

         approximately $1.686 million (the “General Unsecured Claims”), with payments

         projected under the Plan to start in 2020 and to total approximately $351,986 (or a 21%

         distribution).6
(See Plan, ¶ II.B)

         12.     In order to control Plan Funds, the Plan provides that “after the Effective Date, the

Debtor shall pay his Salary and the Net P.C. Income to the Trustee to hold for the benefit of

creditors pursuant to the terms of the Plan.” (Plan, ¶¶ II.C.2.a (Receiving and Holding the Plan

Funds)).

         13.     The projected cash flow for the P.C. (the “P.C. Projections”) and the Debtor (the

“Debtor Projections”) for the term of the Plan were attached to the Disclosure Statement as

Exhibits “2” and “3,” respectively, and are separately attached hereto as Exhibits “5” and “6,”

respectively, for the Court’s convenience.

D.       THE DEBTOR’S INITIAL FAILURES TO PERFORM PLAN TERMS, THE
         MOTION TO COMPEL PLAN PERFORMANCE AND BREACHES THEREOF.
         14.     In February 2018, the Trustee filed his Motion to Compel [Dkt. 226]. A true and

correct copy of the Motion to Compel, without attachments, many of which are duplicated here,

is attached hereto as Exhibit “7.” The Motion to Compel was brought based on arguments that:

                 a.        The Debtor had failed to pay his salary over to the Trustee on a number of

         occasions, most recently (at the time the Dismissal Motion was filed) in January 2018.


6
 The Plan also included a convenience class of four general unsecured, each under $3,000, which totaled $4,273.10
and which were paid 75% on the dollar for a total of $3,177.83 pursuant to the terms of the Plan.

                                                       8
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 9 of 175




     As noted in the Dismissal Motion, to the extent the Debtor argues this ever occurred

     because of a shortfall in funds required to pay payroll for the P.C., the Trustee notes that,

     if the Debtor had not caused the P.C. to utilize its funds to make well over $180,000 in

     Improper Payments (as defined and discussed in the Motion to Compel), the P.C. would

     have had sufficient funds to fund payroll.

            b.       The chart (the “Plan Performance Chart”) attached to the Motion to

     Compel as Exhibit “6” and attached hereto as Exhibit “8,” showed, inter alia, (1)

     payments required under the Plan through January 2018, (2) payments actually made

     under the Plan through December 2017, and (3) the deficiency in Plan payments through

     December 2017, reflecting that at that time the Debtor had underperformed and was

     deficient on Plan contributions required to make Plan payments by at least $104,945.12.

     The amount was actually larger at that time, as it did not include thousands of dollars in

     professional fees incurred by the Trustee’s counsel, LNBYB, in seeking to enforce the

     Plan, which has been made more costly due to the Debtor’s inability to provide timely,

     reliable financial information and to timely perform under the Plan (the “Plan
     Deficiency”).

            c.       The Plan and Debtor Projections provided for an estimated 2015 Tax

     Refund of $59,000 for the 2015 tax year, which ended up totaling $54,266.04. The

     projected 2015 Tax Refund was based on information from the Debtor. The initial 2015

     Federal Income 2015 Tax Return (the “2015 Return”) provided for the 2015 Tax Refund

     to be applied to 2016 federal income taxes. The Trustee directed the Debtor prepare and

     file an amended 2015 Return (the “2015 Amended Return”) to provide for the 2015 Tax

     Refund to be paid to the Debtor, and then to pay the 2015 Tax Refund over to the

     Trustee. After the Effective Date, and after months of delay in preparing, purportedly




                                              9
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 10 of 175




        executing, and purportedly filing the 2015 Amended Return, the Debtor’s accountants7

        provided the Trustee with a copy of the Debtor’s 2015 Amended Return that would

        generate the 2015 Tax Refund in the amount of $64,266.04 and payment thereof to the

        Debtor. The Trustee ultimately recovered the 2015 Tax Refund from the IRS, but only

        after having to issue an intercept letter to the IRS and after the Debtor’s counsel

        requested, without any basis to do so, that the estate share a portion of the 2015 Tax

        Refund with the Debtor’s alleged former spouse based on the assertion that she had an

        interest in the 2015 Tax Refund.

                 d.       The Debtor made numerous unauthorized transfers of funds that should

        have been paid to the Trustee to pay for, among other things, extravagant travel, over

        $11,500 in personal veterinary bills, fine dining, and cash withdrawals for other personal

        expenses (the “Improper Payments”). Attached to the Motion to Compel as Exhibit “13”
        and attached hereto as Exhibit “9” is a chart (the “Improper Payment Summary”)

        summarizing a material number, but not all, of what the Trustee asserted, at the time the

        Motion to Compel was filed, were unauthorized payments of personal and other

        unnecessary and/or non-business expenses for the Debtor and likely others from the P.C.

        Account. As noted in the Motion to Compel, the Improper Payments by the P.C. that

        were not provided for by the Plan budget and projections totaled approximately

        $186,000, which amount, in and of itself and certainly together with the 2015 Tax

        Refund, would be sufficient to cure all or nearly all of the Plan Deficiency existing as of

        December 2017.

        15.      On March 3, 2018, the Court entered its order granting the Motion to Compel (the

“Motion to Compel Order”) [Dkt. 230]. A true and correct copy of the Motion to Compel Order

is attached hereto as Exhibit “16.”



7
  The Debtor’s accountants are Healey & Associates, P.C. (“Healey”), which are also accountants for the P.C.
Although Healy was employed in the bankruptcy case, Healey never filed a fee application and never had any of its
fees or expenses approved, yet the P.C. has paid many thousands of dollars to Healey.

                                                       10
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 11 of 175




       16.     The Motion to Compel Order provides, inter alia, that the Debtor was required to:

               a.      (i) sign over and deposit all payments made to the P.C. into the Trustee’s

       account within three (3) business days of receipt and/or (ii) sign over to the Trustee and

       send to the Trustee within three (3) business days of receipt all payments made to the

       P.C., and

               b.      provide a monthly budget (the “P.C. Budget”) for the P.C. to the Trustee

       no later than one week before the following subject month, which P.C. Budget shall

       include (i) line items in the amounts set forth in the P.C. Projections, plus (ii) any

       adjustments thereto and any additional line items and an explanation therefor.

(Motion to Compel Order, ¶¶ 4 and 9.)

       17.     The Debtor breached the Motion to Compel Order multiple times by (a) not

timely delivering to the Trustee payments made to the P.C. and (b) never providing monthly P.C.

Budgets to the Trustee.

E.     THE DEBTOR’S ADDITIONAL FAILURES TO PERFORM PLAN TERMS AND
       ATTEMPTS TO PLACE FUNDS OUTSIDE OF THE REACH OF CREDITORS.
       18.     Given the Plan Deficiency as of December 2017 and the need to eliminate it and

any further deficiencies under the Plan in order to obtain a discharge, one would think that the

Debtor would have strictly adhered to the terms of the Plan after the Motion to Compel was

granted, but that has not been the case. The Debtor has continued to disregard the terms of the

Plan and to make the Plan as costly as possible to enforce, all at great cost to the estate and,

therefore, its creditors. The Plan has also gone further into deficiency due to the Debtor’s failure

to perform. In regard to the foregoing, the Trustee provides the following information.

       19.     THE NEW TAX REFUND.

               a.      On March 4, 2019, the Trustee emailed the Debtor and his counsel

inquiring as to $41,399.98 in funds deposited into the Debtor’s trust account. A true and correct

copy of the March 4, 2019 email is attached hereto as Exhibit “10.”

                                                11
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 12 of 175




               b.     On March 6, 2019, the Debtor responded that the foregoing deposits were

tax refunds (the “New Tax Refund”) from joint tax returns filed by him and M. Swenning and

that he gave half of the amount, or $20,699.99, to M. Swenning. A true and correct copy of the

March 6, 2019 email is attached hereto as Exhibit “11.”

               c.     On March 7, 2019, the Trustee’s counsel emailed the Debtor and his

counsel requesting the following documents and information and turnover of the New Tax

Refund. A true and correct copy of the March 7, 2019 email is attached hereto as Exhibit “12”

and provides as follows:

              Please advise as to the year for which the $41,400 in refunds were made and the
               source of the refunds – i.e., IRS, FTB, etc.

              Please send us a copy of the tax returns pursuant to which the refunds were made.

              Please send a copy of the checks pursuant to which the refunds were made or
               some other document from the relevant taxing authorities so we can confirm you
               received half.

              Please send the operative separation/divorce agreement with Ms. Swenning so we
               can ascertain whether she was entitled to any portion of the refunds. As an initial
               matter since almost all of the income was made by Dr. Swenning, the bulk, if not
               all, of the refund should go to Dr. Swenning.

              Please let us know who initially deposited the refund checks.

              Since (1) Dr. Swenning is well behind on plan funding, which has resulted in
               collection letters from the IRS and the hospital suggesting that the IRS and/or
               hospital may seek dismissal if they are not brought current and (2) Dr. Swenning
               is in default under the plan for failing to timely make the $9,500 payment to
               purchase non-exempt equity in vehicles, please confirm that Dr. Swenning will
               transfer the $41,400 in refunds to the Trustee and make the transfer of such funds
               to the Trustee.

              Please advise as to the status of Dr. Swenning paying the hospital his ~$60k
               portion of the cure amount to the hospital. Please be advised that, under the plan,
               such cure amount is to be paid from non-estate / non-plan funds. Therefore, Dr.
               Swenning is prohibited from making the payment by having the hospital offset
               against amounts otherwise owed to Dr. Swenning or the P.C.



                                                12
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 13 of 175




               d.     On March 18, 2019, the Trustee sent an email to the Debtor and his

counsel inquiring as to the status of responding to the foregoing requests. See Exhibit 11.

               e.     On March 26, 2019, the Trustee’s counsel emailed the Debtor and his

counsel (i) again inquiring as to the status of responding to the foregoing requests and (ii)

indicating that without a response and better plan performance there was a likelihood of a motion

to dismiss the case being filed by the Trustee and the loss of any discharge. A true and correct

copy of the March 26, 2019 email is attached hereto as Exhibit “13.”

               f.     On April 11, 2019, the Trustee emailed the Debtor and his counsel (i) yet

again inquiring as to the status of responding to the foregoing requests, (ii) inquiring about

continued spending out of the P.C. with no corresponding return, and (iii) and again (ii)

indicating that without a response and better plan performance there was a likelihood of a motion

to dismiss the case being filed by the Trustee and the loss of any discharge. A true and correct

copy of the April 11, 2019 email is attached hereto as Exhibit “14.”

               g.     On April 11, 2019, over a month after the requests were initially made,

after numerous follow-ups on the requests, and only after threats of a motion to dismiss the

bankruptcy case, the Debtor’s counsel responded to the requests as follows:

              Please advise as to the year for which the $41,400 in refunds were made and the
               source of the refunds – i.e., IRS, FTB, etc.

               [RESPONSE] Bill Healey [the Debtor’s accountant] has this information. Dr.
               Swenning has requested it to be forwarded to you. I don’t know the status, but I
               suspect that Healey’s tax season has slowed down his response time.

               Dr. Swenning, please contact Bill and either have the documents sent immediately
               or advise the Trustee what Bill says.

              Please send us a copy of the tax returns pursuant to which the refunds were made.

               Same as above. Bill Healey has the returns and can get them to the Trustee. Dr.
               Swenning, include this in your call to Healey.

              Please send a copy of the checks pursuant to which the refunds were made or
               some other document from the relevant taxing authorities so we can confirm you
               received half.

                                                13
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 14 of 175




              [RESPONSE] Bill Healey should also have this documentation, although Dr.
              Swenning or his bank should have copies of the refund checks. Dr. Swenning,
              when you call Healey confirm how the refunds were processed. He will know
              what documentation the trustee needs.

              Dr. Swenning is glad to work with Healey to get any and all information to the
              trustee and will continue to do so, but we also have no objection if the trustee
              desires to contact Healey directly by letter, call or otherwise to discuss any aspect
              or request any financial information, at any time, without notice to Dr. Swenning
              or me.

             Please send the operative separation/divorce agreement with Ms. Swenning so we
              can ascertain whether she was entitled to any portion of the refunds. As an initial
              matter since almost all of the income was made by Dr. Swenning, the bulk, if not
              all, of the refund should go to Dr. Swenning.

              [RESPONSE] I have the divorce case documents and will send them to you
              tomorrow. [Ultimately, the Debtor’s counsel sent a copy of the Temporary
              Support Agreement as the purported basis for the split of the New Tax Refund]

             Please let us know who initially deposited the refund checks.

              [RESPONSE] I believe Dr. Swenning deposited his half and gave Mrs. Swenning
              her half. Dr. Swenning please confirm to the Trustee or let the Trustee know how
              the refund checks were otherwise processed.

             Since (1) Dr. Swenning is well behind on plan funding, which has resulted in
              collection letters from the IRS and the hospital suggesting that the IRS and/or
              hospital may seek dismissal if they are not brought current and (2) Dr. Swenning
              is in default under the plan for failing to timely make the $9,500 payment to
              purchase non-exempt equity in vehicles, please confirm that Dr. Swenning will
              transfer the $41,400 in refunds to the Trustee and make the transfer of such funds
              to the Trustee.

              Presently Dr. Swenning has no money to transfer to the trustee, which he has
              reported to you. We are working in earnest to secure private funding to make a
              proposal to the trustee to pay a lump sum to satisfy all plan payments. The tax
              refund would figure into that solution. I can commit to you to have a proposal by
              the end of this month.
See Exhibit “14.”

       In other words, after delaying over a month to respond to the foregoing requests, the

Debtor’s response was basically to pass the buck to his accountants and require the Trustee to

jump through additional hoops to obtain the requested information at considerable cost.        The

                                               14
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 15 of 175




Debtor should have referred the Trustee to the Debtor’s accountants as soon as the request was

made, not a month later. Further, the Debtor should obtain and provide the requested documents

and information. The Trustee should not have to incur additional expense and delay to obtain it.

Other than the foregoing, the Debtor never received any other information or documents in

response to the foregoing requests pertaining to the New Tax Refund.                       Classic Stonewall

Swenning.

        The Trustee also notes that the foregoing information regarding the New Tax Refund

demonstrates that the Debtor appears to be engaging in efforts to funnel additional funds out of

the estate to his alleged former spouse, M. Swenning. The Debtor should not be making income

tax overpayments and then asserting that the resulting refunds should be split evenly between

him and M. Swenning despite the fact that the Debtor makes much more than M. Swenning and,

therefore, generates higher income taxes. Further, there is no evidence that M. Swenning was

even entitled to any portion of the New Tax Refund. The Temporary Support Agreement,8

Exhibit “4” hereto, which is the purported basis for the split of the New Tax Refund, provides for

M. Swenning to receive $20,000 per months in support but provides no basis for her to receive

any amount of income tax refunds, let alone 50% of such refunds, particularly because her

income is so much less than the Debtor’s.

        20.      ADDITIONAL EXPENDITURES NOT INCLUDED IN THE DEBTOR

PROJECTIONS. Prior to April 23, 2019, the Trustee emailed the Debtor and requested bank

statements for his DIP account. On April 23, 2019, the Debtor responded and provided the bank

statements. On the same date, the Trustee emailed the Debtor and his counsel and inquired about

large transfers totaling over $24,000 made from the Debtor’s DIP account, ostensibly from the

New Tax Refund. A true and correct copy of the April 23, 2019 email exchange is email is

attached hereto as Exhibit “15.” The Debtor never responded to that inquiry.


8
 The “Temporary” Support Agreement dated November 2015 has apparently never progressed to a final dissolution
and support agreement in the over three years since it was signed. This certainly creates the appearance that the
Temporary Support Agreement was a sham and merely a vehicle for paying $20,000 a month out of the estate and
placing such funds outside the reach of creditors.

                                                       15
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 16 of 175




       21.     THE DEBTOR’S FAILURE TO MAKE THE PAYMENT REQUIRED TO

PURCHASE EQUITY IN THE VEHICLES.                    As discussed above, pursuant to the Plan the

Debtor was required by make the New Value Payment to the Trustee in the amount of $9,500

from non-Estate assets by no later than January 18, 2019 to purchase the non-exempt equity in

the Honda Cross Tour and Toyota Land Cruiser listed in the Debtor’s Schedules. Despite the

Trustee’s demand for such payment and despite having received the New Tax Refund, the

Debtor failed to make the payment, timely or otherwise.

       22.     THE LARGE AND GROWING PLAN DEFICIENCY AND CREDITOR
DEMANDS FOR PAYMENTS. As the result of, among other things, the Debtor’s failure to

perform according to the terms of the Plan, the P.C. Projections, and the Debtor Projections, the

Plan Deficiency of at least $104,945.12 as of December 2017 had grown to at least $130,342.41

just six months later, as of June 2018. Included in the Plan Performance Chart, Exhibit “8”

hereto, are (a) payments required under the Plan through June 2018, the date of the last

disbursement under the Plan, (b) payments actually made under the Plan through June 2018, and

(c) the deficiency in Plan payments through June 2018 in the amount of at least $130,342.41.

       There have been no plan disbursements since June 2018, other than to M. Swenning, who

appears to be the only creditor receiving full, timely payments under the Plan thus far.     As a

result, the Trustee estimates that the Plan Deficiency has grown to at least $177,000 as of May 1,

2019, which amount is actually larger, because it does not include thousands of dollars in

professional fees incurred by the Trustee’s counsel in seeking to enforce the Plan, which has

been made more costly due to the Debtor’s refusal to provide timely, reliable financial

information and to timely perform under the Plan.

       Due to the large Plan Deficiency and the Trustee’s inability to make timely Plan

payments, creditors have started sending letters to the Trustee demanding that he make payments

required by the Plan. True and correct copies of the demand letters/emails from the IRS and

Desert Regional Hospital (aka Tenet Healthcare) are attached hereto as Exhibits “17” and “18,”

respectively. However, the Trustee simply does not have funds to make such payments, because

                                               16
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 17 of 175




of the Debtor’s failure to perform under the plan and his active efforts to place funds beyond the

reach of the Trustee.

        23.     CASH ON HAND AND OTHER MATTERS.

        The Trustee paid all taxes and payroll due on May 1, 2019. As of the filing of this

Dismissal Motion the estate currently has $33,843.62 in the estate account and $74,701.50 in the

payroll account. Provided the Trustee receives regular deposits from the Debtor during May

2019, the Trustee will pay taxes and payroll due on June 1, 2019. After accounting for the

foregoing payments and expected additional deposits, the Trustee estimates that there will be

approximately $100,000 in funds on hand if the case is dismissed soon after June 1, 2019, which

amount may increase to the extent the Trustee receives the New Tax Refund or other funds (the

“Remaining Funds”).
        As of the date of the filing of this Dismissal Motion, in addition to LNBYB’s allowed

administrative claim in the amount of $100,621.43, LNBYB incurred $72,516.26 in unpaid legal

fees and expenses since the Effective Date for a total claim of $173,137.69, which amount will

increase as a result of preparing for and appearing at the hearing on this Dismissal Motion and

preparing any order on this Dismissal Motion. Attached hereto as Exhibit “19” is a summary of

fees and expenses incurred by LNBYB from the Effective Date to the date hereof.

        In consideration of the foregoing, the Plan, and related fee application orders, and after

accounting for prior distributions pursuant to the Plan, the Administrative Claims are projected to

total approximately $302,466.62, as follows:

 ADMINISTRATIVE CREDITOR                         ORIGINAL       LESS            PLUS            CURRENT
                                                 CLAIM          PAYMENTS        ADDITIONAL      CLAIM
                                                 AMOUNT         MADE            FEES AND        AMOUNT
                                                                                EXPENSES
 LNBYB (Trustee Counsel)                         $ 100,621.43   $ (26,028.53)   $   72,516.26   $ 147,109.16
 Trustee                                         $   3,718.00   $    (961.77)                   $   2,756.23
 Hahn Fife (Trustee Accountants)                 $ 20,128.50    $ (5,206.80)                    $ 14,921.70
 Doerner Saunders (Debtor's Counsel)             $ 74,856.56    $ (19,363.72)                   $ 55,492.84
 Feamster & Carroll (Debtor's Divorce Counsel)   $     865.00   $    (223.76)                   $     641.24
 Desert Regional Medical Center                  $ 110,000.00   $ (28,454.55)                   $ 81,545.45
 TOTAL                                           $ 310,189.49   $ (80,239.13)   $ 72,516.26     $ 302,466.62


                                                    17
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 18 of 175




                                             III.

                       THE COURT SHOULD DISMISS THE CASE

A.     GOOD CAUSE EXISTS TO DISMISS THE CASE.

       1.     LEGAL STANDARD.
       Section 1112(b) provides, in relevant part, as follows:

              (b)(1) Except as provided in paragraph (2) and subsection (c), on
              request of a party in interest, and after notice and a hearing, the
              court shall convert a case under this chapter to a case under
              chapter 7 or dismiss a case under this chapter, whichever is in the
              best interests of creditors and the estate, for cause unless the court
              determines that the appointment under section 1104(a) of a trustee
              or an examiner is in the best interests of creditors and the estate.

11 U.S.C. § 1112(b) (emphasis added). Section 1112(b)(4) contains 16 examples of what

constitutes “cause.” 11 U.S.C. § 1112(b)(4). The examples of “cause” for dismissal in Section

1112(b)(4) are not exclusive and “‘[a] court may consider other factors as they arise and may

‘use its equitable powers to reach an appropriate result in individual cases.’” In re Mechanical

Maintenance, Inc., 128 B.R. 382, 386 (E.D. Pa. 1991) (quoting S.Rep No. 989, 95th Cong., 2d

Sess. 117, reprinted in 1978 U.S. Code Cong. & Admin. News 5787, 5903); see also In re YBA

Nineteen, LLC, 505 B.R. 289, 302 (S.D. Cal. 2014) (“Cause is a flexible standard, subject to the

Court's discretion, and does not necessarily involve one or all of those factors set forth in

Section 1112(b)(4).’”) (citing and quoting In re Prods. Int’l Co., 395 B.R. 101, 107

(Bankr.D.Ariz.2008); 11 U.S.C. § 102(3).

       2.     THERE IS CAUSE FOR DISMISSAL UNDER SECTION 1112(b)(4)(A),
              (E), (M), AND (N).
       Among the examples of cause for dismissal under Section 1112(b)(4) are the following:

              (A)     substantial or continuing loss to or diminution of the estate and the

              absence of a reasonable likelihood of rehabilitation,

              ...


                                               18
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 19 of 175




               (E)    failure to comply with an order of the court,

               …

               (M)    inability to effectuate substantial consummation of a confirmed

               plan, and,

               (N)    [most importantly here] material default by the Debtor with

               respect to a confirmed plan.

11 U.S.C. § 1112(b)(4)(A), (E), (M), and (O) (emphasis added).


               a.     SECTION 1129(b)(4)(A) – SUBSTANTIAL OR CONTINUING
                      LOSS TO OR DIMINUTION OF THE ESTATE AND THE
                      ABSENCE   OF     A    REASONABLE   LIKELIHOOD  OF
                      REHABILITATION.
       Here, both elements for finding cause for dismissal under Section 1112(b)(4) are

satisfied. The first element of Section 1129(b)(4)(A) is that there be a substantial or continuing

loss to or diminution of the estate. 11 U.S.C. § 1112(b)(4)(A). “‘[T]here need not be a

significant diminution in the estate’” for good cause to exist. In re Mense, 509 B.R. 269, 284–

85 (Bankr. C.D. Cal. 2014) (citing and quoting In re East Coast Airways, Ltd., 146 B.R. 325,

336 (Bankr. E.D.N.Y. 1992)). Rather, “‘[a]ll that need[s] to be found is that the estate has

suffered some diminution in value.’” Mense, 509 B.R. at 284-58 (citing and quoting East Coast

Airways, 146 B.R. 325); In re Kanterman, 88 B.R. 26, 29 (S.D.N.Y. 1988).

       In this case, the element of substantial or continuing loss to or diminution of the estate is

satisfied. As discussed above, the Debtor’s conduct resulted in the Trustee having to heavily

police enforcement of the Plan, including numerous email exchanges to obtain information from

the Debtor, turnover of the 2015 Tax Refund, and the preparation and filing of the Motion to

Compel, which was granted by the Court. Seeking to enforce the Plan based on the foregoing

and other actions has come at considerable to cost to the estate in the form of professional fees

and expenses, which has caused a substantial and continuing loss to and diminution of the estate

– i.e., the fees and expenses are reducing estate funds available to pay other allowed claims with

a lower priority.

                                                19
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 20 of 175




       The second element of Section 1112(b)(4)(A) is that there is an “absence of a reasonable

likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A) (emphasis added). The use of the term

“rehabilitation” as opposed to the more familiar term of “reorganization” used throughout the

Bankruptcy Code is meaningful and material to the instant case. “As used in § 1112(b)(4)(A),

rehabilitation does not necessarily denote reorganization, which could involve liquidation. In re

Creekside Senior Apartments, L.P., 489 B.R. 51, 61 (B.A.P. 6th Cir. 2013) (internal cites and

quotes omitted). “Rehabilitation is a different and … much more demanding standard than

reorganization.” Id. (internal cites and quotes omitted, alteration in original). “The issue of

rehabilitation for purposes of § 1112(b)(4)(A) is not the technical one of whether the debtor can

confirm a plan, but, rather, whether the debtor’s business prospects justify continuance of the

reorganization effort.” In re Hassen Imports P’ship, 2013 WL 4428508, at *12–15 (B.A.P. 9th

Cir. Aug. 19, 2013) (internal cites and quotes omitted); In re Red Door Lounge, Inc., 559 B.R.

728, 735 (Bankr. D. Mont. 2016) (same).

       In this case, as discussed herein above and below, despite confirmation of the Plan, there

is not a reasonable likelihood of rehabilitation, because the Debtor’s numerous defaults in

performing under the Plan, the substantial and growing Plan Deficiency, and the Debtor’s

reluctance to even turnover the New Tax Refund to pay the defaulted New Value Payment or to

try to reduce the Plan Deficiency.

       Since both elements of Section 1112(b)(4)(A) are satisfied, “cause” has been established

under Section 1112(b)(4)(A).

               b.     SECTION 1129(B)(4)(E), (M) AND (N) - FAILURE TO COMPLY
                      WITH AN ORDER OF THE COURT, INABILITY TO
                      EFFECTUATE SUBSTANTIAL CONSUMMATION OF A
                      CONFIRMED PLAN, OR MATERIAL DEFAULT BY THE
                      DEBTOR WITH RESPECT TO A CONFIRMED PLAN.
       As discussed, the Debtor failed to comply with the Motion to Compel Order multiple

times by (1) not timely delivering to the Trustee payments made to the P.C. and (2) never

providing monthly P.C. Budgets to the Trustee.

                                                 20
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 21 of 175




       Further, there is an inability to effectuate substantial consummation of the Plan and

numerous material defaults by the Debtor with respect to the Plan. The Debtor failed to turn

over the 2015 Tax Refund until he was forced to do so by the Motion to Compel and the order

granting such motion. The Debtor failed to make the New Value Payment in the amount of

$9,500 that was due on January 18, 2019 to purchase non-exempt equity in vehicles, and which

still has not been paid. As discussed in the Motion to Compel, the Debtor made numerous

Improper Payments. As a result of the foregoing, and the general failure of the Debtor to meet

the requirements of the Plan projections (i.e., the P.C. Projections and Debtor Projections), there

was a Plan Deficiency of approximately $104,000 as of December 2017, which grew to

approximately $130,000 as of June 2018, and which is estimated to currently total

approximately $177,000.

       Given that the Debtor has not stopped making improper disbursements, not improved

performance according to Plan projections, and refused to voluntarily turnover at least half of

the New Tax Refund to reduce Plan Deficiency, which has resulted in certain creditors calling

Plan defaults, there is no reasonable hope that it will be eliminated or that the Plan can be

consummated.

       Based on the foregoing, “cause” has been established under Section 1112(b)(4)(E), (M),

and (N).
                 c.    THERE IS GENERAL CAUSE FOR DISMISSAL UNDER
                       SECTION 1112(b).
       As noted above, the specific bases establishing “cause” that are enumerated in Section

1112(b)(4) are not exclusive, and “‘[a] court may consider other factors as they arise and may

‘use its equitable powers to reach an appropriate result in individual cases.’” Mechanical

Maintenance, Inc., 128 B.R. at 386 (internal cites and quotes omitted). Here, in addition to the

independent bases for finding cause under Section 1112(b)(4), any one of which independently

forms a basis for mandatory dismissal or conversion, there also exist more generalized bases for

finding cause.


                                                21
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 22 of 175




       Specifically, from the start of the Case, the Debtor engaged in misconduct resulting in

the appointment of the Trustee. The Debtor’s misconduct only continued after that. For

example, the Debtor refused to voluntarily turn over the 2015 Tax Refund to the Trustee and

forced the Trustee to file the Motion to Compel at considerable cost, which reduced the net

benefit of the 2015 Tax Refund. Most recently, despite the Plan Deficiency and failure to make

the New Value Payment, the Debtor retained the New Tax Refund and asserts that half of it

belongs to his purported former spouse, M. Swenning, despite the disparity in income and

income taxes, and the lack of any apparent basis under the Temporary Support Agreement to

pay half to her. Consistent with the 2015 Tax Refund, it appears that the Debtor intends to force

the Trustee to seek turnover of the New Tax Refund. Further, under the Debtor’s misguided

theory, he can simply overpay income taxes and then obtain a refund and pay 50% of his

overpayment to M. Swenning further draining funds out of the estate and increasing the Plan

Deficiency.

       Based on the foregoing, there are numerous bases for finding “cause” for dismissal

under Section 1112(b), which, barring unusual circumstances, make dismissal mandatory.

B.             DISMISSAL IS IN THE BEST INTEREST OF CREDITORS AND THE
               ESTATE.
       Once it is determined that “cause” exists, the Court must determine whether to convert

or dismiss the case based on what is in the best interests of creditors and the estate. 11 U.S.C. §

1112(b)(1); Mense, 509 B.R. 269, 284–85 (Bankr. C.D. Cal. 2014). This determination is

committed to the Court’s discretion. In re Warren, No. BAP EC-14-1390, 2015 WL 3407244,

at *4 (B.A.P. 9th Cir. May 28, 2015) (citing and quoting Nelson v. Meyer (In re Nelson), 343

B.R. 671, 675 (B.A.P. 9th Cir. 2006)); Pioneer Liquidating Corp. v. United States Trustee (In re

Consolidated Pioneer Mortgage Entities), 248 B.R. 368, 375 (B.A.P. 9th Cir. 2000).

        In the present case, dismissal would best serve the interests of creditors and the estate.

The Debtor has made it clear that he does not intend to act in good faith, to comply with the

Motion to Compel Order, or to perform under the Plan. Instead, the Debtor has demonstrated

                                                22
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 23 of 175




that he has no interest in reigning in expenses and trying to meet the Plan projections and to

otherwise perform under the Plan. Under these circumstances, the Debtor is not an “honest but

unfortunate debtor” who should be entitled to obtain a discharge. In consideration of the

foregoing, this case should be dismissed, and creditors should be allowed to pursue their claims

and remedies against the Debtor.

        In addition to the foregoing, it is likely that this case cannot even be converted to Chapter

7. Section 1112 provides that “[n]ot withstanding any other provision of this section, a case may

not be converted to a case under another chapter of this title unless the debtor may be a debtor

under such chapter.” 11 U.S.C. §1112(f).             Here, given the Debtor’s relatively high monthly

income, the Trustee asserts that the Debtor would not be able to meet the means test for a

Chapter 7 conversion.          See 11 U.S.C. §707(b).           Additionally, adding another layer of

administrative costs that will result if this case is converted to Chapter 7 will not benefit any

creditors.


                                                   IV.

       THE COURT SHOULD ORDER TURNOVER OF THE NEW TAX REFUND

        Pursuant to Section 541, property of the estate includes (1) “[a]ll interests of the debtor

and the debtor’s spouse in community property as of the commencement of the case that is …

under the sole, equal, or joint management and control of the debtor, (2) the “ [p]roceeds,

product, … or profits of or from property of the estate,”9 and (3) “any interest in property that the

estate acquires after the commencement of the case.” 11 U.S.C. § 541(a)(2), (6) and (7). In

addition, in Chapter 11 cases filed by individuals, such as the instant case, property of the estate

also includes “(1) all property of the kind specified in section 541 that the debtor acquires after

the commencement of the case but before the case is closed, dismissed, or converted to a case


9
  Section 541(a)(6) provides that property of the estate includes “[p]roceeds, product, … or profits of or from
property of the estate, except such as are earnings from services performed by an individual debtor after the
commencement of the case. 11 U.S.C. § 541(a)(6). As discussed below, the underlined portion of Section 541(a)(6)
is inapplicable in individual Chapter 11 cases pursuant to Section 1115

                                                      23
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 24 of 175




under chapter 7, 12, or 13, whichever occurs first; and (2) earnings from services performed by

the debtor after the commencement of the case but before the case is closed, dismissed, or

converted to a case under chapter 7, 12, or 13, whichever occurs first.”

       Here, the New Tax Refund is property of the estate. The New Tax Refund is believed to

have been generated entirely (or almost entirely) from the overpayment of income taxes by the

Debtor – i.e., the New Tax Refund is essentially the Debtor’s wages or other earnings being

returned to the Debtor. Thus, the New Tax Refund is, at minimum, (1) the proceeds, product, or

profit from property of the estate, (2) property acquired after the commencement of the case,

and/or (3) earnings from services performed by the Debtor after the commencement of the case.

       The Trustee is entitled to turnover of the New Tax Refund. Section 542 provides, inter

alia, that “an entity, [which includes an individual such as the Debtor pursuant to 11 U.S.C.

§101(15)] … in possession, custody, or control, during the case, of property that the trustee may

use, sell, or lease under section 363 of this title … shall deliver to the trustee, and account for,

such property or the value of such property.” 11 U.S.C. § 542(a) (emphasis added).

       Pursuant to Fed. R. Bankr. P. 7001(1), the Trustee can seek and obtain an order requiring

turnover of the New Tax Refund, or the value thereof, by motion and without having to file an

adversary proceeding.

       Based on the foregoing, the Trustee submits that the Court should enter an order or

judgment compelling the Debtor to turn over the New Tax Refund or the value thereof to the

Trustee.


                                              V.

       THE COURT SHOULD APPROVE THE METHOD FOR MAKING FINAL

                         DISTRIBUTIONS OF REMAINING FUNDS

       As discussed above, the Trustee expects to have approximately $100,000 of Remaining

Funds on the date of dismissal, assuming it happens by early June 2019. The foregoing amount

may increase to the extent the Trustee receives a turnover of the New Tax Refund or other funds.

                                                   24
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 25 of 175




Since there are no secured claims, administrative claims are the highest priority claims in the

case. Based on the foregoing, the Trustee requests that the Court approve a method for making

distributions of final funds whereby (1) the Trustee would first pay any outstanding UST

quarterly fees and then (2) make a pro rata distribution on allowed administrative claims, with

LNBYB’s administrative claim including the fees and expenses it incurred after the Effective

Date.      For example, assuming Remaining Funds totaled $100,000 after the payment of

outstanding UST quarterly fees, such Remaining Funds would be distributed as follows:



 ADMINISTRATIVE               ORIGINAL         LESS              PLUS             CURRENT          % OF TOTAL    FINAL
 CREDITOR                     CLAIM            PAYMENTS          ADDITIONAL       CLAIM            ADMIN.        DISTRIBUTION
                              AMOUNT           MADE              FEES AND         AMOUNT           CLAIMS        FROM
                                                                 EXPENSES                                        REMAINING
                                                                                                                 FUNDS


 LNBYB                        $   100,621.43   $ (26,028.53)     $    72,516.26   $   147,109.16        32.44%   $     32,438.70
 (Trustee Counsel)
 Trustee                      $     3,718.00   $     (961.77)                     $     2,756.23        1.20%    $      1,198.62
 Hahn Fife                    $    20,128.50   $   (5,206.80)                     $    14,921.70        6.49%    $      6,489.10
 (Trustee Accountants)
 Doerner Saunders             $    74,856.56   $ (19,363.72)                      $    55,492.84        24.13%   $     24,132.53
  (Debtor's Counsel)
 Feamster & Carroll           $      865.00    $     (223.76)                     $      641.24         0.28%    $        278.86
 (Debtor's Divorce Counsel)
 Desert Regional Medical      $   110,000.00   $ (28,454.55)                      $    81,545.45        35.46%   $     35,462.19
 Center
 TOTAL                        $ 310,189.49     $ (80,239.13)     $   72,516.26    $ 302,466.62           100%    $   100,000.00




         Further similar pro rata distributions would be made to the extent the New Tax Refund is

recovered in one or more payments after dismissal.




///

///

///




                                                                25
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 26 of 175




                                               VI.

                                        CONCLUSION

       WHEREFORE, the Trustee respectfully requests that the Court to enter an order: (1)

granting the motion, (2) dismissing the Debtor’s Chapter 11 case, with a reasonable bar to

refiling, (3) requiring the Debtor to turn over the entire New Tax Refund (or entering judgment

against the Debtor for the amount thereof), (4) approving the method for making final

distributions of the Remaining Funds, and (5) granting such further and other relief as the Court

deems just and proper under the circumstances.

Dated: May 3, 2019                           LEVENE, NEALE, BENDER, YOO
                                               & BRILL L.L.P.

                                             /s/ Todd M. Arnold
                                             MARTIN J. BRILL
                                             Cal. Bar No. 53220
                                             (Pro Hac Vice Application Approved)
                                             TODD M. ARNOLD
                                             Cal. Bar No. 221868
                                             (Pro Hac Vice Application Approved)
                                             10250 Constellation Boulevard, Suite 1700
                                             Los Angeles, California 90067
                                             Telephone: (310) 229-1234
                                             Facsimile: (310) 229-1244
                                             Email: mjb@lnbyb.com, tma@lnbyb.com

                                             Counsel for Chapter 11 Trustee, Todd A. Frealy




                                                 26
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 27 of 175



                           DECLARATION OF TODD A. FREALY

        I, Todd A. Frealy, hereby declare as follows:

        1.     I am over 18 years of age. Except where otherwise stated, I have personal

knowledge of the facts set forth below and, if called to testify, I could and would testify

competently thereto.

        2.     I am a partner in the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P.

(“LNBYB”).

        3.     In the ordinary course of LNBYB’s business, LNBYB creates business books and

records (the “Books and Records”) regarding, among other things, time recorded by LNBYB

performing particular tasks for clients. LNBYB’s Books and Records are made at or near the

time by, or from information transmitted by, a person with knowledge, in the ordinary course of

LNBYB’s business and as a regular practice of LNBYB’s business. The fee and expense

amounts for LNBYB referenced herein are based on LNBYB’s Books and Records.

        4.     I am duly licensed to practice law in the state of California and in the United

States District Court and Bankruptcy Court for the Central District of California.

        5.     I am the duly appointed Chapter 11 Trustee herein.

        6.     I make this declaration in support of the Motion to Dismiss to which this

declaration is attached. Unless otherwise stated, all capitalized terms herein have the same
meanings as in the Motion to Dismiss.

        7.     On July 28, 2015 (the “Petition Date”), the Debtor commenced this bankruptcy

case by the filing a voluntary petition for relief under Chapter 11 of Title 11 of the United States

Code.

        8.     On April 22, 2016, the United States Trustee (the “UST”) filed a Motion to

Dismiss Chapter 11 Case, or in the Alternative, Appoint Chapter 11 Trustee [Dkt. 77] (the

“Trustee Motion”). A true and correct copy of the Trustee Motion is attached hereto as Exhibit

“1.”


                                                27
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 28 of 175




       9.      On May 25, 2016, the Court entered its order [Dkt. 101] that, among other things,

(a) granted the Trustee Motion to the extent it sought the appointment of a Chapter 11 Trustee

and (b) directed the UST to appoint a Chapter 11 trustee and file an application for the approval

of such trustee.

       10.     On May 31, 2016, the UST filed its Application for Order Approving

Appointment of Chapter 11 Trustee [Dkt. 109] (the “Trustee Application”).

       11.     On June 1, 2016, the Court entered its Order Approving Appointment of Chapter

11 Trustee [Dkt. 110] pursuant to which the Court (a) granted the Trustee Application and (b)

appointed me as the Chapter 11 Trustee.

       12.     On November 11, 2016, I filed solicitation versions of the (a) Second Amended

Disclosure Statement for Chapter 11 Trustee’s Second Amended Plan of Reorganization Dated

November 10, 2016 [Dkt. 161] (the “Disclosure Statement”) and (b) Second Amended Plan of
Reorganization Dated November 10, 2016 [Dkt. 160] (the “Plan”). A true and correct copy of

the Plan is attached hereto as Exhibit “2.”

       13.     On January 3, 2017, the Court entered an order confirming the Plan [Dkt. 180]

(the “Confirmation Order”). A true and correct copy of the Confirmation Order is attached

hereto as Exhibit “3.”

       14.     The Plan went effective on January 18, 2017 (the “Effective Date”).

       15.     The projected cash flow for the P.C. (the “P.C. Projections”) and the Debtor (the

“Debtor Projections”) for the term of the Plan were attached to the Disclosure Statement as

Exhibits “2” and “3,” respectively, and are separately attached hereto as Exhibits “5” and “6,”

respectively, for the Court’s convenience.

       16.     In February 2018, I filed a Motion to Compel [Dkt. 226]. A true and correct copy

of the Motion to Compel, without attachments, many of which are duplicated here, is attached

hereto as Exhibit “7.”




                                               28
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 29 of 175




        17.      The Motion to Compel was brought based on arguments that:

                 a.       The Debtor had failed to pay his salary over to me on a number of

        occasions, most recently (at the time the Dismissal Motion was filed) in January 2018.

                 b.       The chart (the “Plan Performance Chart”) attached to the Motion to

        Compel as Exhibit “6” and attached hereto as Exhibit “8,” showed, inter alia, (1)

        payments required under the Plan through January 2018, (2) payments actually made

        under the Plan through December 2017, and (3) the deficiency in Plan payments through

        December 2017, reflecting that at that time the Debtor had underperformed and was

        deficient on Plan contributions required to make Plan payments by at least $104,945.12.

        The amount was actually larger at that time, as it did not include thousands of dollars in

        professional fees incurred by my counsel, LNBYB, in seeking to enforce the Plan, which

        has been made more costly due to the Debtor’s inability to provide timely, reliable

        financial information and to timely perform under the Plan (the “Plan Deficiency”).
                 c.       The Plan and Debtor Projections provided for an estimated 2015 Tax

        Refund of $59,000 for the 2015 tax year, which ended up totaling $54,266.04. The

        projected 2015 Tax Refund was based on information from the Debtor. The initial 2015

        Federal Income 2015 Tax Return (the “2015 Return”) provided for the 2015 Tax Refund

        to be applied to 2016 federal income taxes. I directed the Debtor prepare and file an

        amended 2015 Return (the “2015 Amended Return”) to provide for the 2015 Tax Refund

        to be paid to the Debtor, and then to pay the 2015 Tax Refund over to the Trustee. After

        the Effective Date, and after months of delay in preparing, purportedly executing, and

        purportedly filing the 2015 Amended Return, the Debtor’s accountants10 provided me

        with a copy of the Debtor’s 2015 Amended Return that would generate the 2015 Tax

        Refund in the amount of $64,266.04 and payment thereof to the Debtor. I ultimately



10
   The Debtor’s accountants are Healey & Associates, P.C. (“Healey”), which are also accountants for the P.C.
Although Healy was employed in the bankruptcy case, Healey never filed a fee application and never had any of its
fees or expenses approved, yet the P.C. has paid many thousands of dollars to Healey.

                                                       29
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 30 of 175




       recovered the 2015 Tax Refund from the IRS, but only after having to issue an intercept

       letter to the IRS and after the Debtor’s counsel requested, without any basis to do so, that

       the estate share a portion of the 2015 Tax Refund with the Debtor’s alleged former

       spouse based on the assertion that she had an interest in the 2015 Tax Refund.

              d.      The Debtor made numerous unauthorized transfers of funds that should

       have been paid to me to pay for, among other things, extravagant travel, over $11,500 in

       personal veterinary bills, fine dining, and cash withdrawals for other personal expenses

       (the “Improper Payments”). Attached to the Motion to Compel as Exhibit “13” and

       attached hereto as Exhibit “9” is a chart (the “Improper Payment Summary”)

       summarizing a material number, but not all, of what I asserted, at the time the Motion to

       Compel was filed, were unauthorized payments of personal and other unnecessary and/or

       non-business expenses for the Debtor and likely others from the P.C. Account. As noted

       in the Motion to Compel, the Improper Payments by the P.C. that were not provided for

       by the Plan budget and projections totaled approximately $186,000, which amount, in

       and of itself and certainly together with the 2015 Tax Refund, would be sufficient to cure

       all or nearly all of the Plan Deficiency existing as of December 2017.

       18.    On March 3, 2018, the Court entered its order granting the Motion to Compel (the

“Motion to Compel Order”) [Dkt. 230]. A true and correct copy of the Motion to Compel Order

is attached hereto as Exhibit “16.”

       19.    The Debtor breached the Motion to Compel Order multiple times by (a) not

timely delivering to me payments made to the P.C. and (b) never providing monthly P.C.

Budgets to me.

       20.    Given the Plan Deficiency as of December 2017 and the need to eliminate it and

any further deficiencies under the Plan in order to obtain a discharge, one would think that the

Debtor would have strictly adhered to the terms of the Plan after the Motion to Compel was

granted, but that has not been the case. The Debtor has continued to disregard the terms of the

Plan and to make the Plan as costly as possible to enforce, all at great cost to the estate and,

                                               30
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 31 of 175




therefore, its creditors. The Plan has also gone further into deficiency due to the Debtor’s failure

to perform. In regard to the foregoing, I provides the information below.

       21.       On March 4, 2019, I emailed the Debtor and his counsel inquiring as to

$41,399.98 in funds deposited into the Debtor’s trust account. A true and correct copy of the

March 4, 2019 email is attached hereto as Exhibit “10.”

       22.       On March 6, 2019, the Debtor responded that the foregoing deposits were tax

refunds (the “New Tax Refund”) from joint tax returns filed by him and M. Swenning and that

he gave half of the amount, or $20,699.99, to M. Swenning. A true and correct copy of the

March 6, 2019 email is attached hereto as Exhibit “11.”

       23.       On March 7, 2019, my counsel emailed the Debtor and his counsel requesting the

following documents and information and turnover of the New Tax Refund. A true and correct

copy of the March 7, 2019 email is attached hereto as Exhibit “12” and provides as follows:

                Please advise as to the year for which the $41,400 in refunds were made and the
                 source of the refunds – i.e., IRS, FTB, etc.

                Please send us a copy of the tax returns pursuant to which the refunds were made.

                Please send a copy of the checks pursuant to which the refunds were made or
                 some other document from the relevant taxing authorities so we can confirm you
                 received half.

                Please send the operative separation/divorce agreement with Ms. Swenning so we
                 can ascertain whether she was entitled to any portion of the refunds. As an initial
                 matter since almost all of the income was made by Dr. Swenning, the bulk, if not
                 all, of the refund should go to Dr. Swenning.

                Please let us know who initially deposited the refund checks.

                Since (1) Dr. Swenning is well behind on plan funding, which has resulted in
                 collection letters from the IRS and the hospital suggesting that the IRS and/or
                 hospital may seek dismissal if they are not brought current and (2) Dr. Swenning
                 is in default under the plan for failing to timely make the $9,500 payment to
                 purchase non-exempt equity in vehicles, please confirm that Dr. Swenning will
                 transfer the $41,400 in refunds to the Trustee and make the transfer of such funds
                 to the Trustee.


                                                 31
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 32 of 175



                Please advise as to the status of Dr. Swenning paying the hospital his ~$60k
                 portion of the cure amount to the hospital. Please be advised that, under the plan,
                 such cure amount is to be paid from non-estate / non-plan funds. Therefore, Dr.
                 Swenning is prohibited from making the payment by having the hospital offset
                 against amounts otherwise owed to Dr. Swenning or the P.C.

       24.       On March 18, 2019, I sent an email to the Debtor and his counsel inquiring as to

the status of responding to the foregoing requests. See Exhibit 11.

       25.       On March 26, 2019, my counsel emailed the Debtor and his counsel (i) again

inquiring as to the status of responding to the foregoing requests and (ii) indicating that without a

response and better plan performance there was a likelihood of a motion to dismiss the case

being filed and the loss of any discharge. A true and correct copy of the March 26, 2019 email is

attached hereto as Exhibit “13.”

       26.       On April 11, 2019, I emailed the Debtor and his counsel (i) yet again inquiring as

to the status of responding to the foregoing requests, (ii) inquiring about continued spending out

of the P.C. with no corresponding return, and (iii) and again (ii) indicating that without a

response and better plan performance there was a likelihood of a motion to dismiss the case

being filed and the loss of any discharge. A true and correct copy of the April 11, 2019 email is

attached hereto as Exhibit “14.”

       27.       On April 11, 2019, over a month after the requests were initially made, after

numerous follow-ups on the requests, and only after threats of a motion to dismiss the

bankruptcy case, the Debtor’s counsel responded to the requests as follows:

                Please advise as to the year for which the $41,400 in refunds were made and the
                 source of the refunds – i.e., IRS, FTB, etc.

                 [RESPONSE] Bill Healey [the Debtor’s accountant] has this information. Dr.
                 Swenning has requested it to be forwarded to you. I don’t know the status, but I
                 suspect that Healey’s tax season has slowed down his response time.

                 Dr. Swenning, please contact Bill and either have the documents sent immediately
                 or advise the Trustee what Bill says.

                Please send us a copy of the tax returns pursuant to which the refunds were made.


                                                  32
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 33 of 175



            Same as above. Bill Healey has the returns and can get them to the Trustee. Dr.
            Swenning, include this in your call to Healey.

           Please send a copy of the checks pursuant to which the refunds were made or
            some other document from the relevant taxing authorities so we can confirm you
            received half.

            [RESPONSE] Bill Healey should also have this documentation, although Dr.
            Swenning or his bank should have copies of the refund checks. Dr. Swenning,
            when you call Healey confirm how the refunds were processed. He will know
            what documentation the trustee needs.

            Dr. Swenning is glad to work with Healey to get any and all information to the
            trustee and will continue to do so, but we also have no objection if the trustee
            desires to contact Healey directly by letter, call or otherwise to discuss any aspect
            or request any financial information, at any time, without notice to Dr. Swenning
            or me.

           Please send the operative separation/divorce agreement with Ms. Swenning so we
            can ascertain whether she was entitled to any portion of the refunds. As an initial
            matter since almost all of the income was made by Dr. Swenning, the bulk, if not
            all, of the refund should go to Dr. Swenning.

            [RESPONSE] I have the divorce case documents and will send them to you
            tomorrow. [Ultimately, the Debtor’s counsel sent a copy of the Temporary
            Support Agreement as the purported basis for the split of the New Tax Refund]

           Please let us know who initially deposited the refund checks.

            [RESPONSE] I believe Dr. Swenning deposited his half and gave Mrs. Swenning
            her half. Dr. Swenning please confirm to the Trustee or let the Trustee know how
            the refund checks were otherwise processed.

           Since (1) Dr. Swenning is well behind on plan funding, which has resulted in
            collection letters from the IRS and the hospital suggesting that the IRS and/or
            hospital may seek dismissal if they are not brought current and (2) Dr. Swenning
            is in default under the plan for failing to timely make the $9,500 payment to
            purchase non-exempt equity in vehicles, please confirm that Dr. Swenning will
            transfer the $41,400 in refunds to the Trustee and make the transfer of such funds
            to the Trustee.

            Presently Dr. Swenning has no money to transfer to the trustee, which he has
            reported to you. We are working in earnest to secure private funding to make a
            proposal to the trustee to pay a lump sum to satisfy all plan payments. The tax
            refund would figure into that solution. I can commit to you to have a proposal by
            the end of this month.


                                             33
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 34 of 175




See Exhibit “14.”

        28.      Prior to April 23, 2019, I emailed the Debtor and requested bank statements for

his DIP account. On April 23, 2019, the Debtor responded and provided the bank statements.

On the same date, I emailed the Debtor and his counsel and inquired about large transfers

totaling over $24,000 made from the Debtor’s DIP account, ostensibly from the New Tax

Refund. A true and correct copy of the April 23, 2019 email exchange is email is attached hereto

as Exhibit “15.” The Debtor never responded to that inquiry.

        29.      As discussed above, pursuant to the Plan the Debtor was required by make the

New Value Payment to me in the amount of $9,500 from non-Estate assets by no later than

January 18, 2019 to purchase the non-exempt equity in the Honda Cross Tour and Toyota Land

Cruiser listed in the Debtor’s Schedules. Despite my demand for such payment and despite

having received the New Tax Refund, the Debtor failed to make the payment, timely or

otherwise.

        30.      As the result of, among other things, the Debtor’s failure to perform according to

the terms of the Plan, the P.C. Projections, and the Debtor Projections, the Plan Deficiency of at

least $104,945.12 as of December 2017 had grown to at least $130,342.41 just six months later,

as of June 2018. Included in the Plan Performance Chart, Exhibit “8” hereto, are (a) payments

required under the Plan through June 2018, the date of the last disbursement under the Plan, (b)

payments actually made under the Plan through June 2018, and (c) the deficiency in Plan

payments through June 2018 in the amount of at least $130,342.41.

        31.      There have been no plan disbursements since June 2018, other than to M.

Swenning, who appears to be the only creditor receiving full, timely payments under the Plan

thus far.     As a result, I estimate that the Plan Deficiency has grown to at least $177,000 as of

May 1, 2019, which amount is actually larger, because it does not include thousands of dollars in

professional fees incurred by my counsel in seeking to enforce the Plan, which has been made

more costly due to the Debtor’s refusal to provide timely, reliable financial information and to

timely perform under the Plan.

                                                 34
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 35 of 175




        32.     Due to the large Plan Deficiency and my inability to make timely Plan payments,

creditors have started sending letters demanding that I make payments required by the Plan.

True and correct copies of the demand letters/emails from the IRS and Desert Regional Hospital

(aka Tenet Healthcare) are attached hereto as Exhibits “17” and “18,” respectively. However, I

simply do not have funds to make such payments, because of the Debtor’s failure to perform

under the plan and his active efforts to place funds beyond my reach.

        33.     I paid all taxes and payroll due on May 1, 2019. As of the filing of this Dismissal

Motion the estate currently has $33,843.62 in the estate account and $74,701.50 in the payroll

account. Provided I receive regular deposits from the Debtor during May 2019, I will pay taxes

and payroll due on June 1, 2019. After accounting for the foregoing payments and expected

additional deposits, I estimate that there will be approximately $100,000 in funds on hand if the

case is dismissed soon after June 1, 2019, which amount may increase to the extent I receive the

New Tax Refund or other funds (the “Remaining Funds”).

        34.     As of the date of the filing of this Dismissal Motion, in addition to LNBYB’s

allowed administrative claim in the amount of $100,621.43, LNBYB incurred $72,516.26 in

unpaid legal fees and expenses since the Effective Date for a total claim of $173,137.69, which

amount will increase as a result of preparing for and appearing at the hearing on this Dismissal

Motion and preparing any order on this Dismissal Motion. Attached hereto as Exhibit “19” is a

summary of fees and expenses incurred by LNBYB from the Effective Date to the date hereof.

        35.     In consideration of the foregoing, the Plan, and related fee application orders, and

after accounting for prior distributions pursuant to the Plan, the Administrative Claims are

projected to total approximately $302,466.62, as follows:

 ADMINISTRATIVE CREDITOR                     ORIGINAL         LESS            PLUS            CURRENT
                                             CLAIM            PAYMENTS        ADDITIONAL      CLAIM
                                             AMOUNT           MADE            FEES AND        AMOUNT
                                                                              EXPENSES
 LNBYB (Trustee Counsel)                      $ 100,621.43    $ (26,028.53)   $   72,516.26    $ 147,109.16
 Trustee                                      $   3,718.00    $    (961.77)                    $   2,756.23
 Hahn Fife (Trustee Accountants)              $ 20,128.50     $ (5,206.80)                     $ 14,921.70
 Doerner Saunders (Debtor's Counsel)          $ 74,856.56     $ (19,363.72)                    $ 55,492.84

                                                 35
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 36 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 37 of 175
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page38
                                                                       1 of 8
                                                                            175



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OKLAHOMA


                                             )
IN RE:                                       )
                                             )
TODD A. SWENNING,                            )      Case No. 15-11408-R
                                             )      Chapter 11
                      Debtor.                )


  UNITED STATES TRUSTEE’S MOTION TO DISMISS CHAPTER 11 CASE, OR IN
           THE ALTERNATIVE, APPOINT CHAPTER 11 TRUSTEE

       Samuel K. Crocker, United States Trustee for Region 20, (the “U.S. Trustee”), by and

through the undersigned counsel, respectfully requests that this Court enter an Order, pursuant to

11 U.S.C. §§ 1112(b) and 1104(a), dismissing the above-referenced case, or in the alternative,

appointing a Chapter 11 trustee. In support hereof, the U.S. Trustee represents as follows:

                                       JURISDICTION

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core matter pursuant to 28 U.S.C. § 157(b).


   STATEMENT OF RELEVANT FACTUAL AND PROCUEDRAL BACKGROUND

Employment/Assets

       2.      Debtor Todd A. Swenning (the “Debtor”) filed the above-styled bankruptcy case

on July 28, 2015 (the “Petition Date”). The Debtor is employed as an orthopedic trauma surgeon

in Palm Springs, California. The Debtor has resided in Palm Springs since April of 2015. Prior

to that time, the Debtor worked as an orthopedic trauma surgeon in Tulsa, Oklahoma.

       3.      The Debtor owns one hundred percent (100%) of the stock in a professional

corporation known as Todd D. Swenning, MD, PC (the “PC”). The PC was formed by the

Debtor in early 2015, before the Debtor relocated to Palm Springs.
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page39
                                                                       2 of 8
                                                                            175



       4.     The PC and the Debtor have numerous contracts with the employer of the Debtor,

Desert Regional Medical Center, Inc. (“Desert Regional”).1 Pursuant to these contracts, the PC

is paid monies and then the PC distributes those monies to the Debtor in the form of a salary.

The Debtor has stated that the PC has few expenses, identifying only medical malpractice

insurance and book-keeping expenses.

       5.     The PC has separate bank accounts at Chase Bank, N.A (“Chase”). These consist

of a savings account [ending in nos. 1389] and a checking account [ending in nos. 2037]. The

Debtor also holds at least one personal bank account at Chase – a checking account [ending in

nos. 9750].

       6.     Since the Petition Date, the PC’s bank statements reflect that it has collected over

$650,000.00.2 Of that amount, the Debtor’s monthly operating reports and the Debtor’s Form

W-2 Tax and Wage Statement reflect only $233,000.00 has been distributed by the PC to the

Debtor. See attachments to Supplement to Periodic Report Regarding Value, Operations and

Profitability of Entities in Which the Estate of Todd A. Swenning Holds a Substantial or

Controlling Interest (the “Reporting Supplement”), Dkt. No. 68.

       7.     The Debtor has few exempt assets, and no homestead. One large asset the Debtor

claims as exempt is a retirement account with a scheduled value of $200,000.00. See Debtor’s

Schedules B and C, Dkt. No. 1.




1
       Only one contract, that certain Relocation Agreement dated April 20, 2105, appears to be
in the name of the Debtor personally. Pursuant to this agreement, the Debtor is guaranteed to
receive the sum of $75,260.68 a month for 17 months – beginning in April of 2015. The Debtor
advised that this agreement was transferred to the PC.
2
       The source of that $650,000.00 is unclear. The U.S. Trustee assumes it came from the
Debtor’s employer, Desert Regional.
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page40
                                                                       3 of 8
                                                                            175



       Liabilities


       8.     The Debtor pays a domestic support obligation (“DSO”) to his estranged spouse,

Narayani (Melissa) Swenning (the “Spouse”), in the amount of $20,000.00 per month.3

       9.     The Debtor has scheduled more than $400,000.00 in unpaid personal income

taxes owed to the Internal Revenue Service.4 In addition, the Debtor has a mortgage foreclosure

deficiency owed to Commerce Bank in the amount of $1,209,165.96. See Debtor’s Schedules E

and F, Dkt. No. 1.

Reporting/Disclosures


       10.    The Debtor’s case has been pending with the Court for more almost nine (9)

months. During that time, the Debtor has failed to open a debtor in possession (“DIP”) bank

account. The U.S. Trustee has communicated to the Debtor’s counsel repeatedly that this needed

to be resolved. Further, the Court held a status hearing on February 17, 2016, at which it was

made clear by the Court that opening a DIP account was to be a priority for the Debtor.

       11.    During the pendency of the Debtor’s case, the Debtor has failed to properly report

personal expenditures on the Debtor’s monthly operating reports. The Debtor appears to be

using the PC bank accounts for personal use. The Debtor did not disclose these transactions, but

rather they were flagged by the U.S. Trustee (and now the Court) upon a review of the PC bank

statements. The U.S. Trustee has raised this issue with the Debtor’s counsel on more than one




3
       While the divorce case has been pending for some time, the custody and support order
was not entered by the District Court until January of 2016 – more than 5 months after the
bankruptcy filing.
4
       The Internal Revenue Service has filed a claim in the Debtor’s case in the amount of
$443,897.87.
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page41
                                                                       4 of 8
                                                                            175



occasion, but received no response or explanation and the personal spending out of the PC

account continued.

       12.     The Debtor, via counsel, has failed to respond to inquiries from the U.S. Trustee

regarding the Debtor’s taxes and in particular, whether the Debtor is withholding post-Petition

Date for 2016.5 The Debtor has also failed to confirm whether DSO notices have been properly

sent, despite repeated requests from the U.S. Trustee.

       13.     Additionally, during the 341 meeting of creditors, numerous items of personal

property were mentioned that were not included in the schedules.            The Debtor advised

amendments would be made. To date, none have been filed.

       14.     Finally, despite having the benefit of the automatic stay, the Debtor has failed to

save any funds to fund a plan of reorganization. As of the end of February, the Debtor is holding

cash in the amount of $19,406.12. See Debtor’s MOR dated March 21, 2016, Dkt. No. 55. As of

the end of February, the PC is holding cash in the amount of $45,440.81. See attachments to

Reporting Supplement, Dkt. No. 68.

                              ARGUMENT AND AUTHORITY

Dismissal under Section 1112(b) of the Bankruptcy Code


       15.     Section 1112 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the

“Bankruptcy Code”) provides for conversion of a Chapter 11 case to one under Chapter 7, or

dismissal of a Chapter 11 case, if a party in interest establishes “cause.” See 11 U.S.C. §

1112(b)(1). In the instant case, the U.S. Trustee seeks dismissal of the Debtor’s case rather than




5
       In the Reporting Supplement required by the Court, the Debtor did submit a statement
from Paychex setting forth tax withholding information for 2016.
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page42
                                                                       5 of 8
                                                                            175



conversion as the Debtor’s income and the nature of his liabilities make it unlikely he would

remain in a Chapter 7. See 11 U.S.C. § 707(b).

       16.    Specifically, Section 1112(b) provides:

       Except as provided in paragraph (2) and subsection (c), on request of a party in
       interest, and after notice and a hearing, the court shall convert a case under this
       chapter to a case under chapter 7 or dismiss a case under this chapter, whichever
       is in the best interests of the creditors and the estate, for cause unless the court
       determines that the appointment under section 1104(a) of a trustee or an examiner
       is in the best interests of the creditors and the estate.

11 U.S.C. § 1112(b). Courts have wide discretion in determining whether or not cause exists

under Section 1112(b). See In re MF Global Holdings Ltd., 465 B.R. 736, 742 (Bankr. S.D.N.Y.

2012). The Court may also consider special circumstances and order the appointment of either a

Chapter 11 trustee or examiner if said appointment would be in the best interests of creditors of

the estate. See 11 U.S.C. §§ 1112(b)(1) and 1112(b)(2). See also In re Spencerport Dev., LLC,

No. 14-21154 (PRW), 2014 Bankr. LEXIS 4909, at *3-4 (Bankr. W.D.N.Y. Dec. 4, 2014).

       17.     The Bankruptcy Code provides numerous examples of “cause,” including

“substantial or continuing loss to or diminution of the estate and the absence of a reasonable

likelihood of rehabilitation” and “gross mismanagement of the estate.”             11 U.S.C. §§

1112(b)(4)(A) and (b)(4)(B). The list contained in Section 1112 of the Bankruptcy Code,

however, is non-exhaustive and thus, various non-identified acts or failure to act may also

constitute cause. Courts look at the totality of the circumstances in evaluating cause under

Section 1112(b). See, e.g., Hall v. Vance, 887 F.2d 1041, 1044 (10th Cir. 1989); In re Colon

Martinez, 472 B.R. 137, 144 (B.A.P. 1st Cir. 2012); In re Landmark A. Hess Farm, LLC, 448

B.R. 707, 711 (Bankr. D. Md. 2011); In re Van Eck, 425 B.R. 54, 59 (Bankr. D. Conn. 2010); In

re Orbit Petroleum, Inc., 395 B.R. 145, 147 (Bankr. D. N.M. 2008).
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page43
                                                                       6 of 8
                                                                            175



        18.    The Debtor, as a debtor in possession, is a fiduciary for the estate and its creditors.

In re United Healthcare Sys., Inc., 200 F.3d 170 (3d Cir. 1999), cert. denied, 530 U.S. 1204, 120

S. Ct. 2199 (2000). The Debtor is required by the Bankruptcy Code to be accountable for all

property received and to furnish information concerning the estate and the estate’s administration

as requested by a party in interest. See 11 U.S.C. §704(a)(2) and 704(a)(7), incorporated by

reference in 11 U.S.C. §§ 1106(a)(1) and 1107(a). See also In re Modern Office Supply, Inc., 28

B.R. 943, 944 (Bankr. W.D. Okla. 1983) (stating that an important fiduciary obligation of a

debtor in possession is to keep creditors and the bankruptcy court informed).

        19.    The Debtor’s actions indicate that he is either unable or unwilling to act as

fiduciary in this case. The Debtor has failed and refused to open a DIP account, as requested by

the U.S. Trustee on numerous occasions and as directed by the Court. In addition, the Debtor

has failed to satisfactorily report his income and expenses to the U.S. Trustee and this Court.

The Debtor has also failed to perform other required reporting of a DIP by refusing to confirm

the sending of DSO notices. Finally, the Debtor has failed to generate sufficient monies to fund

a Chapter 11 plan of reorganization. As such, the U.S. Trustee seeks dismissal of the Debtor’s

case.

Appointment of a Trustee


        20.    Alternatively, pursuant to Section 1104(a) of the Bankruptcy Code, the U.S.

Trustee seeks the appointment of a Chapter 11 trustee to manage the financial affairs of the

Debtor.

        21.    In pertinent part, Section 1104(a) provides as follows:

               At any time after the commencement of the case but before confirmation of a
               plan, on request of a party in interest or the United States Trustee, and after notice
               and a hearing, the court shall order the appointment of a trustee –
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page44
                                                                       7 of 8
                                                                            175



               (1) for cause, including fraud, dishonesty, incompetence, or gross
               mismanagement of the affairs of the debtor by current management, either before
               or after the commencement of the case, or similar cause, but not including the
               number of holders of securities of the debtor or the amount of assets or liabilities
               of the debtor; or

               (2) if such appointment is in the interest of creditors, any equity security holders,
               and other interests of the estate, without regard to the number of holders of
               securities of the debtor or the amount of assets and liabilities of the debtor.

11 U.S.C. § 1104(a).

       22.     The Bankruptcy Code does not attempt to give an all-inclusive definition of what

constitutes “cause” for the appointment of a Chapter 11 trustee. Rather, the Code recognizes that

what constitutes sufficient cause for the appointment of a Chapter 11 trustee is a question of fact.

In re Sharon Steel Corp., 871 F.2d 1217, 1226 (3rd Cir. 1989), 7 Collier on Bankruptcy ¶

1104.02[3][a] (16th Ed. Rev.). Once the court determines that the facts as presented establish

cause, the statute mandates that the court “shall” appoint a trustee. In re Oklahoma Refining

Company, 838 F.2d 1133, 1136 (10th Cir. 1988). See also Escoe v. Zerbst, 295 U.S. 490, 493

(1935) (stating that “shall” is the language of command and its use in a statute indicates intent

that the statute should be mandatory).

       23.     The Court may order the appointment a Chapter 11 trustee without a finding of

fraud, dishonesty, incompetence or gross mismanagement. Oklahoma Refining, 838 F.2d at

1136. Among the factors a court may consider in determining whether to appoint a Chapter 11

trustee under Section 1104(a)(2) are: (1) the trustworthiness of the debtor; (2) the debtor’s past

and present performance and prospects for the debtor’s reorganization; (3) confidence, or lack

thereof, of the business community and creditors in present management; and (4) the benefits

derived by appointment of a trustee, balanced against the costs of appointment. See In re
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            77 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        04/22/16 Page
                                                                  Page45
                                                                       8 of 8
                                                                            175



Ionosphere Clubs, Inc., 113 B.R. 164, 168 (Bankr. S.D.N.Y. 1990); In re Colorado-Ute Elec.

Ass’n, Inc., 120 B.R. 164, 176 (Bankr. D.Colo. 1990).

       24.     As noted above, the debtor in possession is a fiduciary for the estate and its

creditors. As such, the Debtor is required by the Bankruptcy Code to be accountable for all

property received, including post-petition income, and to disclose the same to the Court, the U.S.

Trustee and creditors. The Debtor’s failure to do so leads the U.S. Trustee to conclude the

creditors are better served by the appointment of a Chapter 11 trustee to manage the financial

affairs of the Debtor.

                                        CONCLUSION

       In light of the above, the U.S. Trustee seeks an Order from this Court either dismissing

the Debtor’s case or appointing a Chapter 11 Trustee. The U.S. Trustee submits that cause exists

under the relevant Code sections

       Dated this 22nd day of April, 2016.


                                                    SAMUEL K. CROCKER,
                                                    UNITED STATES TRUSTEE


                                                    /s/ Bonnie N. Hackler
                                                    Katherine Vance, OBA #9175
                                                    Paul R. Thomas OBA #11546
                                                    Bonnie N. Hackler, OBA #18392
                                                    224 South Boulder, Room 225
                                                    Tulsa, Oklahoma 74103
                                                    (918) 581-6671- Telephone
                                                    (918) 581-6674 - Facsimile
                                                    bonnie.hackler@usdoj.gov – Email
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 46 of 175
    Case
     Case15-11408-R
          15-11408-R Document
                      Document244
                               160 Filed
                                    FiledininUSBC
                                              USBCND/OK
                                                   ND/OKon
                                                         on05/03/19
                                                            11/14/16 Page
                                                                      Page47
                                                                           1 of 32
                                                                                175



                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA


    In re                                                            Case No. 15-11408-R
    TODD A. SWENNING,                                                Chapter 11

                                       Debtor


                                                                     Plan Confirmation Hearing:
                                                                      DATE:     December 16, 2016
                                                                      TIME:     10:30 a.m. (CST)
                                                                      PLACE: Courtroom 1
                                                                                224 S. Boulder Ave. Suite 105
                                                                                Tulsa, OK 74103



         CHAPTER 11 TRUSTEE’S SECOND AMENDED PLAN OF REORGANIZATION
                            DATED NOVEMBER 10, 2016



                                                            I.

                                                  INTRODUCTION
              On July 28, 2015 (the “Petition Date”), Todd A. Swenning, the Chapter 11 debtor

    herein (the “Debtor”), commenced this Chapter 11 bankruptcy case (the “Case”) by filing a

    voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).1
    Upon the fling of the Case, a bankruptcy estate (the “Estate”) was created that contains the

    assets described in Sections 541 and 1115. On June 1, 2016, this Court (the “Court”) entered

    an order appointing Todd A. Frealy as the Chapter 11 Trustee (the “Trustee”) of the Debtor’s

    Estate.

              Chapter 11 allows the Debtor, the Trustee, and/or others parties in interest to propose a

    plan of reorganization. A plan of reorganization may provide for the Debtor to reorganize by

    continuing to generate income from the operation of a business and/or employment, to

    liquidate by selling assets of the Estate, or a combination of both. The Trustee is the party

1
    Unless otherwise stated, all section references herein are to the Bankruptcy Code.

                                                                 1
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           160 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page48
                                                                       2 of 32
                                                                            175




proposing the Chapter 11 Trustee’s Second Amended Plan of Reorganization Dated November

10, 2016 (the “Plan”) described in the concurrently filed Second Amended Disclosure

Statement Describing Chapter 11 Trustee’s Plan of Reorganization Dated November 10, 2016

(the “Disclosure Statement”). Any capitalized terms not otherwise defined herein shall have

the meanings ascribed to them in the Disclosure Statement.

       The Plan is a reorganization plan. In other words, the Trustee will make payments to

creditors as described in this Disclosure Statement and the accompanying Plan through the use

of (1) the Debtor’s cash on hand on the Effective Date (as defined below) and disposable

income over a 60 month period from the Effective Date, (2) a Tax Refund, and (3) net

Avoidance Claim Recoveries (as defined below), and New Value Funds to purchase the

Debtor’s non-exempt equity in assets of the Estate.

       The effective date of the Plan (the “Effective Date”) will be the later of (1) the fifteenth
(15th) calendar day after the entry of the order of the Court confirming the Plan (the

“Confirmation Order”) (unless such day is a Saturday, Sunday or a legal holiday, in which case

the Effective Date shall be the next calendar day), assuming there has been no order staying the

effectiveness of the Confirmation Order, and (2) if an appeal of the Confirmation Order has

been filed before such date and there has been an order staying the effectiveness of the

Confirmation Order entered before such date, on the date an order denying the appeal becomes

final and non-appealable. The Trustee is currently projecting an Effective Date of January 1,

2017. The Debtor, following the Effective Date, will be referred to herein as the “Reorganized

Debtor.” Where necessary, the term Debtor and Reorganized Debtor shall be interchanged.




                                                 2
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           160 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page49
                                                                       3 of 32
                                                                            175




                                            II.

 FUNDING OF THE PLAN AND CLASSIFICATION AND TREATMENT OF CLAIMS

A.    FUNDING OF THE PLAN.

      The Plan will be funded from the following sources (collectively the “Plan Funds”):

      (1)    Funds on hand on the Effective Date comprised of (a) the Net P.C. Income as of

             the Effective Date, less a $10,000 retention to fund operations and (b) the

             Debtor’s accumulated Salary as of the Effective Date, net of necessary and

             reasonable expenses, with (1)(a) and (b) projected to total $57,615 of funds on

             hand on the Effective Date (the “Initial Funds”).
      (2)    An expected federal tax refund in the amount of $59,000 for the 2015 tax year

             (the “Tax Refund”)

      (3)    The Debtor’s projected disposable income over five years from the Effective

             Date, which is comprised of (a) the Net P.C. Income less a $10,000 retention to

             fund operations, and (b) the Debtor’s Salary, less necessary and reasonable

             expenses, which are collectively projected to total $2,092,320 (the “Additional

             Funds”). In order for the Debtor to avoid a default under the Plan, he must

             provide no less than $1,883,088 in Additional Funds (the “Guaranteed Additional

             Funds”), which is 90% of the Additional Funds.

      (4)    The net Avoidance Claim Recoveries, which are projected to total $125,000.

      (5)    A new value contribution in the amount of $9,500 to be paid by the Debtor to the

             Trustee from non-Estate assets within 2 years of the Effective Date to purchase

             the non-exempt equity in the Honda Cross Tour and Toyota Land Cruiser listed in

             the Debtor’s Schedules, as amended (the “New Value Funds”).




                                              3
  Case
   Case15-11408-R
        15-11408-R Document
                    Document244
                             160 Filed
                                  FiledininUSBC
                                            USBCND/OK
                                                 ND/OKon
                                                       on05/03/19
                                                          11/14/16 Page
                                                                    Page50
                                                                         4 of 32
                                                                              175




 B.      WHAT CREDITORS AND INTEREST HOLDERS WILL RECEIVE UNDER

         THE PLAN.

         As required by the Bankruptcy Code, the Plan classifies claims and interests in various

classes according to their right to priority. The Plan states whether each class of claims or interests

is impaired or unimpaired. The Plan provides the treatment each class will receive.

         1.      Unclassified Claims.

         Certain types of claims are not placed into voting classes. Instead, they are unclassified.

 They are not considered impaired and they do not vote on the Plan because they are

 automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,

 the Trustee has not placed the following claims in a class.

                 a.      Administrative Expenses

         Administrative expenses are claims for costs or expenses of administering the Case that

 are allowed under Section 507(a)(2). The Bankruptcy Code requires that all administrative

 claims be paid on the Effective Date unless a particular claimant agrees to a different treatment.

         The following chart lists all of the Debtor’s Section 507(a)(2) administrative claims (the

 “Administrative Claims”) and their treatment under the Plan:

   Name                           Amount Owed                      Treatment
   Clerk's Office Fees            $0                               Any outstanding amount to be
                                  (estimated amount owed           paid in full on the Effective Date
                                  as of the Effective Date)        from the Initial Funds.

   UST Quarterly Fees             $0                               Any outstanding amount to be
                                  (estimated amount owed as        paid in full on the Effective Date
                                  of the Effective Date)           from the Initial Funds.

   Chapter 11 Trustee             $35,000 (estimated               Initial Funds on hand on the
                                  amount owed for hourly           Effective Date are projected to
                                  fees as of the Effective         total $57,615 and projected
                                  Date)                            allowed Administrative Claims
                                                                   as of the Effective Date total
                                                                   $375,827.09. As a result, the
                                                                   Estate will not have sufficient
                                                                   funds to pay all projected

                                                   4
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           160 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page51
                                                                       5 of 32
                                                                            175




Name                     Amount Owed              Treatment
                                                  allowed Administrative Claims
                                                  in full on the Effective Date.

                                                  Based on the foregoing, the Plan
                                                  provides for the payment of
                                                  allowed Administrative Claims
                                                  from the Plan Funds in full over
                                                  a three year period from the
                                                  Effective Date, with payments to
                                                  be made on a quarterly basis.

                                                  The Trustee will seek the written
                                                  consent of each professional or
                                                  other entity to the treatment set
                                                  forth herein for Administrative
                                                  Claims.

                                                  In addition to the foregoing, the
                                                  Chapter 11 Trustee will serve as
                                                  the disbursing agent under the
                                                  Plan and will receive a fee of 3%
                                                  of Plan Disbursements for
                                                  serving as the disbursing agent
                                                  and managing implementation
                                                  and consummation of the Plan.

Levene, Neale, Bender,   $85,000 (estimated       Initial Funds on hand on the
Yoo & Brill L.L.P.       amount owed as of the    Effective Date are projected to
(“LNBYB”), the           Effective Date)          total $57,615 and projected
Trustee’s bankruptcy                              allowed Administrative Claims
counsel                                           as of the Effective Date total
                                                  $375,827.09. As a result, the
                                                  Estate will not have sufficient
                                                  funds to pay all projected
                                                  allowed Administrative Claims
                                                  in full on the Effective Date.

                                                  Based on the foregoing, the Plan
                                                  provides for the payment of
                                                  allowed Administrative Claims
                                                  from the Plan Funds in full over
                                                  a three year period from the
                                                  Effective Date, with payments to
                                                  be made on a quarterly basis.


                                        5
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           160 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page52
                                                                       6 of 32
                                                                            175




Name                     Amount Owed                  Treatment
                                                      The Trustee will seek the written
                                                      consent of each professional or
                                                      other entity to the treatment set
                                                      forth herein for Administrative
                                                      Claims.

Hahn Fife & Company,     $27,500 (estimated           Initial Funds on hand on the
LLP (“HF & Co.”), the    amount owed as of the        Effective Date are projected to
Trustee’s accountants    Effective Date)              total $57,615 and projected
                                                      allowed Administrative Claims
                                                      as of the Effective Date total
                                                      $375,827.09. As a result, the
                                                      Estate will not have sufficient
                                                      funds to pay all projected
                                                      allowed Administrative Claims
                                                      in full on the Effective Date.

                                                      Based on the foregoing, the Plan
                                                      provides for the payment of
                                                      allowed Administrative Claims
                                                      from the Plan Funds in full over
                                                      a three year period from the
                                                      Effective Date, with payments to
                                                      be made on a quarterly basis.

                                                      The Trustee will seek the written
                                                      consent of each professional or
                                                      other entity to the treatment set
                                                      forth herein for Administrative
                                                      Claims.

Doerner, Saunders,       $117,462 (estimated          Initial Funds on hand on the
Daniel & Anderson,       amount as of the Effective   Effective Date are projected to
L.L.P. (“DSDA”), the     Date)                        total $57,615 and projected
Debtor’s bankruptcy                                   allowed Administrative Claims
counsel (prior to the                                 as of the Effective Date total
appointment of the                                    $375,827.09. As a result, the
Trustee)                                              Estate will not have sufficient
                                                      funds to pay all projected
                                                      allowed Administrative Claims
                                                      in full on the Effective Date.

                                                      Based on the foregoing, the Plan
                                                      provides for the payment of
                                                      allowed Administrative Claims

                                         6
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           160 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page53
                                                                       7 of 32
                                                                            175




Name                         Amount Owed          Treatment
                                                  from the Plan Funds in full over
                                                  a three year period from the
                                                  Effective Date, with payments to
                                                  be made on a quarterly basis.

                                                  The Trustee will seek the written
                                                  consent of each professional or
                                                  other entity to the treatment set
                                                  forth herein for Administrative
                                                  Claims.

Gretchen K. Archer,          $0                   Initial Funds on hand on the
CPA, the Debtor’s                                 Effective Date are projected to
accountant (prior to the                          total $57,615 and projected
appointment of the                                allowed Administrative Claims
Trustee)                                          as of the Effective Date total
                                                  $375,827.09. As a result, the
                                                  Estate will not have sufficient
                                                  funds to pay all projected
                                                  allowed Administrative Claims
                                                  in full on the Effective Date.

                                                  Based on the foregoing, the Plan
                                                  provides for the payment of
                                                  allowed Administrative Claims
                                                  from the Plan Funds in full over
                                                  a three year period from the
                                                  Effective Date, with payments to
                                                  be made on a quarterly basis.

                                                  The Trustee will seek the written
                                                  consent of each professional or
                                                  other entity to the treatment set
                                                  forth herein for Administrative
                                                  Claims.

Feamster &Carroll,           $865.09              Initial Funds on hand on the
PLLC, the Debtor’s                                Effective Date are projected to
special litigation counsel                        total $57,615 and projected
(prior to the appointment                         allowed Administrative Claims
of the Trustee)                                   as of the Effective Date total
                                                  $375,827.09. As a result, the
                                                  Estate will not have sufficient
                                                  funds to pay all projected
                                                  allowed Administrative Claims

                                           7
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           160 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page54
                                                                       8 of 32
                                                                            175




Name                     Amount Owed                Treatment
                                                    in full on the Effective Date.

                                                    Based on the foregoing, the Plan
                                                    provides for the payment of
                                                    allowed Administrative Claims
                                                    from the Plan Funds in full over
                                                    a three year period from the
                                                    Effective Date, with payments to
                                                    be made on a quarterly basis.

                                                    The Trustee will seek the written
                                                    consent of each professional or
                                                    other entity to the treatment set
                                                    forth herein for Administrative
                                                    Claims.

Desert Regional for      $110,000 (estimated)       Initial Funds on hand on the
Repayment Claim                                     Effective Date are projected to
                                                    total $57,615 and projected
                                                    allowed Administrative Claims
                                                    as of the Effective Date total
                                                    $375,827.09. As a result, the
                                                    Estate will not have sufficient
                                                    funds to pay all projected
                                                    allowed Administrative Claims
                                                    in full on the Effective Date.

                                                    Based on the foregoing, the Plan
                                                    provides for the payment of
                                                    allowed Administrative Claims
                                                    from the Plan Funds in full over
                                                    a three year period from the
                                                    Effective Date, with payments to
                                                    be made on a quarterly basis.

                                                    The Trustee will seek the written
                                                    consent of each professional or
                                                    other entity to the treatment set
                                                    forth herein for Administrative
                                                    Claims.

TOTAL                    $375,827.09(estimated) Administrative Claims




                                        8
  Case
   Case15-11408-R
        15-11408-R Document
                    Document244
                             160 Filed
                                  FiledininUSBC
                                            USBCND/OK
                                                 ND/OKon
                                                       on05/03/19
                                                          11/14/16 Page
                                                                    Page55
                                                                         9 of 32
                                                                              175




         Court Approval of Fees Required:

         Except for Clerk’s Office fees and UST Quarterly Fees, the Court must rule on all fees

listed in the foregoing chart before the fees will be owed. For all fees except Clerk’s Office fees

and UST Quarterly Fees, the professional in question must file and serve a properly noticed fee

application, and the Court must rule on the application. Only the amount of fees allowed by the

Court will be owed and required to be paid under the Plan.

         The Administrative Claim amounts set forth above simply represent the Trustee’s best

estimate as to the amount of allowed Administrative Claims estimated to be incurred by

professionals prior to the Effective Date and that will be paid under the Plan to the extent allowed

by the Bankruptcy Court. The actual Administrative Claims may be higher or lower. The Trustee

expressly reserves his right to object to any of the foregoing Administrative Claims. Similarly, by

voting to accept the Plan, creditors are not acknowledging the validity of, or consenting to the

amount of, any of these Administrative Claim, and creditors are not waiving any of their rights to

object to the allowance of any of these Administrative Claim. By voting to accept the Plan,

creditors also understand that the final amount of allowed fees and expenses of the professionals

employed in this Case may be higher or lower than the figures set forth above, which again are just

estimates.

                 b.     Priority Tax Claims.

         Priority tax claims include certain unsecured income, employment and other taxes

 described by Section 507(a)(8) of the Bankruptcy Code. The Bankruptcy Code requires that

 each holder of such a Section 507(a)(8) priority tax claim receive the present value of such claim

 in regular installment payments in cash (i) of a total value, as of the Effective Date of the Plan,

 equal to the allowed amount of such claim; (ii) over a period ending not later than five (5) years

 after the Petition Date; and (iii) in a manner not less favorable than the most favored nonpriority

 unsecured claim provided for under the Plan.




                                                  9
    Case
    Case15-11408-R
         15-11408-R Document
                    Document244
                             160 Filed
                                 Filedin
                                       inUSBC
                                         USBCND/OK
                                              ND/OKon
                                                   on05/03/19
                                                      11/14/16 Page
                                                               Page56
                                                                    10of
                                                                      of175
                                                                         32




             The following charts list all of the Debtor’s Section 507(a)(8) priority tax claims (the

    “Priority Tax Claims”) and their treatment under the Plan: 2

      Description                       Amount Owed                     Treatment
      Internal Revenue Service          Alleged: $302,912.70            While the priority portion of the IRS’s
      (POC # 1 – as Amended)            (priority portion of            claim is asserted in the amount of
                                        claim only)                     $302,912.70, there may be one or more
                                                                        bases for objecting to the IRS’s POC. For
                                        Estimated:                      example, the POC indicates that the
                                        $250,770.95                     priority portion of the IRS’s POC is for
                                        ($302,912.70, less              2010, 2012, 2013 and 2014 Income
                                        $52,141.75) (priority           Taxes. However, the POC also asserts a
                                        portion of claim only)          secured claim in the amount of
                                                                        $28,299.07 for 2010 Income Taxes.
                                                                        Thus, the priority portion of the POC may
                                                                        be duplicative of the secured portion of
                                                                        the POC.

                                                                        In addition to the foregoing, since (a)
                                                                        $52,141.75 of the priority portion of the
                                                                        POC is for 2010 Income Taxes, the return
                                                                        for which was last due on April 18, 2011,
                                                                        (b) Section 507(a)(8) only allows priority
                                                                        for, inter alia, “a tax measured by income
                                                                        … for a taxable year ending on or before
                                                                        the date of the filing of the petition (i) for
                                                                        which a return … is last due, including
                                                                        extensions, after three years before the
                                                                        date of the filing of the petition, and (c)
                                                                        the Petition Date was July 28, 2015,
                                                                        which is more than three years after the
                                                                        return for the 2010 Income Taxes was last
                                                                        due, the Trustee or other parties in interest
                                                                        may be able to object seeking to
                                                                        reclassify the portion of the POC for 2010
                                                                        Income Taxes as a general unsecured
                                                                        claim.

                                                                        Any portion of the POC that is
                                                                        reclassified and allowed as a general
                                                                        unsecured claim will be treated in the
                                                                        same manner as other Class 4 Other
                                                                        Unsecured Claims. (See, infra)

2
    The chart below is for informational purposes and is not an admission as to the validity of any particular claim.

                                                              10
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page57
                                                                11of
                                                                  of175
                                                                     32



 Description                     Amount Owed                Treatment

                                                         Upon being allowed as a priority claim
                                                         after any objection, the claim will be paid
                                                         from the Plan Funds (1) in regular
                                                         quarterly installment payments starting no
                                                         later than 120 days after the Effective
                                                         Date (a) of a total value, as of the
                                                         Effective Date of the Plan, equal to the
                                                         allowed amount of the claim, plus
                                                         statutory interest thereon at the rate of 4%
                                                         compounded annually (b) over a period
                                                         ending not later than five (5) years after
                                                         the Petition Date.
 TOTAL                           $250,770.95 (estimated) Priority Tax Claims



        2.      Classified Claims and Interests

                a.      Classes of Secured Claims

        Secured claims are claims secured by liens on property of the Estate. The following

chart lists the classes containing the Debtor’s secured pre-petition claims and their treatment

under the Plan:



 CLASS          DESCRIPTION              INSIDER        IMPAIRED               TREATMENT
   #                                       (Y/N)          (Y/N)
    1        Secured claim of:               N               Y          There may be one or more
             IRS                                                        bases for objecting to the
                                                       (Creditor in     secured portion of the IRS’s
             Collateral description =                  this class is    POC in the amount of
             All collateral                            entitled to      $28,299.07. For example,
                                                       vote on the      the, IRS’s POC indicates
             Lien Priority =                           Plan)            that the Notice of Tax Lien
             First                                                      allegedly creating the lien
                                                                        securing a portion of the
             Collateral value =                                         POC was recorded on July
             Approximately,                                             28, 2015, which is the
             $33,668 in non-exempt                                      Petition Date.
             assets as of the Petition
             Date, plus                                                 If the Notice of Tax Lien
             approximately $57,615                                      was recorded before the
             in Initial Funds and                                       time the bankruptcy petition

                                                  11
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page58
                                                                12of
                                                                  of175
                                                                     32



 CLASS      DESCRIPTION            INSIDER    IMPAIRED          TREATMENT
   #                                 (Y/N)      (Y/N)
         Additional Funds for a                          was filed on July 28, 2015,
         total of approximately                          the lien may be avoided as a
         $91,283, plus any net                           preferential transfer under
         Avoidance Claim                                 Section 547 or as a
         Recoveries.                                     fraudulent transfer under
                                                         Sections 544 and 548.
         Amount of Claim =
         POC # 1, as amended                             If the Notice of Tax Lien
                                                         was recorded after the time
         Alleged:                                        the bankruptcy petition was
         $28,299.07(secured                              filed on July 28, 2015, the
         portion of claim only)                          lien may be a void because
                                                         the recording thereof would
         Estimated: $0 (secured                          constitute a violation of the
         portion of claim only,                          automatic stay of Section
         estimated at $0 for the                         362 and/or may be avoided
         reasons in “Treatment”                          as an unauthorized post-
         column to the right.)                           Petition Date transfer under
                                                         Section 549.
         Monthly Payment =
         $0                                              In addition to the foregoing,
                                                         since (a) $52,141.75 of the
                                                         priority portion of the POC
                                                         is for 2010 Income Taxes,
                                                         the return for which was last
                                                         due on April 18, 2011, (b)
                                                         Section 507(a)(8) only
                                                         allows priority for, inter
                                                         alia, “a tax measured by
                                                         income … for a taxable year
                                                         ending on or before the date
                                                         of the filing of the petition
                                                         (i) for which a return … is
                                                         last due, including
                                                         extensions, after three years
                                                         before the date of the filing
                                                         of the petition, and (c) the
                                                         Petition Date was July 28,
                                                         2015, which is more than
                                                         three years after the return
                                                         for the 2010 Income Taxes
                                                         was last due, the Trustee or
                                                         other parties in interest may
                                                         be able to object seeking to


                                         12
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page59
                                                                13of
                                                                  of175
                                                                     32



 CLASS      DESCRIPTION           INSIDER     IMPAIRED          TREATMENT
   #                                (Y/N)       (Y/N)
                                                         reclassify the portion of the
                                                         POC for 2010 Income Taxes
                                                         as a general unsecured
                                                         claim.

                                                         Based on the foregoing
                                                         issues, which the Trustee has
                                                         been discussing with the
                                                         IRS, the secured portion of
                                                         the foregoing claim is being
                                                         treated as a Class 4 Other
                                                         Unsecured Claim for the
                                                         purposes of this Disclosure
                                                         Statement and the Plan
                                                         based on the presumption
                                                         that the claim will be
                                                         successfully objected to and
                                                         reclassified as a general
                                                         unsecured claim.

                                                         In the event the foregoing
                                                         claim is allowed after any
                                                         objection, at the Trustee’s
                                                         option, the claim will be
                                                         paid from the Plan Funds (1)
                                                         in regular quarterly
                                                         installment payments
                                                         starting no later than 120
                                                         days after the Effective Date
                                                         (a) of a total value, as of the
                                                         Effective Date of the Plan,
                                                         equal to the allowed amount
                                                         of the claim, plus statutory
                                                         interest thereon at the rate of
                                                         4% compounded annually
                                                         (b) over a period ending not
                                                         later than five (5) years after
                                                         the Petition Date.

  NA     Secured claim of:          NA        NA         NA
         Capital One Auto
         Finance, a Division of
         Capital One, N.A.



                                         13
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page60
                                                                14of
                                                                  of175
                                                                     32



 CLASS        DESCRIPTION             INSIDER       IMPAIRED               TREATMENT
   #                                    (Y/N)         (Y/N)
           Collateral description =
           2010 Honda Cross
           Tour

           Claim Priority =
           First

           Collateral value =
           $15,000 (approx.)

           Amount of Claim =
           POC # 10 – $8,450.93
           at time POC #10 was
           filed, claim now paid in
           full.

           Monthly Payment =
           $0 – paid in full



               b.     Classes of Priority Unsecured Claims.

        Certain allowed priority claims (the “Non-Tax Priority Claims”) that are referred to in

Bankruptcy Code Sections 507(a) (1), (4), (5), (6) and (7) are required to be placed in classes.

Non-Tax Priority Claims are entitled to priority treatment as follows: The Bankruptcy Code

requires that each holder of a Non-Tax Priority Claims receive cash on the Effective Date equal

to the allowed amount of such claim. However, a class of unsecured Non-Tax Priority Claims

holders may vote to accept deferred cash payments of a value, as of the Effective Date, equal to

the allowed amount of such claims.

        The following chart lists all of the Debtor’s Non-Tax Priority Claims and their treatment

under the Plan:

 CLASS      DESCRIPTION               INSIDER       IMPAIRED        TREATMENT
   #                                    (Y/N)         (Y/N)
    2       Section 507(a)(1)             Y               N         As discussed above, the
                                                                    Trustee is informed and
            Alleged Claim of:                       (Creditor in    believes that, in addition to
            M. Swenning, the                        this class is   the domestic support

                                               14
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page61
                                                                15of
                                                                  of175
                                                                     32



 CLASS   DESCRIPTION              INSIDER    IMPAIRED       TREATMENT
   #                                (Y/N)      (Y/N)
         Debtor’s former                     not entitled   obligation payments she
         spouse, for a domestic              to vote on     may have been entitled to,
         support obligation.                 the Plan)      (1) within four years before
                                                            the Petition Date, the P.C.
         Amount of Claim =                                  and/or the Debtor paid over
         Scheduled Amount -                                 $200,000 to or for the
         $0                                                 benefit of M. Swenning,
                                                            which may be recoverable
         POC - $0 (no POC                                   as preferential and/or actual
         filed); however,                                   or constructively fraudulent
         $20,000.00 per month                               transfers and (2) after the
         per Agreed                                         Petition Date, the P.C.
         Temporary Joint Child                              and/or the Debtor paid at
         Custody Plan and the                               least $8,810.39 to or for the
         order thereon entered                              benefit of M. Swenning,
         on December 15, 2015                               which may be recoverable
                                                            as actual or constructively
         Monthly Payment =                                  fraudulent transfers and/or
         $20,000.00 per month                               improper post-Petition Date
                                                            transfers.

                                                            To the extent allowable
                                                            under applicable law, if and
                                                            when the Trustee initiates
                                                            an action against M.
                                                            Swenning to avoid and
                                                            recover the foregoing
                                                            transfers, the Trustee will
                                                            escrow funds payable to M.
                                                            Swenning pending a
                                                            resolution of the action.

                                                            Prior to initiating any such
                                                            action, the Trustee will pay
                                                            $20,000 per month to M.
                                                            Swenning.

                                                            M. Swenning’s claim for a
                                                            domestic support obligation
                                                            is non-dischargeable.
                                                            Therefore, M. Swenning’s
                                                            claim for a domestic
                                                            support obligation, and the
                                                            Debtor’s obligation to pay

                                        15
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page62
                                                                16of
                                                                  of175
                                                                     32



 CLASS      DESCRIPTION               INSIDER       IMPAIRED       TREATMENT
   #                                    (Y/N)         (Y/N)
                                                                   on such claim, will not be
                                                                   discharged by the entry of a
                                                                   discharge of other debts and
                                                                   final decree closing the case
                                                                   and will constitute a
                                                                   continuing obligation of the
                                                                   Debtor.

            Sections 507(a) (4),                    None           N/A
            (5), (6) and (7)
 TOTAL                               $1,200,000 ($20,000 per month for the 5 year term of Plan
                                     payments) (estimated) Non-Tax Priority Claims.


               c.     Classes of General Unsecured Claims.

        General unsecured claims are unsecured claims not entitled to priority under Bankruptcy

Code Section 507(a).     The following chart identifies the Plan’s treatment of the classes

containing all of the Debtor’s non-priority general unsecured claims:


 CLASS        DESCRIPTION              INSIDER       IMPAIRED                TREATMENT
   #                                     (Y/N)         (Y/N)
    3      General unsecured               N               Y        As soon as practicable within 90
           claims against the                                       days after the Effective Date and
           Debtor under the                          (Creditors in after (1) paying or reserving for
           amount of $3,000 (the                     this class are
           “Convenience Class                        entitled to    amounts then currently owed
           Unsecured Claims”).                       vote on the    under the Plan for allowed
                                                     Plan)          Administrative Claims, (2)
           The following general                                    paying or reserving for amounts
           unsecured claims are                                     then currently owed under the
           included in this class:                                  Plan for the Class 1 secured
                                                                    claim of the IRS, (3) paying or
           Byrd Pool Services:
                         $575.00                                    reserving for amounts then
                                                                    currently owed under the Plan
           Capitol One Bank                                         for the Class 2 Non-Tax Priority
           (USA), N.A. by                                           claim of M. Swenning, (4)
           American InfoSource                                      paying or reserving for amounts
           LP as Agent:                                             then currently owed for the
                         $238.60
                                                                    Priority Tax Claims, and (5)
           Hibdon Tire aka Credit                                   reserving amounts then accrued
           First NA:                                                and owing and/or projected for in
                         $648.50                                    the projected cash flow for the

                                               16
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page63
                                                                17of
                                                                  of175
                                                                     32



                                                                Debtor for the term of the Plan
        RMS (on behalf of                                       attached to the Disclosure
        Chubb & Son):                                           Statement as Exhibit “3” for the
                   $2,775.00
        _______________________
                                                                payment of post-Effective Date
        TOTAL        $4,237.10                                  fees and expenses incurred by
                                                                the Trustee and his professionals
                                                                to implement the Plan and
                                                                administer the Estate, including
                                                                UST quarterly fees, the Trustee
                                                                shall pay an amount equal to
                                                                75% of each of the allowed Class
                                                                3 Convenience Class Unsecured
                                                                Claims in full and final
                                                                satisfaction of each of the
                                                                allowed Convenience Class
                                                                Unsecured Claims, with the total
                                                                amount of such payments
                                                                estimated to be $3,177.83.

   4    General unsecured         N                    Y         To the extent there is at least
        claims against the        (except that                   $10,000 in Plan Funds available
        Debtor over the amount    Ila             (Creditors in for making distributions on
        of $3,000 (the “Other     Swenning is     this class are
        Unsecured Claims”).       an “insider.”   entitled to    allowed Class 4 Other Unsecured
                                  Therefore,      vote on the    Claims after (1) paying or
        The Trustee estimates     her vote will   Plan)          reserving for amounts then
        that the Other            not be                         currently owed under the Plan
        Unsecured Claims will     counted for                    for allowed Administrative
        total approximately       the purposes                   Claims, (2) paying or reserving
        $1,686,634.26             of                             for amounts then currently owed
        (assuming                 determining
        approximately             whether                        under the Plan for the Class 1
        $52,141.75 of the         Class 4 has                    secured claim of the IRS, (3)
        Priority Tax Claim of     accepted the                   paying or reserving for amounts
        the IRS for 2010          Plan.                          then currently owed under the
        Income Taxes and the                                     Plan for the Class 2 Non-Tax
        alleged $28,299.07                                       Priority claim of M. Swenning,
        Class 1 IRS Secured
        Claim are reclassified                                   (4) paying or reserving for
        as Class 4 Other                                         amounts then currently owed for
        Unsecured Claims)                                        the Priority Tax Claims, (5)
                                                                 reserving amounts then accrued
                                                                 and owing and/or projected for in
                                                                 the projected cash flow for the
                                                                 Debtor for the term of the Plan
                                                                 attached to the Disclosure
                                                                 Statement as Exhibit “3” for the
                                                                 payment of post-Effective Date
                                                                 fees and expenses incurred by

                                            17
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page64
                                                                18of
                                                                  of175
                                                                     32



                                                 the Trustee and his professionals
                                                 to implement the Plan and
                                                 administer the Estate, including
                                                 UST quarterly fees, and (6)
                                                 paying or reserving for an
                                                 amount equal to 75% of each of
                                                 the allowed Class 3 Convenience
                                                 Class Unsecured Claims, the
                                                 Trustee, on a quarterly basis,
                                                 shall make pro rata distributions
                                                 to the holders of Class 4 Other
                                                 Unsecured Claims in full and
                                                 final satisfaction of each of the
                                                 allowed Class 4 Other Unsecured
                                                 Claims.

                                                 As can be seen from projected
                                                 cash flow for the P.C. and the
                                                 Debtor attached to the Disclosure
                                                 Statement as Exhibits “2” and
                                                 “3,” the Trustee estimates that,
                                                 after paying senior claims, the
                                                 Estate will distribute
                                                 approximately $351,983 to the
                                                 holders of Class 4 Other
                                                 Unsecured Claims, which
                                                 amounts to an estimated
                                                 distribution of 21% on account
                                                 of such claims.

                                                 To the extent any of the Class 4
                                                 Other Unsecured Claims
                                                 constitute non-dischargeable
                                                 claims for student loans or
                                                 otherwise, payment pursuant to
                                                 the Plan will reduce such claims,
                                                 but the claims will not be
                                                 discharged by the entry of a
                                                 discharge of other debts and final
                                                 decree closing the case and will
                                                 constitute continuing obligations
                                                 of the Debtor.




                                  18
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page65
                                                                19of
                                                                  of175
                                                                     32




                 d.      Class of Interest Holders.

         Interest holders are the parties who hold an ownership interest (i.e., equity interest) in the

Debtor. The Debtor is an individual and therefore the only interest holder. The following chart

identifies this Plan’s treatment of the class of interest holders:


 CLASS         DESCRIPTION              INSIDER    IMPAIRED                      TREATMENT
   #                                      (Y/N)      (Y/N)
     5        Interest Holders (i.e.,     Y             Y            Provided that the Plan has been fully
              the Debtor).                                           consummated and the Debtor has
                                                  (Interest          satisfied all of his obligations to
                                                  Holders in         perform or assist the Trustee in the
                                                  this class         performance of the Plan, including,
                                                  are entitled       but not limited to paying the Estate
                                                  to vote on         (1) the Additional Funds of between
                                                  the Plan)          the current projected amount of
                                                                     $2,092,320 and the Guaranteed
                                                                     Additional Funds amount of
                                                                     $1,883,088 and (2) the New Value
                                                                     Funds of $9,500, upon entry of both
                                                                     the Debtor’s discharge and a final
                                                                     decree closing the Case, the property
                                                                     of the Estate shall be deemed to
                                                                     have revested in the Debtor.




C.       MEANS OF EFFECTUATING THE PLAN.

         1.      Funding for the Plan.

         As discussed, the Plan will be funded from the Plan Funds: (1) the Initial Funds (i.e.,

Funds on hand on the Effective Date comprised of (a) the Net P.C. Income as of the Effective

Date, less a $10,000 retention to fund operations and (b) the Debtor’s accumulated Salary as of

the Effective Date, net of necessary and reasonable expenses, with (1)(a) and (b) projected to

total $57,615 of funds on hand on the Effective Date, (2) the Tax Refund in the amount of

$59,000, (3) the Additional Funds (i.e., the Debtor’s projected disposable income over five years

from the Effective Date, which is comprised of (a) the Net P.C. Income less a $10,000 retention


                                                  19
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page66
                                                                20of
                                                                  of175
                                                                     32




to fund operations, and (b) the Debtor’s Salary, less necessary and reasonable expenses, which

are collectively projected to total $2,092,320, (4) the net Avoidance Claim Recoveries, which

are projected to total $125,000, and (5) the New Value Funds in the amount of $9,500 to be paid

by the Debtor to the Trustee from non-Estate assets within 2 years of the Effective Date to

purchase the non-exempt equity in the Honda Cross Tour listed in the Debtor’s Schedules, as

amended.

       2.      Post-Confirmation Management of the Estate.

       On the Effective Date, the Trustee will continue to serve as the Trustee for the purposes

of, among other things, making distributions required by the Plan and otherwise implementing

and consummating the Plan, prosecuting any Avoidance Action Claims and claim objections,

and performing such other duties required under Section 1106.

       The Trustee will be deemed to have authority to act as the representative of the Estate

and to take actions on behalf of the Estate that are not inconsistent with the terms of the Plan.

               a.      Rights and Responsibilities.

       In addition to the rights and responsibilities set forth in Section 1106, the Trustee shall

have the following rights and responsibilities:

                              Employing and Paying Counsel.

       After the Effective Date, (1) LNBYB will continue to serve as the Trustee’s bankruptcy

counsel and HF & Co. will continue to serve as the Trustee’s accountants for the purposes of,

among other things, implementing and consummating the Plan, prosecuting any Avoidance

Action Claims and claim objections, and performing such other professional services as required

by the Trustee to perform his duties and (2) the Trustee will have the authority to employ such

other professionals as the Trustee deems necessary for the purposes of, among other things,

implementing and consummating the Plan, prosecuting any Avoidance Action Claims and claim

objections, and performing such other professional services as required by the Trustee to

perform his duties.



                                                  20
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page67
                                                                21of
                                                                  of175
                                                                     32




       The post-Effective Date employment of professionals and the payment of the fees and

expenses incurred by them after the Effective Date shall not require any further Court approval

and shall be paid from the Plan Funds.

                             Analyzing, Prosecuting, and Resolving Avoidance Action

                              Claims and Objections to Claims.

       As provided by Section 502(c), the Court may estimate any contingent or unliquidated

disputed claim for purposes of confirmation of the Plan.

       The Trustee, pursuant to Section 1106 and as the representative of the Debtor’s Estate

under Section 1123(b)(3)(B) or otherwise, shall have the full power and authority, in his sole

discretion, in the reasonable exercise of his business judgment, and without the need for any

further Court authority or orders of the Court, to prosecute, settle, compromise, adjust, retain,

enforce, dismiss, assign, and/or abandon any objections to claims and any Avoidance Action

Claims or other litigation claims, regardless of whether such objections to claims or actions on

Avoidance Action Claims or other litigation claims were commenced prior or subsequent to the

Effective Date.

       To the extent not accomplished before the Effective Date, the Trustee shall analyze and

prosecute objections to claims or actions on Avoidance Action Claims or other litigation claims

that the Trustee, in his sole discretion, deems necessary and appropriate. As allowed by the

Bankruptcy Code, any other party in interest may also object to claims.

       Nothing contained herein or in the Plan shall constitute a waiver or release by the Estate,

the Debtor, the Reorganized Debtor, the Trustee, or any other party in interest of any rights of

setoff or recoupment, or of any defense, the Debtor, the Reorganized Debtor, or any other party

in interest may have with respect to any claim.

                             Receiving and Holding the Plan Funds

       Prior to and after the Effective Date, the Debtor shall pay his Salary and the Net P.C.

Income to the Trustee to hold for the benefit of creditors pursuant to the terms of the Plan.

Additionally, the Trustee shall hold any Avoidance Claim Recoveries and New Value Funds for

                                                  21
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page68
                                                                22of
                                                                  of175
                                                                     32




the benefit of creditors pursuant to the terms of the Plan.

                              Making Distributions from the Plan Funds.

       The Trustee shall make distributions as required by the Plan, which distributions,

include, but are not limited to, (1) distributions of Plan Funds to pay the necessary and

reasonable post-Effective Date expenses of the Debtor and the Estate and (2) distributions on

allowed Administrative Claims, allowed Class 1 claims, allowed Class 2 claims, allowed Priority

Tax Claims, allowed Class 3 claims, and allowed Class 4 claims.

       Except as otherwise agreed to in writing by the Trustee, distributions to be made to

holders of allowed claims pursuant to the Plan may be delivered by regular mail, postage

prepaid, to the address shown in the Debtor’s Schedules, as they may from time to time be

amended in accordance with Bankruptcy Rule 1009, or, if a different address is stated in a proof

of claim duly filed with the Court, to such address.

       Checks issued by the Trustee for distributions under the Plan shall be null and void if not

negotiated within sixty (60) days after the date of issuance thereof (the “Claiming Period”).

Requests for reissuance of any check shall be made in writing to the Trustee by the holder of the

allowed claim to whom such check originally was issued, prior to the expiration of the Claiming

Period. After such date, the claim shall be deemed disallowed and the funds otherwise available

for distribution on the subject claim shall be redistributed to the remaining holders of allowed

claims in accordance with the Plan.

       The Trustee shall not be required to make any single distribution of less than $10.00 to

the holder of an allowed claim otherwise entitled to a distribution.

       If and when Plan Funds total less than $1,000 after (1) all claims objections, Avoidance

Action Claims, and any other litigation claims have been fully resolved, (2) all amounts owed to

the Trustee and any of his professionals have been paid, and (3) all other distributions required

by the Plan have been made, the balance of Plan Funds shall be deposited into the Court.




                                                 22
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page69
                                                                23of
                                                                  of175
                                                                     32




                             Other Actions.

       In addition to the foregoing, the Trustee shall have the authority to take such other

actions as he deems necessary and appropriate to assure the Debtor’s performance of the terms

of the Plan and the full administration of the Debtor’s Estate, provided that such actions are not

inconsistent with the terms of the Plan.

       Without limiting in any way the foregoing general grant of authority to the Trustee to act

to effectuate the terms of the Plan, except as otherwise set forth herein or in the Plan, after the

Effective Date, the Trustee may use, acquire, sell or otherwise dispose of the Estate Property

without the supervision of, or approval by, the Court or the UST and free of any restrictions in

the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure or Local Bankruptcy Rules.

               b.      Compensation.

       As consideration for the services provided by the Trustee after the Effective Date, the

Trustee shall be entitled to a fee calculated as 5% of distributions made pursuant to the Plan.

       3.      Exemption from Transfer Taxes.

       Pursuant to Section 1146(a), the issuance, transfer, or exchange of a security, or the

making or delivery of an instrument of transfer under a plan confirmed under Section 1129 of

may not be taxed under any law imposing a stamp tax or similar tax.

       4.      Exculpations and Releases.

       To the maximum extent permitted by law, neither the Trustee, the Estate, nor any of the

Trustee’s employees, agents, and representatives, or the professionals employed or retained by

any of them, whether or not by Bankruptcy Court order (each, a “Released Person”), shall have

or incur liability to any person or entity for an act taken or omission made in good faith in

connection with or related to the formulation of the Disclosure Statement, the Plan, or a contract,

instrument, release, or other agreement or document created in connection therewith, the

solicitation of acceptances for or confirmation of the Plan, or the consummation and

implementation of the Plan and the transactions contemplated therein. Each Released Person



                                                23
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page70
                                                                24of
                                                                  of175
                                                                     32




shall in all respects be entitled to reasonably rely on the advice of counsel with respect to its

duties and responsibilities under the Plan.

        5.      Injunctions.

        As of the Effective Date, the Confirmation Order shall enjoin the prosecution,

whether directly, derivatively or otherwise, of any claim, obligation, suit, judgment,

damage, demand, debt, right, cause of action, liability or interest released, treated in the

Plan, discharged or to be discharged or terminated or to be terminated pursuant to the

Plan (each an “Enjoined Claim”). Except as provided in the Plan or the Confirmation

Order, as of the Effective Date, all entities and individuals that have held, currently hold,

or may hold an Enjoined Claim are permanently enjoined from taking any of the following

actions against the Debtor, the Reorganized Debtor, the Estate, property of the Estate, and

any property that revests in the Debtor on account of any Enjoined Claim: (1) commencing

or continuing, in any manner or in any place, any action or other proceeding; (2) enforcing,

attaching, collecting or recovering in any manner any judgment, award, decree or order;

(3) creating, perfecting or enforcing any lien or encumbrance; (4) asserting a setoff, right of

subrogation or recoupment of any kind against any debt, liability or obligation due to the

Debtor; and (5) commencing or continuing any action in any manner, in any place that

does not comply with or is inconsistent with the provisions of the Plan.

        By accepting distribution(s) pursuant to the Plan, each holder of an allowed claim

receiving distributions pursuant to the Plan will be deemed to have specifically consented to the

injunctions set forth in this section.

D.      OTHER PROVISIONS OF THE PLAN.

        1.      Executory Contracts and Unexpired Leases.

                a.      Assumptions and Rejections.

        In the ordinary course of business, the Debtor is a party to a number of executory

contracts and unexpired leases (collectively, the “Contracts and Leases”). The Contracts and

Leases were listed in Schedule “G” of the Debtor’s Schedules, a true and correct copy of which

                                               24
 Case
 Case15-11408-R
      15-11408-R Document
                 Document244
                          160 Filed
                              Filedin
                                    inUSBC
                                      USBCND/OK
                                           ND/OKon
                                                on05/03/19
                                                   11/14/16 Page
                                                            Page71
                                                                 25of
                                                                   of175
                                                                      32




 is attached to the Disclosure Statement as Exhibit “4.” On the Effective Date, the Trustee, on

 behalf of the Estate, intends to assume and will be deemed to have (1) assumed (a) the unexpired

 lease with Carol M. Tallichet for the property located at 655 E. Vereda Sur, Palm Springs, CA,

 (b) the unexpired lease with Elevation Property Management for the property located at 140 W.

 Via Lola #113, Palm Springs, CA, and (c) the executory Medical Directorship Agreement with

 Desert Regional (collectively the “Assumed Contracts and Leases”) and (2) rejected (a) the

 services contract with Byrd Pool Services and (b) the lease with Paul and Cynthia Coury for the

 property located at 2470 E. 29th Street (collectively the “Rejected Contracts and Leases”)
         The Trustee is informed and believes, based on the Debtor’s books and records and other

information provided by the Debtor, that the Debtor is pre- and post-Petition Date current on

obligations under the Assumed Contracts and Leases to be assumed on the Effective Date, and,

therefore, no cure payments are due and owing to parties to such Contracts and Leases. Therefore,

upon confirmation of the Plan the cure amounts for the Assumed Contracts and Leases will be

deemed to be $0.

         THE DEADLINE FOR ANY PARTY TO THE REJECTED CONTRACTS AND

 LEASES TO FILE A CLAIM BASED ON DAMAGES ARISING FROM THE

 REJECTION SHALL BE 30 DAYS AFTER THE EFFECTIVE DATE.

         2.     Effect of Claim Bar Date
         Any creditor filing a POC after the Claim Bar Date, which is not otherwise an allowed

 claim, shall have no right to participate with other claimants or receive any distributions under

 the Plan by virtue of such late-filed POC, unless treatment for the specifically identified creditor

 is expressly provided for in the Plan.

         3.     Deadline for Filing Administrative Claims.
         EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, THE DEADLINE

 (“Admin. Claim Bar Date”) BY WHICH PARTIES, OTHER THAN PROFESSIONALS

 EMPLOYED AT THE EXPENSE OF THE ESTATE HEREIN, MUST FILE AND

 SERVE REQUESTS FOR THE PAYMENT OF ADMINISTRATIVE EXPENSE

                                                 25
 Case
 Case15-11408-R
      15-11408-R Document
                 Document244
                          160 Filed
                              Filedin
                                    inUSBC
                                      USBCND/OK
                                           ND/OKon
                                                on05/03/19
                                                   11/14/16 Page
                                                            Page72
                                                                 26of
                                                                   of175
                                                                      32




 PRIORITY CLAIMS OF THE KIND DESCRIBED IN 11 U.S.C. § 503(B) AND

 ENTITLED TO PRIORITY UNDER 11 U.S.C. § 507(A)(2) (“Admin. Claim Requests”) IS

 30 DAYS AFTER THE EFFECTIVE DATE. Admin. Claim Requests filed after the Admin.

 Claim Bar Date shall be deemed disallowed and the holder of such claim will not be entitled to

 any payment or distribution on account of such late-filed Admin. Claim Request.

         4.      Deadline for Filing Objections to Claims and Admin. Claim Requests.

         As soon as practicable after the Effective Date, but in no event later than 120 days after

 the Effective Date, unless otherwise ordered or extended by the Court, any objections to claims

 and Admin. Claim Requests and/or complaints or motions to subordinate or estimate claims and

 Admin. Claim Requests shall be filed with the Court. Notwithstanding any other provision in the

 Plan, no payment or distribution shall be made with respect to any claim if any portion of the

 claim is a disputed claim. Upon allowance or partial allowance of a disputed claim, such allowed

 claim shall be paid as otherwise provided by the Plan.

         5.      Changes in Rates Subject to Regulatory Commission Approval.

         To the best of the Trustee’s knowledge, the Debtor is not subject to governmental

regulatory commission approval of his rates.

         6.      Retention of Jurisdiction.

         After confirmation of the Plan and occurrence of the Effective Date, in addition to

jurisdiction which exists in any other court, the Bankruptcy Court will retain such jurisdiction as

is legally permissible including for the following purposes:

                 a.     To resolve any and all disputes regarding the operation, implementation,

         and interpretation of the Plan and the Confirmation Order;

                 b.     To determine any motions to approve the settlement of any adversary

         proceedings;

                 c.     To determine the allowability, classification, and/or priority of claims

         and interests upon objection by the Trustee, the Debtor, the Reorganized Debtor, or by

         other parties in interest with standing to bring such objection or proceeding;

                                                  26
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page73
                                                                27of
                                                                  of175
                                                                     32




            d.      To determine the extent, validity and priority of any lien asserted against

     property of the Debtor, the Reorganized Debtor, or property of the Estate;

            e.      To construe and take any action to enforce the Plan, the Confirmation

     Order, and any other order of the Court, issue such orders as may be necessary for the

     implementation, execution, performance, and consummation of the Plan and the

     Confirmation Order, and all matters referred to in the Plan and the Confirmation Order,

     and to determine all matters that may be pending before the Court in this case on or

     before the Effective Date with respect to any person or entity related thereto;

            f.      To determine (to the extent necessary) any and all applications for

     allowance of compensation and reimbursement of expenses of professionals for the

     period on or before the Effective Date;

            g.      To determine any request for payment of administrative expenses;

            h.      To determine all applications, motions, adversary proceedings, contested

     matters, and any other litigated matters instituted during the pendency of this Case

     whether before, on, or after the Effective Date;

            i.      To determine such other matters and for such other purposes as may be

     provided in the Confirmation Order;

            j.      To modify the Plan under Section 1127 of the Bankruptcy Code in order

     to remedy any apparent defect or omission in the Plan or to reconcile any inconsistency

     in the Plan so as to carry out its intent and purpose;

            k.      Except as otherwise provided in the Plan or the Confirmation Order, to

     issue injunctions to take such other actions or make such other orders as may be

     necessary or appropriate to restrain interference with the Plan or the Confirmation

     Order, or the execution or implementation by any person or entity of the Plan or the

     Confirmation Order;

            l.      To issue such orders in aid of consummation of the Plan or the

     Confirmation Order, notwithstanding any otherwise applicable nonbankruptcy law, with

                                               27
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page74
                                                                28of
                                                                  of175
                                                                     32




       respect to any person or entity, to the fullest extent authorized by the Bankruptcy Code

       or Bankruptcy Rules;

               m.       To make determinations and issue any orders regarding the Debtor’s

       discharge; and

               n.       To enter a final decree closing this Case.

E.     RISK FACTORS.

       The primary risk factors are that the total amount of allowed claims is materially higher

than projected and/or that the Initial Funds, Tax Refund, Additional Funds, and/or net Avoidance

Claim Recoveries, and New Value Funds used to make distributions under the Plan are

materially lower than projected. To a lesser extent, another risk factor is that the Trustee is not

able to disallow the alleged secured portion of the IRS’s claim or to reclassify a portion of the

alleged priority portion of the IRS’s claim, which claims the Trustee is discussing with the IRS.

F.     TAX CONSEQUENCES OF THE PLAN.
       The Trustee makes no representation concerning the tax consequences of the Plan to the

Debtor and creditors. The Debtor and each creditor should consult their own tax advisors to

determine the tax consequences of the Plan on them. The Trustee does not anticipate any

adverse tax consequence to the Estate by virtue of confirmation of the Plan.



                                               III.

                         EFFECT OF CONFIRMATION OF PLAN
A.     DISCHARGE.

       Upon completion of Plan payments as set forth herein, the Trustee will file an application

for the entry of an order granting a discharge of liabilities for debts incurred before confirmation

of the Plan to the extent provided in Section U.S.C. § 1141.




                                                 28
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page75
                                                                29of
                                                                  of175
                                                                     32




        Confirmation shall bind the Debtor, all creditors, and all other parties in interest to the

provisions of the Plan whether or not the claim of such creditor is impaired under the Plan and

whether or not such creditor has accepted the Plan.

B.      CONTINUING STAY/INJUNCTION

        The automatic stay shall continue to prohibit collection or enforcement of pre-petition

claims and other Enjoined Claims against the Debtor, the Reorganized Debtor, the Revested

Assets (as defined below), the Estate, or property of the Estate until the earlier of the date: (1)

the Case is closed or (2) the Case is dismissed. Therefore, all parties bound by the Plan shall

take no action with respect to, and are enjoined from, collecting or enforcing their pre-petition

claims or other Enjoined Claims as set forth herein, and as otherwise provided by operation of

law, until the earlier of the date: (1) the Case is closed, or (2) the Case is dismissed.

C.      THE VESTING OF PROPERTY OF THE ESTATE IN THE TRUSTEE UPON
        CONFIRMATION             AND       REVESTING          OF      PROPERTY          IN   THE

        REORGANIZED DEBTOR THEREAFTER.

        Notwithstanding Section 1141(a)(1), upon entry of the Confirmation Order, the property

of the Estate shall vest in the Trustee, for the benefit of creditors pursuant to the terms of the

Plan.

        Provided that the Plan has been fully consummated and the Debtor has satisfied all of his

obligations to perform under, or assist the Trustee in the performance of, the Plan, upon entry of

both the Debtor’s discharge and a final decree closing the Case, the remaining property of the

Estate shall be deemed to have revested in the Debtor (the “Revested Assets”).

D.      MODIFICATION OF PLAN.

        The Trustee may modify the Plan at any time before confirmation. However, the Court

may require a new disclosure statement and/or re-voting on the Plan, unless the modification is

non-material or relates only to the extension of the Effective Date, which modification shall not

require a new disclosure statement and/or re-voting on the Plan.



                                                  29
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page76
                                                                30of
                                                                  of175
                                                                     32




       The Trustee may also seek to modify the Plan at any time after confirmation only if (1)

the Plan has not been substantially consummated and (2) the Court authorizes the proposed

modifications after notice and a hearing.

       Upon the Effective Date, the Trustee, the Debtor, all creditors, and all other parties in

interest shall be deemed to have mutually waived the right to modify the Plan pursuant to Section

§ 1127(e).

E.     POST-CONFIRMATION STATUS REPORT.

       Within 120 days of the entry of the Confirmation Order or such other date established by

the Court, the Trustee shall file a status report with the Court explaining what progress has been

made toward consummation of the Plan. The status report shall be served on the Debtor, the

UST, and those parties who have requested special notice. Further status reports shall be filed

every 120 days, or such other interval established by the Court.

F.     POST-CONFIRMATION CONVERSION/DISMISSAL.
       A creditor or party in interest may bring a motion to convert or dismiss the Case under

Section 1112 after the Plan is confirmed if there is a default in performing the Plan. If the Court

orders the Case converted to Chapter 7 after the Plan is confirmed, then all property that had

been property of the Chapter 11 Estate, and that has not been disbursed pursuant to the Plan, will

revest in the Chapter 7 estate.

       The Confirmation Order may also be revoked under very limited circumstances. The

Court may revoke the order if the order of confirmation was procured by fraud and if the party in

interest brings an adversary proceeding to revoke confirmation within 180 days after the entry of

the order of confirmation.

G.     POST-CONFIRMATION U.S. TRUSTEE FEES

       All fees incurred after the Effective Date pursuant to 28 U.S.C. § 1930(a)(6) shall be paid

by the Trustee from the Plan Funds.

///

///

                                                30
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page77
                                                                31of
                                                                  of175
                                                                     32




H.     FINAL DECREE

       Once the Estate has been fully administered as referred to in Bankruptcy Rule 3022, the

Trustee shall file a motion with the Court to obtain a final decree to close the Case.


Dated: November 10, 2016                    By:_________________________
                                                TODD A. FREALY,
                                                Solely in His Capacity as the Chapter 11 Trustee




Presented By:

LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.

/s/ Todd M. Arnold
MARTIN J. BRILL
Cal. Bar No. 53220
(Pro Hac Vice Application Approved)
TODD M. ARNOLD
Cal. Bar No. 221868
(Pro Hac Vice Application Approved)
10250 Constellation Boulevard, Suite 1700
Los Angeles, California 90067
Telephone: (310) 229-1234
Facsimile: (310) 229-1244
Email: mjb@lnbyb.com, tma@lnbyb.com

Counsel for Chapter 11 Trustee, Todd A. Frealy




                                                 31
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         160 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on05/03/19
                                                  11/14/16 Page
                                                           Page78
                                                                32of
                                                                  of175
                                                                     32
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 79 of 175
Case
 Case15-11408-R
      15-11408-RDocument
                 Document244
                          180Filed
                               Filed
                                   in in
                                       USBC
                                         USBC
                                            ND/OK
                                              ND/OK
                                                  onon
                                                     05/03/19
                                                       01/03/17Page
                                                                Page801of
                                                                       of175
                                                                          8



                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OKLAHOMA

                                                                             Filed/Docketed
 In re                                             Case No. 15-11408-R        Jan 03, 2017
 TODD A. SWENNING,                                 Chapter 11

                            Debtor

                                                   Hearing on Plan Confirmation:
                                                    DATE:     December 16, 2016
                                                    TIME:     10:30 a.m.
                                                    PLACE: Courtroom 1
                                                              224 S. Boulder Ave. Suite 105
                                                              Tulsa, OK 74103



  ORDER CONFIRMING CHAPTER 11 TRUSTEE’S SECOND AMENDED PLAN OF
             REORGANIZATION DATED NOVEMBER 10, 2016


       On December 16, 2016, a confirmation hearing was held on the Second Amended Plan Of

Reorganization Dated November 10, 2016 (the “Plan”) [Dkt 160] filed by Todd A. Frealy, Chapter

11 Trustee (the “Trustee”) for the bankruptcy estate of Todd A. Swenning, the Chapter 11 debtor

herein (the “Debtor”). Appearances were made as set forth on the record of the Court.

       Upon review of (A) the Plan, (B) the Stipulation Among Administrative Creditors

Agreeing To Treatment Under Trustee’s Second Amended Plan Of Reorganization Dated

November 10, 2016; Order Thereon (the “Admin. Claim Stipulation”) [Dkt. 176], (C) the

Stipulation Resolving Commerce Bank’s Limited Objection To Confirmation Of Chapter 11

Trustee’s Second Amended Plan Of Reorganization Dated November 10, 2016 (the “Bank

Stipulation”) [Dkt. 174], (D) the Stipulation In Connection With Confirmation Of Chapter 11

Trustee’s Second Amended Plan Of Reorganization Dated November 10, 2016 Re: (1)

Assumption Of Relocation Agreement Between The Debtor And Desert Regional Medical Center

And (2) Administrative Claim And Cure Amount Related Thereto (the “Hospital Stipulation”)

[Dkt. 177], (E) the Stipulation Resolving The United States’ Objection To Confirmation Of


                                               1
    Case
     Case15-11408-R
          15-11408-RDocument
                     Document244
                              180Filed
                                   Filed
                                       in in
                                           USBC
                                             USBC
                                                ND/OK
                                                  ND/OK
                                                      onon
                                                         05/03/19
                                                           01/03/17Page
                                                                    Page812of
                                                                           of175
                                                                              8




    Chapter 11 Trustee’s Second Amended Plan Of Reorganization Dated November 10, 2016 (the

    “IRS Stipulation” and, together with the Admin. Claim stipulation, Bank Stipulation, and Hospital

    Stipulation, the “Stipulations”) [Dkt. 178], (F) the United States’ Objection to Confirmation of

    Chapter 11 Plan of Reorganization with Combined Brief in Support (the “IRS Objection”), which

    was resolved and withdrawn pursuant to the IRS Stipulation, (G) Commerce Bank’s Limited

    Objection to Confirmation of the Second Amended Chapter 11 Plan of Reorganization Proposed

    by the Chapter 11 Trustee (the “Bank Objection”), which was resolved and withdrawn pursuant

    to the Bank Stipulation, (H) the Chapter 11 Trustee’s Witness And Exhibit Lists Re: Confirmation

    Hearing On Trustee’s Second Amended Plan Of Reorganization Dated November 10, 2016 (the

    “Witness and Exhibit List”), the entirety of which was accepted into evidence, (I) the entire record
    in this case, and (J) the arguments and comments of counsel at the confirmation hearing,

             THE COURT HEREBY FINDS, DETERMINES AND CONCLUDES THAT:

             1.       In accordance with Rules 7052 and 9014 of the Federal Rules of Bankruptcy

    Procedure (the “Bankruptcy Rules”), the Court makes the following findings of fact and

    conclusions of law that support confirmation of the Plan. To the extent any finding of fact is later

    determined to be a conclusion of law, it shall be so deemed, and to the extent any conclusion of

    law contained herein is later determined to be a finding of fact, it shall be so deemed.

             2.       Capitalized terms used herein and not otherwise defined shall have the meanings

    ascribed to them in the Plan.

             3.       On July 28, 2015 (the “Petition Date”), the Debtor commenced this Chapter 11

    bankruptcy case by filing a voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq. (the

    “Bankruptcy Code”). 1

             4.       On June 1, 2016, this Court entered an order appointing Todd A. Frealy as the

    Chapter 11 Trustee of the Debtor’s estate.




1
    Unless otherwise stated, all section references herein are to the Bankruptcy Code.

                                                              2
Case
 Case15-11408-R
      15-11408-RDocument
                 Document244
                          180Filed
                               Filed
                                   in in
                                       USBC
                                         USBC
                                            ND/OK
                                              ND/OK
                                                  onon
                                                     05/03/19
                                                       01/03/17Page
                                                                Page823of
                                                                       of175
                                                                          8




       5.      The Trustee filed his (A) Second Amended Disclosure Statement for Chapter 11

Trustee’s Second Amended Plan of Reorganization Dated November 10, 2016 (the “Disclosure

Statement”) [Dkt. 161] and (B) Plan [Dkt. 160]

       6.      On November 10, 2016, the Court entered its Order (1) Approving Disclosure

Statement, (2) Fixing Time For Submitting Ballots And Objecting To Plan, And (3) Setting

Confirmation Hearing [Dkt. 159] (the “Disclosure Statement Order”) pursuant to which the Court

(A) set November 12, 2016 as the deadline for the Trustee to serve the Disclosure Statement, Plan,

ballots for voting on the Plan, and a copy of the Disclosure Statement Order on parties in interest,

(B) set December 14, 2016, as the deadline for parties in interest to submit ballots and file

objections to the Plan and for the Trustee to file his Witness and Exhibit List, including a tabulation

of ballots, and (C) set a confirmation hearing for December 16, 2016 at 10:30 a.m.
       7.      On November 15, 2016, the Trustee fled a Certificate Of Service (the “Certificate

of Service”) [Dkt. 164] indicating that the Trustee had served the Disclosure Statement, Plan,

ballots for voting on the Plan, and a copy of the Disclosure Statement Order on parties in interest

as required by the Disclosure Statement Order and within the deadline set by the Disclosure

Statement Order.

       8.      Per the Certificate of Service, the Plan, Disclosure Statement, the Disclosure

Statement Order and appropriate ballots (A) were served on all parties required by the Bankruptcy

Code and the Bankruptcy Rules; (B) were reasonably calculated, under the circumstances, to

provide adequate notice to all creditors and other parties in interest of the hearing on confirmation

of the Plan, the last date for filing objections to confirmation of the Plan, the voting deadline on

the Plan and all other material information; and (C) fully complied with and satisfied all applicable

requirements of due process. No additional notices or disclosures are required.

       9.      The Disclosure Statement Order adequately and appropriately described and gave

notice of the relief requested by the Trustee, including (without limitation) the filing of the Plan

with the Court and the ability of parties in interest to review the contents of the Plan.



                                                  3
 Case
  Case15-11408-R
       15-11408-RDocument
                  Document244
                           180Filed
                                Filed
                                    in in
                                        USBC
                                          USBC
                                             ND/OK
                                               ND/OK
                                                   onon
                                                      05/03/19
                                                        01/03/17Page
                                                                 Page834of
                                                                        of175
                                                                           8




        10.       There were two objections to confirmation of the plan, the IRS Objection and the

Bank Objection, which were resolved and withdrawn pursuant to the IRS Stipulation and the Bank

Stipulation, respectively.

        11.       Other potential objections to the Plan were resolved by the Admin. Claim

Stipulation and the Hospital Stipulation.

        12.       All of the Stipulations are hereby approved.

        13.       As set forth in Exhibit “3” to the Trustee’s Witness and Exhibit List, which

collectively includes the ballots, the tally of plan ballots, and a declaration regarding the tally of

Plan ballots (collectively the “Ballot Tally”), Class 4 (general unsecured claims) and Class 5
(interest holder) voted to accept the Plan. Additionally, (A) Class 1 (IRS secured claim) and (B)

Class 3 (convenience class general unsecured claims) did not vote on the Plan and, therefore, are

deemed to have accepted the Plan and (B) Class 2 is unimpaired under the Plan and, therefore, is

deemed to have accepted the Plan. Therefore, all classes accepted the Plan.

        14.       Based on the foregoing and the other findings of fact and conclusions of law set

forth on the record of the Court at the Plan confirmation hearing, which are incorporated herein

by this reference, the Court finds that all requirements for confirmation of the Plan under Section

1129(a) are satisfied.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

        A.        Confirmation of Plan. The Plan is hereby confirmed, subject to the following

conditions and amendments pursuant to the Stipulations approved by the Court and an agreement

between the Trustee and UST stated on the record at the confirmation hearing and approved by the

Court, which the Court finds to be non-material:

              •   Per the Bank Stipulation –

                     o Notwithstanding any provision or term of the Plan, the Plan is not

                         intended to, and shall not result, in (1) a discharge of any claims the Bank

                         has against M. Swenning or (2) a stay of the Bank’s ability to assert and

                                                   4
Case
 Case15-11408-R
      15-11408-RDocument
                 Document244
                          180Filed
                               Filed
                                   in in
                                       USBC
                                         USBC
                                            ND/OK
                                              ND/OK
                                                  onon
                                                     05/03/19
                                                       01/03/17Page
                                                                Page845of
                                                                       of175
                                                                          8




                   pursue its rights and remedies related to the enforcement of any claims

                   the Bank has against M. Swenning. On and after the Effective Date of the

                   Plan, the Bank shall be deemed to have (1) retained any claims the Bank

                   has against M. Swenning and (2) the right to assert and pursue its rights

                   and remedies related to the enforcement of any claims the Bank has

                   against M. Swenning.

        •   Per the Hospital Stipulation –

               o The Estate is deemed to have assumed the Relocation Agreement.
               o The cure amount required to assume the Relocation Agreement is the

                   Reconciliation Claim amount of $171,314.39 (the “Cure Amount”).

               o The Estate will be responsible for $110,000 of the Cure Amount (the

                   “Estate Cure Amount”), which shall be paid by the Estate in accordance

                   with the terms of the Plan.

               o The Debtor will be responsible for and shall pay the balance of $61,314.39

                   of the Cure Amount (the “Debtor Cure Amount”), which shall be paid by

                   the Debtor within two years of the effective date of the Plan, provided,

                   however that (i) the Debtor shall retain and can pursue any rights as set

                   forth in the Relocation Agreement to challenge the Reconciliation Claim

                   and any reductions in the Reconciliation Claim shall be deducted from the

                   Debtor Cure Amount, (ii) payments on the Debtor Cure Amount can only

                   be paid from any surplus funds remaining with the Debtor after making

                   all payments then currently due and owing under the Plan, (iii) payment

                   of the Debtor Cure Amount shall not create any claims by the Debtor

                   against the Estate, (iv) failure by the Debtor to pay the Debtor Cure

                   Amount, or any other breach of the terms of the Relocation Agreement,

                   shall not create or entitle the Hospital to any additional claims against the

                   Estate in excess of the Estate Cure Amount.

                                              5
Case
 Case15-11408-R
      15-11408-RDocument
                 Document244
                          180Filed
                               Filed
                                   in in
                                       USBC
                                         USBC
                                            ND/OK
                                              ND/OK
                                                  onon
                                                     05/03/19
                                                       01/03/17Page
                                                                Page856of
                                                                       of175
                                                                          8




               o The Hospital consents to the assumption of the Relocation Agreement on

                   the terms set forth above and waives any rights the Hospital may have

                   under Section 365 to seek additional showings of adequate assurance of

                   cure or future performance.

        •   Per the IRS Stipulation –

               o Notwithstanding any language to the contrary in the Disclosure

                   Statement, Plan, and this Confirmation Order, the IRS’ proof of claim

                   (Claim 1-2) (the “IRS Claim”) shall be deemed to be allowed in the
                   amounts and priorities set forth in the IRS Claim and shall be paid in

                   accordance with Plan terms—more specifically, the IRS Claim shall be

                   paid from the Plan Funds (1) in regular quarterly installment payments

                   starting no later than 120 days after the Effective Date (a) of a total value,

                   as of the Effective Date of the Plan, equal to the allowed amount of the

                   claim, plus statutory interest thereon at the rate of 4% compounded

                   annually (b) over a period ending not later than five (5) years after the

                   Petition Date, or at an earlier date at the Trustee’s option—unless and

                   until there is an objection to the IRS Claim that is sustained by the Court.

               o The “Injunction” language set forth in Section II.C.5 of the Plan is hereby
                   amended to add the following language to the end of Section II.C.5:

                           Notwithstanding any other provision of the Disclosure Statement,

                           Plan, or Confirmation Order, (1) the IRS’s Priority Tax Claim arising

                           under Section 507(a)(8) and treated under Section II.B.1.b of the Plan

                           shall not be discharged or satisfied unless and until such Priority Tax

                           Claim is paid in full pursuant to the terms of the Plan and (2) in the

                           event the IRS’s Priority Tax Claim, or any other non-dischargeable

                           tax obligation owed to the IRS, is not paid in full pursuant to the



                                              6
Case
 Case15-11408-R
      15-11408-RDocument
                 Document244
                          180Filed
                               Filed
                                   in in
                                       USBC
                                         USBC
                                            ND/OK
                                              ND/OK
                                                  onon
                                                     05/03/19
                                                       01/03/17Page
                                                                Page867of
                                                                       of175
                                                                          8




                               terms of the Plan, the injunctions set forth in Section II.C.5 shall not

                               apply to the IRS.

            •   Per Agreement with the UST –

                   o Section III.H. of the Plan titled “FINAL DECREE” is hereby replaced

                       with the following language:

                               H.      FINAL DECREE AND CLOSING OF THE CASE

                                       The Trustee shall seek the closing of this Case before entry

                               of discharge. The Trustee anticipates seeking closure of this Case

                               after payments have begun to creditors, resolution of claims

                               objections, and allowance of professional fees – at which time the

                               Trustee believes the Case shall be full administered under

                               Bankruptcy Rule 3022. Furthermore, the Trustee shall seek to have

                               this Case re-opened (after paying the appropriate fee to re-open)

                               approximately 60 months after the first payment is made under the

                               Plan for purposes of this Court entering a discharge of debt.

       B.       Implementation of Plan. The entry of this Order shall constitute a direction and

authorization to the Trustee to take or cause to be taken any and all action necessary or appropriate

to consummate the provisions of the Plan, and all such actions taken or caused to be taken shall be

deemed to have been authorized and approved by this Court.

       C.       Binding Effect. Except as otherwise provided in Section 1141(d)(3) of the

Bankruptcy Code, upon the Effective Date, the provisions of the Plan will bind any holder of a

claim against, or interest in, the Debtor, whether or not the claim or interest of such holder is

impaired under the Plan and whether or not such holder has accepted the Plan, and will also bind

any person with actual notice of the Plan and an opportunity to object.

       D.       Retention of Jurisdiction. The Court shall retain jurisdiction to the maximum

extent permitted by the Bankruptcy Code or other applicable law for, among other things, the

nonexclusive purposes described in the Plan.

                                                   7
Case
 Case15-11408-R
      15-11408-RDocument
                 Document244
                          180Filed
                               Filed
                                   in in
                                       USBC
                                         USBC
                                            ND/OK
                                              ND/OK
                                                  onon
                                                     05/03/19
                                                       01/03/17Page
                                                                Page878of
                                                                       of175
                                                                          8



      SO ORDERED this 3rd day of January, 2017.


                                                  DANA L. RASURE
                                                  UNITED STATES BANKRUPTCY JUDGE

AGREED TO AS TO FORM AND CONTENT BY:

SAMUEL K. CROCKER,
UNITED STATES TRUSTEE

/s/ Bonnie N. Hackler
Katherine Vance, OBA #9175
Paul R. Thomas OBA #11546
Bonnie N. Hackler, OBA #18392
224 South Boulder, Room 225
Tulsa, Oklahoma 74103
(918) 581-6671- Telephone
(918) 581-6674 - Facsimile
bonnie.hackler@usdoj.gov – Email




                                          8
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 88 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 89 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 90 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 91 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 92 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 93 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 94 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 95 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 96 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 97 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 98 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 99 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 100 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 101 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 102 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 103 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 104 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 105 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 106 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 107 of 175
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           161 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page108
                                                                       54 of 61
                                                                             175


 TODD SWENNING MD PC
 Projected Cash Flow

                               2017       2017      2017       2017      2017        2017     2017      2017      2017     2017
                             Jan        Feb        Mar       Apr        May        Jun      Jul       Aug       Sep       Oct
 INCOME:
 Patient Collections         70,000     70,000     70,000    60,000     60,000     40,000   30,000    30,000    40,000    40,000
 Non‐Patient Related         23,500     23,500     23,500    23,500     23,500     23,500   23,500    23,500    23,500    23,500
 Medical Directorships       14,600     14,600     14,600    14,600     14,600     14,600   14,600    14,600    14,600    14,600
 Other                          500        500        500       500        500        500      500       500       500       500
  Gross Income              108,600    108,600    108,600    98,600     98,600     78,600   68,600    68,600    78,600    78,600

 EXPENSES:
 TS Salary                   57,000     57,000     57,000    57,000     57,000     57,000   57,000    57,000    57,000    57,000
 Office Manager               4,500      4,500      4,500     4,500      4,500      4,500    4,500     4,500     4,500     4,500
 Assistant                      500        500        500       500        500        500      500       500       500       500
 Payroll Taxes (Employer)     5,451      4,920      1,239     1,239      1,239      1,239    1,239     1,239     1,239     1,239
 Billing                      5,600      5,600      5,600     4,800      4,800      3,200    2,400     2,400     3,200     3,200
 Malpractice Insurance            0     40,000          0         0          0          0        0         0         0         0
 Health Insurance             3,000      3,000      3,000     3,000      3,000      3,000    3,000     3,000     3,000     3,000
 Office Support                 225        225        225       225        225        225      225       225       225       225
 CPA                            900        900        900       900        900        900      900       900       900       900
 Phone/Fax/Internet             600        600        600       600        600        600      600       600       600       600
 Travel/Entertainment         2,500      2,500      2,500     2,500      2,500      2,500    2,500     2,500     2,500     2,500
 Secured Lease Payment            0          0          0         0          0          0        0         0         0         0
 Cell Phone                     300        300        300       300        300        300      300       300       300       300
  Total Expenses             80,576    120,045     76,364    75,564     75,564     73,964   73,164    73,164    73,964    73,964

 Net Income                  28,024    (11,445)    32,237    23,037     23,037      4,637   (4,564)   (4,564)    4,637     4,637

 Beginning Cash              10,000     30,000     18,555     10,000     10,000    15,000   19,637    15,073    10,510    10,000
 Net Income (Loss)           28,024    (11,445)    32,237     23,037     23,037     4,637   (4,564)   (4,564)    4,637     4,637
 Distribution                (8,024)         0    (40,791)   (23,037)   (18,036)        0        0         0    (5,146)   (4,637)
 Ending Cash                 30,000     18,555     10,000     10,000     15,000    19,637   15,073    10,510    10,000    10,000




                                                               Page 1                                                11/10/201610:04 AM
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           161 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page109
                                                                       55 of 61
                                                                             175


      TODD SWENNING MD PC
      Projected Cash Flow

                                  2017       2017      2017        2018        2019        2020        2021        PLAN
                                 Nov       Dec        TOTAL       TOTAL       TOTAL       TOTAL       TOTAL       TOTAL
      INCOME:
      Patient Collections        40,000    50,000   600,000   660,000   721,500   721,500   721,500              3,424,500
      Non‐Patient Related        23,500    23,500   282,000   310,200   341,220   341,220   341,220              1,615,860
      Medical Directorships      14,600    14,600   175,200   175,200   175,200   175,200   175,200                876,000
      Other                         500       500     6,000     6,000     6,000     6,000     6,000                 30,000
       Gross Income              78,600    88,600 1,063,200 1,151,400 1,243,920 1,243,920 1,243,920              5,946,360

      EXPENSES:
      TS Salary                  57,000    57,000     684,000     684,000     684,000     684,000     684,000    3,420,000
      Office Manager              4,500     4,500      54,000      54,000      54,000      54,000      54,000      270,000
      Assistant                     500       500       6,000       6,000       6,000       6,000       6,000       30,000
      Payroll Taxes (Employer)    1,239     1,239      22,756      22,756      22,756      22,756      22,756      113,780
      Billing                     3,200     4,000      48,000      52,800      57,720      57,720      57,720      273,960
      Malpractice Insurance           0         0      40,000      40,000      40,000      40,000      40,000      200,000
      Health Insurance            3,000     3,000      36,000      36,000      36,000      36,000      36,000      180,000
      Office Support                225       225       2,700       2,700       2,700       2,700       2,700       13,500
      CPA                           900       900      10,800      10,800      10,800      10,800      10,800       54,000
      Phone/Fax/Internet            600       600       7,200       7,200       7,200       7,200       7,200       36,000
      Travel/Entertainment        2,500     2,500      30,000      30,000      30,000      30,000      30,000      150,000
      Secured Lease Payment           0         0           0           0           0           0           0            0
      Cell Phone                    300       300       3,600       3,600       3,600       3,600       3,600       18,000
       Total Expenses            73,964    74,764     945,056     949,856     954,776     954,776     954,776    4,759,240

      Net Income                  4,637    13,837     118,144     201,544     289,144     289,144     289,144    1,187,120

      Beginning Cash             10,000     10,000      10,000      10,000      10,000      10,000      10,000      10,000
      Net Income (Loss)           4,637     13,837     118,144     201,544     289,144     289,144     289,144 1,187,120
      Distribution               (4,636)   (13,837)   (118,144)   (201,544)   (289,144)   (289,144)   (289,144) (1,187,120)
      Ending Cash                10,000     10,000      10,000      10,000      10,000      10,000      10,000      10,000




                                                           Page 2                                                      11/10/201610:04 AM
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 110 of 175
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           161 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page111
                                                                       57 of 61
                                                                             175


   TODD SWENNING INDIVIDUAL
   Projected Cash Flow

                                      2017       2017    2017      2017     2017          2017
                                    Jan        Feb      Mar       Apr      May          Jun
   INCOME:
   Salary                           57,000    57,000    57,000    57,000   57,000      57,000
   Distribution from PC              8,024         0    40,791    23,037   18,036           0
   New Value Contribution
   Tax Refund                       59,000
   Preference Recovery
    Gross Income                   124,024    57,000    97,791    80,037   75,036      57,000

   PAYROLL&INCOME TAXES:
   Payroll Taxes                     4,874     4,874     1,106     1,079    1,340       1,340
   Federal Taxes ‐ Wages            17,762    17,762    17,762    17,762   17,762      17,762
   State Taxes ‐ Wages               6,422     6,422     6,422     6,422    6,422       6,422
   Federal Taxes ‐ K‐1 Income            0         0         0    11,696        0      11,696
   State Taxes ‐ K‐1 Income              0         0         0     3,633        0       3,633
   Tax Saving ‐ Hospital Payment    (8,962)        0    (4,011)        0        0      (4,011)
   Total Taxes                      20,095    29,058    21,279    40,592   25,524      36,842
    Net Income after Taxes         103,929    27,943    76,512    39,445   49,513      20,158

   EXPENSES:
   Household Expenses                3,500     3,500     3,500     3,500    3,500       3,500
   Rent                              1,395     1,395     1,395     1,395    1,395       1,395
   Medical/Dental                      130       130       130       130      130         130
   Travel & Entertainment            1,500     1,500     1,500     1,500    1,500       1,500
    Total Expenses                   6,525     6,525     6,525     6,525    6,525       6,525

   Net Income                       97,404    21,418    69,987    32,920   42,988      13,633

   Payment to Creditors:
    Administrative (Pre)            59,000         0    26,402         0        0      26,402
    Administrative (Post)            4,370     2,600     4,004     2,695    2,600       4,004
    United States Trustee Fees           0         0         0       975        0           0
    Internal Revenue Service             0         0    20,388         0        0      20,388
    Class 1 (estimated at $0)
    Class 2                         20,000    20,000    20,000    20,000   20,000      20,000
    Class 3                              0         0         0     3,179        0           0
    Class 4                              0         0         0         0        0           0
   Total Payments to Creditors      83,370    22,600    70,794    26,849   22,600      70,794

   Net Cash Flow after              14,034    (1,183)     (807)    6,071   20,388     (57,161)
   Payments to Creditors

   Beginning Cash                   57,615    71,648    70,466    69,659   75,731      96,118
   Net Income (Loss)                14,034    (1,183)     (807)    6,071   20,388     (57,161)
   Ending Cash                      71,648    70,466    69,659    75,731   96,118      38,958



                                              Page 1                                11/10/201610:13 AM
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           161 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page112
                                                                       58 of 61
                                                                             175


   TODD SWENNING INDIVIDUAL
   Projected Cash Flow

                                       2017      2017      2017      2017      2017        2017
                                     Jul       Aug       Sep        Oct       Nov         Dec
   INCOME:
   Salary                           57,000     57,000    57,000     57,000    57,000      57,000
   Distribution from PC                  0          0     5,146      4,637     4,636      13,837
   New Value Contribution
   Tax Refund
   Preference Recovery             125,000
    Gross Income                   182,000     57,000    62,146     61,637    61,636      70,837

   PAYROLL&INCOME TAXES:
   Payroll Taxes                     1,340      1,340     1,340      1,340     1,340       1,340
   Federal Taxes ‐ Wages            17,762     17,762    17,762     17,762    17,762      17,762
   State Taxes ‐ Wages               6,422      6,422     6,422      6,422     6,422       6,422
   Federal Taxes ‐ K‐1 Income            0          0    11,696          0         0      11,696
   State Taxes ‐ K‐1 Income              0          0     3,633          0         0       3,633
   Tax Saving ‐ Hospital Payment         0          0    (4,011)         0         0      (4,011)
   Total Taxes                      25,524     25,524    36,842     25,524    25,524      36,842
    Net Income after Taxes         156,477     31,477    25,304     36,114    36,113      33,995

   EXPENSES:
   Household Expenses                3,500      3,500     3,500      3,500     3,500       3,500
   Rent                              1,395      1,395     1,395      1,395     1,395       1,395
   Medical/Dental                      130        130       130        130       130         130
   Travel & Entertainment            1,500      1,500     1,500      1,500     1,500       1,500
    Total Expenses                   6,525      6,525     6,525      6,525     6,525       6,525

   Net Income                      149,952     24,952    18,779     29,589    29,588      27,470

   Payment to Creditors:
    Administrative (Pre)                 0          0    26,402          0         0      26,402
    Administrative (Post)            2,600      2,600     4,004      2,600     2,600       4,004
    United States Trustee Fees         975          0         0        975         0           0
    Internal Revenue Service             0          0    20,388          0         0      20,388
    Class 1 (estimated at $0)
    Class 2                         20,000     20,000    20,000     20,000    20,000      20,000
    Class 3                              0          0         0          0         0           0
    Class 4                              0          0         0          0         0           0
   Total Payments to Creditors      23,575     22,600    70,794     23,575    22,600      70,794

   Net Cash Flow after             126,377      2,352   (52,015)     6,014     6,988     (43,324)
   Payments to Creditors

   Beginning Cash                   38,958    165,334   167,686    115,671   121,684     128,672
   Net Income (Loss)               126,377      2,352   (52,015)     6,014     6,988     (43,324)
   Ending Cash                     165,334    167,686   115,671    121,684   128,672      85,348



                                              Page 2                                   11/10/201610:13 AM
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           161 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        11/14/16 Page
                                                                  Page113
                                                                       59 of 61
                                                                             175


 TODD SWENNING INDIVIDUAL
 Projected Cash Flow

                                  2017       2018       2019       2020      2021        Plan
                                 TOTAL      TOTAL      TOTAL      TOTAL     TOTAL       TOTAL
 INCOME:
 Salary                          684,000    684,000    684,000    684,000   684,000 3,420,000
 Distribution from PC            118,144    201,544    289,144    289,144   289,144 1,187,120
 New Value Contribution                0      9,500          0          0         0     9,500
 Tax Refund                       59,000          0          0          0         0    59,000
 Preference Recovery             125,000          0          0          0         0   125,000
  Gross Income                   986,144    895,044    973,144    973,144   973,144 4,800,620

 PAYROLL&INCOME TAXES:
 Payroll Taxes                    22,647     22,647     22,647     22,647    22,647   113,235
 Federal Taxes ‐ Wages           213,144    213,144    213,144    213,144   213,144 1,065,720
 State Taxes ‐ Wages              77,064     77,064     77,064     77,064    77,064   385,320
 Federal Taxes ‐ K‐1 Income       46,785     79,811    114,501    114,501   114,501   470,100
 State Taxes ‐ K‐1 Income         14,532     24,790     35,565     35,565    35,565   146,016
 Tax Saving ‐ Hospital Payment   (25,005)   (16,043)   (16,043)         0         0   (57,090)
 Total Taxes                     349,167    401,414    446,878    462,921   462,921 2,123,300
  Net Income after Taxes         636,977    493,630    526,266    510,223   510,223 2,677,320

 EXPENSES:
 Household Expenses               42,000     42,000     42,000     42,000    42,000     210,000
 Rent                             16,740     16,740     16,740     16,740    16,740      83,700
 Medical/Dental                    1,560      1,560      1,560      1,560     1,560       7,800
 Travel & Entertainment           18,000     18,000     18,000     18,000    18,000      90,000
  Total Expenses                  78,300     78,300     78,300     78,300    78,300     391,500

 Net Income                      558,677    415,330    447,966    431,923   431,923 2,285,820

 Payment to Creditors:
  Administrative (Pre)           164,609    105,609    105,609          0         0   375,827
  Administrative (Post)           38,680     24,815     14,015     12,023    18,959   108,493
  United States Trustee Fees       2,925      3,900      3,900      3,900     3,900    18,525
  Internal Revenue Service        81,551     81,551     81,551     40,776         0   285,429
  Class 1 (estimated at $0)            0          0          0          0         0         0
  Class 2                        240,000    240,000    240,000    240,000   240,000 1,200,000
  Class 3                          3,179          0          0          0         0     3,179
  Class 4                              0          0     40,000    120,000   191,983   351,983
 Total Payments to Creditors     530,944    455,875    485,075    416,699   454,842 2,343,434

 Net Cash Flow after              27,733    (40,545)   (37,109)    15,224   (22,919)     (57,615)
 Payments to Creditors

 Beginning Cash                   57,615     85,348     44,803      7,694    22,919       57,615
 Net Income (Loss)                27,733    (40,545)   (37,109)    15,224   (22,919)     (57,615)
 Ending Cash                      85,348     44,803      7,694     22,919        (0)          (0)



                                             Page 3                                 11/10/201610:13 AM
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 114 of 175
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page115
                                                                       1 ofof651
                                                                              175



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA


In re                                               Case No. 15-11408-R
TODD A. SWENNING,                                   Chapter 11

                            Debtor




   CHAPTER 11 TRUSTEE’S NOTICE OF MOTION AND MOTION TO COMPEL
   PERFORMANCE UNDER SECOND AMENDED PLAN OF REORGANIZATION
  DATED NOVEMBER 10, 2016; AND NOTICE OF OPPORTUNITY FOR HEARING


                                    NOTICE OF MOTION
       PLEASE TAKE NOTICE THAT Todd A. Frealy, the Chapter 11 Trustee (the

“Trustee”) of the bankruptcy estate of Todd A. Swenning, the Chapter 11 debtor herein (the

“Debtor”), hereby submits this Motion (the “Motion”) to compel performance under the

Trustee’s confirmed Second Amended Plan Of Reorganization Dated November 10, 2016 (the

“Plan”).


                      NOTICE OF OPPORTUNITY FOR HEARING

       Your rights may be affected. You should read this document carefully and

       consult your attorney about your rights and the effect of this document. If

       you do not want the Court to grant the requested relief, or you wish to have your

       views considered, you must file a written response or objection to the requested

       relief with the Clerk of the United States Bankruptcy Court for the Northern

       District of Oklahoma, 224 South Boulder, Tulsa, Oklahoma 74103 no later than

       14 days from the date of filing of this request for relief (which is by no later than

       February 16, 2018. You should also serve a file-stamped copy of your response

       or objection to the undersigned movant/movant’s attorney and file a certificate of

       service with the Court. If no response or objection is timely filed, the Court may

                                                1
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page116
                                                                       2 ofof651
                                                                              175




       grant the requested relief without a hearing or further notice. The 14 day period

       includes the three (3) days allowed for mailing provided for in Fed. R. Bankr.

       P. 9006(f).

                                               * * *

                                            MOTION

                                                 I.

                                        INTRODUCTION

       The Debtor is woefully underperforming on his obligations to fund the Plan so that the

Trustee can make distributions required by the Plan. As a result, at present, there is at least

$104,945 in Plan payments that have come due that the Trustee has not been able to make. It

appears that the Debtor’s underperformance in funding the Plan is primarily the result of the

Debtor’s refusal to conform to the budget and projections attached to the disclosure statement

describing the Plan. More specifically, the Debtor is utilizing income from the Debtor’s solely

owned professional corporation, Todd Swenning, M.D., P.C. (the “P.C.”), which is the primary

source of funding the Plan, to pay numerous personal expenses, for, among other things,

extravagant travel, over $11,500 in personal veterinary bills, fine dining, and cash withdrawals

for other personal expenses. Improper disbursements by the P.C. that were not provided for by

the Plan budget and projections total approximately $186,000, which amount, in and of itself,

would be sufficient to cure all or nearly all of the current Plan payment deficiencies.

       In addition to the foregoing, the Plan provided for approximately $59,000 in Plan

funding to be provided by a federal tax refund owed to the Debtor. At one point, an amended

tax return was purportedly filed with the IRS directing the IRS to pay the refund to the Debtor,

which the Debtor was to pay to the Trustee. Based on the foregoing, and after a long delay in

receiving the refund, the Trustee sent an intercept letter to the IRS so that the refund would be

paid directly to the Trustee. For reasons that are not altogether clear, the IRS has indicated that

the refund will be applied to 2016 taxes, possibly including taxes owed by the Debtor’s alleged

                                                 2
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page117
                                                                       3 ofof651
                                                                              175




former spouse, thereby, prohibiting the estate from recovering the refund to make Plan

payments. As further discussed below, there are only three ways the foregoing could have

occurred, two of which would have been caused by the Debtor in an effort to prevent the estate

from recovering the Tax Refund.

           In consideration of the foregoing and other facts and arguments set forth below, the

Trustee submits that good cause exists to (1) grant the Motion and compel Plan performance as

set forth below and (2) require the Debtor to explain numerous P.C. disbursements described

below and set forth in Exhibit “13” hereto and the redirection of the tax refund.



                                                  II.

                                     STATEMENT OF FACTS

A.         BACKGROUND.

           1.     On July 28, 2015 (the “Petition Date”), the Debtor commenced this bankruptcy

case by the filing a voluntary petition for relief under Chapter 11 of Title 11 of the United States

Code.

           2.     On April 22, 2016, the United States Trustee (the “UST”) filed a Motion to

Dismiss Chapter 11 Case, or in the Alternative, Appoint Chapter 11 Trustee (the “Trustee

Motion”).

           3.     On May 25, 2016, the Court entered its order that, among other things, (a) granted

the Trustee Motion to the extent it sought the appointment of a Chapter 11 Trustee and (b)

directed the UST to appoint a Chapter 11 Trustee and file an application for the approval of such

trustee.

           4.     On May 31, 2016, the UST filed its Application for Order Approving

Appointment of Chapter 11 Trustee (the “Trustee Application”).

           5.     On June 1, 2016, the Court entered its Order Approving Appointment of Chapter

11 Trustee pursuant to which the Court (a) granted the Trustee Application and (b) appointed

Todd A. Frealy as the Chapter 11 Trustee.

                                                  3
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page118
                                                                       4 ofof651
                                                                              175



B.      THE PLAN, CONFIRMATION OF THE PLAN, AND THE COURT AND
        TRUSTEE’S AUTHORITY TO ENFORCE THE PLAN.
        6.       On November 11, 2016, the Trustee filed solicitation versions of his (a) Second

Amended Disclosure Statement for Chapter 11 Trustee’s Second Amended Plan of

Reorganization Dated November 10, 2016 (the “Disclosure Statement”) and (b) Second

Amended Plan of Reorganization Dated November 10, 2016 (the “Plan”). True and correct

copies of the Disclosure Statement and Plan are attached hereto as Exhibits “1” and “2,”

respectively.1

        7.       On January 3, 2017, the Court entered an order confirming the Plan (the

“Confirmation Order”). A true and correct copy of the Confirmation Order is attached hereto as

Exhibit “3.”

        8.       The Plan went effective on January 18, 2017 (the “Effective Date”).

        9.       Pursuant to the terms of the Plan and the Confirmation Order, the Trustee is

authorized to all take necessary and appropriate action to consummate the provisions of the Plan.

Plan, ¶¶ II.C.2; Confirmation Order, ¶ B.

        10.      Pursuant to the terms of the Plan and the Confirmation Order, the Court retained

jurisdiction to, among other things, (a) interpret and implement the Plan, (b) to “resolve any

disputes regarding the operation, implementation, and interpretation of the Plan and the

Confirmation Order, (c) to “construe and take any action to enforce the Plan, the Confirmation
Order, and any other order of the Court, issue such orders as may be necessary for the

implementation, execution, performance, and consummation of the Plan and the Confirmation

Order, and all matters referred to in the Plan and the Confirmation Order, and to determine all

matters that may be pending before the Court in this case on or before the Effective Date with

respect to any person or entity related thereto, (d) “[e]xcept as otherwise provided in the Plan or

the Confirmation Order, to issue injunctions to take such other actions or make such other orders

as may be necessary or appropriate to restrain interference with the Plan or the Confirmation

1
 Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Disclosure
Statement and Plan.

                                                        4
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page119
                                                                       5 ofof651
                                                                              175




Order, or the execution or implementation by any person or entity of the Plan or the

Confirmation Order, and (e) to “issue such orders in aid of consummation of the Plan or the

Confirmation Order, notwithstanding any otherwise applicable nonbankruptcy law, with respect

to any person or entity, to the fullest extent authorized by the Bankruptcy Code or Bankruptcy

Rules.” Plan, ¶¶ II.D.6; Confirmation Order, ¶ D.

C.     FUNDING FOR THE PLAN, PLAN PROJECTIONS, PLAN PAYMENTS, AND
       THE DEBTOR’S FAILURE TO PERFORM.
       11.     The Plan is to be funded from, among others, the following sources (the “Plan

Funds”):

               a.      Funds on hand on the Effective Date comprised of the Net P.C. Income

       (i.e., the net income from the Debtor’s solely owned professional corporation, Todd

       Swenning, M.D., P.C. (the “P.C.”)), as of the Effective Date, less a $10,000 retention to

       fund operations,

               b.      An expected federal tax refund in the amount of $59,000 for the 2015 tax

       year (the “Tax Refund”), and

               c.      The Debtor’s projected disposable income over five years from the

       Effective Date, which is comprised of (a) the Net P.C. Income less a $10,000 retention to

       fund operations, and (b) the Debtor’s Salary, less necessary and reasonable expenses,

       which are collectively projected to total $2,092,320 (the “Additional Funds”).
See Plan, ¶¶ II.A and II.C.1.

       12.     In order to control Plan Funds, the Plan provides that “after the Effective Date, the

Debtor shall pay his Salary and the Net P.C. Income to the Trustee to hold for the benefit of

creditors pursuant to the terms of the Plan.” Plan, ¶¶ II.C.2.a (Receiving and Holding the Plan

Funds). The Debtor has failed to pay his Salary over to the Trustee on a number of occasions,

most recently in January 2018. To the extent the Debtor argues this ever occurred because of a

shortfall in funds required to pay payroll for the P.C., the Trustee notes that, if the Debtor had not



                                                  5
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page120
                                                                       6 ofof651
                                                                              175




caused the P.C. to utilize its funds to make well over $180,000 in Improper Payments (as

discussed and defined below), the P.C. would have had sufficient funds to fund payroll.

       13.     The projected cash flow for the P.C. (the “P.C. Projections”) and the Debtor (the

“Debtor Projections”) for the term of the Plan are attached to the Disclosure Statement as

Exhibits “2” and “3,” respectively, and are separately attached hereto as Exhibits “4” and “5,”

respectively, for the Court’s convenience.

       14.     Attached hereto as Exhibit “6” is a chart (the “Plan Performance Chart”)

showing, inter alia, (a) payments required under the Plan through January 2018, (b) payments

actually made under the Plan through January 2018, and (c) the deficiency in Plan payments

through January 2018.

       15.     As can be seen from the Plan Performance Chart, through January 2018, the

Debtor has underperformed and is deficient on Plan contributions required to make Plan

payments by at least $104,945.12, which amount is actually larger, because it does not include

thousands of dollars in professional fees incurred by the Trustee’s counsel in seeking to enforce

the Plan, which has been made more costly due to the Debtor’s inability to provide timely,

reliable financial information and to timely perform under the Plan (the “Plan Deficiency”).
       16.     Based on a review of financial information provided by the Debtor, the Trustee

asserts that the Plan Deficiency results from, among others, the following factors:

               a.       NON-PAYMENT OF THE TAX REFUND:

       The Plan and Debtor Projections provide for an estimated Tax Refund of $59,000 for the

2015 tax year. The projected Tax Refund was based on information from the Debtor. The initial

2015 Federal Income Tax Return (the “2015 Return”) provided for the Tax Refund to be applied

to 2016 federal income taxes. The Trustee directed the Debtor prepare and file an amended 2015

Return (the “2015 Amended Return”) to provide for the Tax Refund to be paid to the Debtor, and

then to pay the Tax Refund over to the Trustee. After the Effective Date, and after months of

delay in preparing, purportedly executing, and purportedly filing the 2015 Amended Return, the



                                                6
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page121
                                                                       7 ofof651
                                                                              175




Debtor’s accountants2 provided the Trustee with a copy of the Debtor’s 2015 Amended Return

that would generate the Tax Refund in the amount of $59,654 and payment thereof to the Debtor.

A true and correct copy of the 2015 Amended Return provided by the Debtor’s accountants, with

redactions to protect privacy, is attached hereto as Exhibit “7.” As can be seen from the 2015

Amended Return provided to the Trustee, (1) the 2015 Amended Return provides for the Tax

Refund to be paid to the Debtor, however, (2) (a) the 2015 Amended Return was marked

“COPY,” (b) the 2015 Amended Return was not signed or dated, and (c) there is no indication or

evidence that the 2015 Amended Return was signed, dated, and filed with the IRS.

        After receiving the 2015 Amended Return, the Trustee inquired with the Debtor and his

counsel numerous times about the status of the payment of the Tax Refund to the Debtor and the

Debtor’s payment thereof to the Trustee as required by the Plan. At one point, the Debtor’s

counsel requested that the estate share a portion of the Tax Refund with the Debtor’s alleged

former spouse based on the assertion that she had an interest in the Tax Refund. In response, the

Trustee’s counsel provided ample authority for why the Tax Refund was estate property and was

required to be turned over to the Trustee as a portion of the Plan Funds. See July 11, 2017 email

from the Trustee’s counsel to the Debtor and his counsel, a true and correct copy of which is

attached hereto, without exhibits, as Exhibit “8.”

        After further delay in receiving the Tax Refund, the Trustee sent an intercept letter to the

IRS so that the refund would be paid directly to the Trustee. Thereafter, based on the foregoing

and the failure of the Debtor to be forthcoming regarding the status of the Tax Refund and

payment thereof to the Debtor and then to the Trustee, the Trustee obtained a power of attorney

from the Debtor and his alleged former spouse so that the Trustee could himself inquire with the

IRS regarding the status of the payment of the Tax Refund. To the Trustee’s amazement, the

IRS indicated that the Tax Refund would not be paid to the Debtor and instead would be applied

2
  The Debtor’s accountants are Healey & Associates, P.C. (“Healey”), which are also accountants for the P.C.
Although Healy was employed in the bankruptcy case, Healey never filed a fee application and never had any of its
fees or expenses approved, yet the P.C. has paid many thousands of dollars to Healey. The Trustee may seek to
recover post-Petition Date payments to Healey from the Debtor and/or the P.C. pursuant to Section 549.

                                                        7
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page122
                                                                       8 ofof651
                                                                              175




to 2016 income taxes. The Trustee asserts that there are only three ways this could have

happened (1) the Debtor never actually filed the 2015 Amended Return, (2) after the Trustee

refused to “share” the Tax Refund with the Debtor’s alleged former spouse, despite the fact that

she is not entitled to it, the Debtor and his alleged former spouse further amended the 2015

Amended Return to provide for the Tax Refund to be applied to 2016 income taxes, possibly

including those owed by the Debtor’s alleged former spouse, instead of being paid to the Debtor,

and (3) the IRS unilaterally decided to disregard the 2015 Amended Return and to apply the Tax

Refund to 2016 income taxes. If the Tax Refund has not been paid to the Debtor and then to the

Trustee because of potential reasons (1) or (2) the Debtor and his alleged former spouse should

be required to explain the reason for diverting estate assets to personal use in violation of the

Plan.

              b.      UNAUTHORIZED PAYMENTS OF PERSONAL AND OTHER
                      UNNECESSARY AND/OR NON-BUSINESS EXPENSES FOR THE
                      DEBTOR AND LIKELY OTHERS FROM THE P.C. ACCOUNT
                      RESULTING IN A SUBSTANTIAL DERIVATION FROM PLAN
                      PROJECTIONS REGARDING NET P.C. INCOME AND ACTUAL
                      P.C. INCOME:
        A review of the post-Effective Date Quarterly Reports and the banking information

attached thereto for the bank account of the P.C. (Chase Account No. XXXXX1389) (the “P.C.
Account”) provided by the Debtor (each a “Quarterly Report”) demonstrate that he has been

using P.C. funds (the net of which constitute estate property and Plan Funds) to pay exorbitant

amounts of personal and other unnecessary, non-business expenses for the Debtor and likely

others. True and correct copies of the post-Effective Date Quarterly Reports are attached hereto

as Exhibits “9,” “10,” “11,” and “12.” Attached hereto as Exhibit “13” is a chart (the

“Improper Payment Summary”) summarizing a material number, but not all, of what the Trustee

asserts are unauthorized payments of personal and other unnecessary and/or non-business

expenses for the Debtor and likely others from the P.C. Account (the “Improper Payments”).




                                               8
Case
 Case15-11408-R
      15-11408-R Document
                  Document244
                           226 Filed
                                FiledininUSBC
                                          USBCND/OK
                                               ND/OKon
                                                     on05/03/19
                                                        02/02/18 Page
                                                                  Page123
                                                                       9 ofof651
                                                                              175




       The Improper Payments include disbursements of P.C. funds to pay for, among other

things, extravagant travel, over $11,500 in personal veterinary bills, fine dining, and cash

withdrawals for other personal expenses. Improper disbursements by the P.C. that were not

provided for by the Plan budget and projections total approximately $186,000, which amount, in

and of itself and certainly together with the Tax Refund, would be sufficient to cure all or nearly

all of the current Plan Deficiency.


                                               III.

                                         DISCUSSION

       The facts set forth above demonstrate a clear need to get the Plan back on track by curing

the Plan Deficiency and providing a means for avoiding any future Plan deficiencies. Based on

the foregoing facts, and pursuant to the rights and powers retained by the Court and the Trustee

pursuant to the Plan and Confirmation Order, the Trustee submits that good cause exists to

compel Plan performance by entering an order:

       (1)     Requiring the Debtor to cause the P.C. to immediately transfer all funds in any

P.C. accounts into a trust account maintained by the Trustee (the “Trustee Account”), less

$10,000 for operating expenses;

       (2)     Requiring the Debtor to cause the P.C. to (a) sign over and deposit all payments

made to the P.C. into the Trustee Account within three (3) business days of receipt and/or (b)

sign over to the Trustee and send to the Trustee within three (3) business days of receipt all

payments made to the P.C., which the Trustee shall deposit into the Trustee Account;

       (3)     Requiring the Debtor to (a) sign over and deposit all payments made to the Debtor

into the Trustee Account within three (3) business days of receipt and/or (b) sign over to the

Trustee and send to the Trustee within three (3) business days of receipt all payments made to

the Debtor, which the Trustee shall deposit into the Trustee Account;




                                                9
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page124
                                                                  10 of
                                                                     of651
                                                                        175




       (4)     Authorizing the Trustee to direct entities and individuals regularly making

payments to the P.C. and/or the Debtor to make such payments directly into the Trustee Account

or by checks payable to the Trustee to be deposited into the Trustee Account;

       (5)     Requiring the Trustee to provide the Debtor and P.C. with monthly bank

statements showing payments to the P.C. and/or the Debtor received into the Trustee Account;

       (6)     Requiring the Debtor and/or P.C. to provide a monthly budget (the “P.C. Budget”)

for the P.C. to the Trustee no later than one week before the following subject month, which P.C.

Budget shall include (a) line items in the amounts set forth in the P.C. Projections, plus (b) any

adjustments thereto and any additional line items and an explanation therefor;

       (7)     Authorizing and requiring the Trustee to disburse to the P.C. (a) funds in the

amounts set forth in the P.C. Projections, plus, (b) subject to the Trustee’s discretion, any

additional amounts the Trustee deems necessary to operate the P.C.;

       (8)     Requiring the Debtor to pay the Tax Refund or an amount equal to the Tax

Refund to the Debtor; and

       (9)     Requiring the Debtor to explain, under oath, (a) the P.C. disbursements described

above and set forth in Exhibit “13” hereto and (b) (i) whether the 2015 Amended Return was

ever actually executed and filed with the IRS and (ii) if the 2015 Amended Return was actually

filed with the IRS, whether, thereafter, a further amended 2015 Amended Return was filed with

the IRS or the IRS was otherwise directed by the Debtor to apply the Tax Refund to 2016 income

taxes instead of paying the Tax Refund to the Debtor.




///

///

///



                                               10
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page125
                                                                  11 of
                                                                     of651
                                                                        175




                                                  IV.

                                           CONCLUSION

        WHEREFORE, based on the foregoing, the Trustee respectfully requests that the Court

enter an order:

        (1)       granting the Motion and compelling Plan performance as set forth in Section

III(1) – (9); and

        (2)       affording such further and other relief as is warranted under the circumstances.


Dated: February 2, 2018                        LEVENE, NEALE, BENDER, YOO
                                                 & BRILL L.L.P.

                                                /s/ Todd M. Arnold
                                                MARTIN J. BRILL
                                                Cal. Bar No. 53220
                                                (Pro Hac Vice Application Approved)
                                                TODD M. ARNOLD
                                                Cal. Bar No. 221868
                                                (Pro Hac Vice Application Approved)
                                                10250 Constellation Boulevard, Suite 1700
                                                Los Angeles, California 90067
                                                Telephone: (310) 229-1234
                                                Facsimile: (310) 229-1244
                                                Email: mjb@lnbyb.com, tma@lnbyb.com

                                                Counsel for Chapter 11 Trustee, Todd A. Frealy




                                                  11
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page126
                                                                  12 of
                                                                     of651
                                                                        175



                           DECLARATION OF TODD A. FREALY

        I, Todd A. Frealy, hereby declare as follows:

        1.      I am over 18 years of age. Except where otherwise stated, I have personal

knowledge of the facts set forth below and, if called to testify, I could and would testify

competently thereto.

        2.      I am a partner in the law firm of Levene, Neale, Bender, Yoo & Brill L.L.P.

        3.      I am duly licensed to practice law in the state of California and in the United

States District Court and Bankruptcy Court for the Central District of California.

        4.      I am the duly appointed Chapter 11 Trustee herein.

        5.      I make this declaration in support of the Motion to which this declaration is

attached. Unless otherwise stated, all capitalized terms herein have the same meanings as in the

Motion.

        6.      On July 28, 2015 (the “Petition Date”), the Debtor commenced this bankruptcy
case by the filing a voluntary petition for relief under Chapter 11 of Title 11 of the United States

Code.

        7.      On April 22, 2016, the United States Trustee (the “UST”) filed a Motion to

Dismiss Chapter 11 Case, or in the Alternative, Appoint Chapter 11 Trustee (the “Trustee
Motion”).
        8.      On May 25, 2016, the Court entered its order that, among other things, (a)

granted the Trustee Motion to the extent it sought the appointment of a Chapter 11 Trustee and

(b) directed the UST to appoint a Chapter 11 Trustee and file an application for the approval of

such trustee.

        9.      On May 31, 2016, the UST filed its Application for Order Approving

Appointment of Chapter 11 Trustee (the “Trustee Application”).




                                                12
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page127
                                                                  13 of
                                                                     of651
                                                                        175




        10.       On June 1, 2016, the Court entered its Order Approving Appointment of Chapter

11 Trustee pursuant to which the Court (a) granted the Trustee Application and (b) appointed me

as the Chapter 11 Trustee.

        11.      On November 11, 2016, I filed solicitation versions of my (a) Second Amended

Disclosure Statement for Chapter 11 Trustee’s Second Amended Plan of Reorganization Dated

November 10, 2016 (the “Disclosure Statement”) and (b) Second Amended Plan of

Reorganization Dated November 10, 2016 (the “Plan”).                      True and correct copies of the

Disclosure Statement and Plan are attached hereto as Exhibits “1” and “2,” respectively.3

        12.      On January 3, 2017, the Court entered an order confirming the Plan (the

“Confirmation Order”). A true and correct copy of the Confirmation Order is attached hereto as
Exhibit “3.”

        13.      The Plan went effective on January 18, 2017 (the “Effective Date”).

        14.      The Plan is to be funded from, among others, the following sources (the “Plan

Funds”):

                 a.       Funds on hand on the Effective Date comprised of the Net P.C. Income

        (i.e., the net income from the Debtor’s solely owned professional corporation, Todd

        Swenning, M.D., P.C. (the “P.C.”)), as of the Effective Date, less a $10,000 retention to

        fund operations,

                 b.       An expected federal tax refund in the amount of $59,000 for the 2015 tax

        year (the “Tax Refund”), and

                 c.       The Debtor’s projected disposable income over five years from the

        Effective Date, which is comprised of (a) the Net P.C. Income less a $10,000 retention to

        fund operations, and (b) the Debtor’s Salary, less necessary and reasonable expenses,

        which are collectively projected to total $2,092,320 (the “Additional Funds”).

See Plan, ¶¶ II.A and II.C.1.

3
 Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Disclosure
Statement and Plan.

                                                       13
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page128
                                                                  14 of
                                                                     of651
                                                                        175




       15.     In order to control Plan Funds, the Plan provides that “after the Effective Date, the

Debtor shall pay his Salary and the Net P.C. Income to the Trustee to hold for the benefit of

creditors pursuant to the terms of the Plan.” Plan, ¶¶ II.C.2.a (Receiving and Holding the Plan

Funds). The Debtor has failed to may his Salary over to me on a number of occasions, most

recently in January 2018.

       16.     The projected cash flow for the P.C. (the “P.C. Projections”) and the Debtor (the

“Debtor Projections”) for the term of the Plan are attached to the Disclosure Statement as

Exhibits “2” and “3,” respectively, and are separately attached hereto as Exhibits “4” and “5,”

respectively, for the Court’s convenience.

       17.     Attached hereto as Exhibit “6” is a chart (the “Plan Performance Chart”)
showing, inter alia, (a) payments required under the Plan through January 2018, (b) payments

actually made under the Plan through January 2018, and (c) the deficiency in Plan payments

through January 2018.

       18.     As can be seen from the Plan Performance Chart, through January 2018, the

Debtor has underperformed and is deficient on Plan contributions required to make Plan

payments by at least $104,945.12, which amount is actually larger, because it does not include

thousands of dollars in professional fees incurred by my counsel in seeking to enforce the Plan,

which has been made more costly due to the Debtor’s inability to provide timely, reliable

financial information and to timely perform under the Plan (the “Plan Deficiency”).

       19.     Based on a review of financial information provided by the Debtor, I am informed

and believe, and assert, that the Plan Deficiency results from, among others, the following

factors:

               a.       NON-PAYMENT OF THE TAX REFUND:

       The Plan and Debtor Projections provide for an estimated Tax Refund of $59,000 for the

2015 tax year. The projected Tax Refund was based on information from the Debtor. I am

informed and believe that the initial 2015 Federal Income Tax Return (the “2015 Return”)

provided for the Tax Refund to be applied to 2016 federal income taxes. I, through my counsel

                                                14
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page129
                                                                  15 of
                                                                     of651
                                                                        175




and accountants and otherwise, directed the Debtor prepare and file an amended 2015 Return

(the “2015 Amended Return”) to provide for the Tax Refund to be paid to the Debtor, and then

to pay the Tax Refund over to the estate. After the Effective Date, and after months of delay in

preparing, purportedly executing, and purportedly filing the 2015 Amended Return, the Debtor’s

accountants provided me and my counsel with a copy of the Debtor’s 2015 Amended Return that

would generate the Tax Refund in the amount of $59,654 and payment thereof to the Debtor. A

true and correct copy of the 2015 Amended Return provided by the Debtor’s accountants, with

redactions to protect privacy, is attached hereto as Exhibit “7.”

       After receiving the 2015 Amended Return, I, through my counsel and accountants and

otherwise, inquired with the Debtor and his counsel numerous times about the status of the

payment of the Tax Refund to the Debtor and the Debtor’s payment thereof to estate as required

by the Plan. At one point, the Debtor’s counsel requested that the estate share a portion of the

Tax Refund with the Debtor’s alleged former spouse based on the assertion that she had an

interest in the Tax Refund. In response, my counsel provided ample authority for why the Tax

Refund was estate property and was required to be turned over to the Trustee as a portion of the

Plan Funds. See July 11, 2017 email from my counsel to the Debtor and his counsel, a true and

correct copy of which is attached hereto, without exhibits, as Exhibit “8.”

       After further delay in receiving the Tax Refund, I caused an intercept letter to be sent to

the IRS so that the refund would be paid directly to the estate. Thereafter, based on the

foregoing and the failure of the Debtor to be forthcoming regarding the status of the Tax Refund

and payment thereof to the Debtor and then to the estate, I obtained a power of attorney from the

Debtor and his alleged former spouse so that my accountants could inquire with the IRS

regarding the status of the payment of the Tax Refund. To my amazement, the IRS indicated

that the Tax Refund would not be paid to the Debtor and instead would be applied to 2016

income taxes.




                                                15
Case
Case15-11408-R
     15-11408-R Document
                Document244
                         226 Filed
                             FiledininUSBC
                                      USBCND/OK
                                           ND/OKon
                                                 on05/03/19
                                                    02/02/18 Page
                                                             Page130
                                                                  16 of
                                                                     of651
                                                                        175



               b.      UNAUTHORIZED PAYMENTS OF PERSONAL AND OTHER
                       UNNECESSARY AND/OR NON-BUSINESS EXPENSES FOR THE
                       DEBTOR AND LIKELY OTHERS FROM THE P.C. ACCOUNT
                       RESULTING IN A SUBSTANTIAL DERIVATION FROM PLAN
                       PROJECTIONS REGARDING NET P.C. INCOME AND ACTUAL
                       P.C. INCOME:
       I am informed and believe and based thereon assert that a review of the post-Effective

Date Quarterly Reports and the banking information attached thereto for the bank account of the

P.C. (Chase Account No. XXXXX1389) (the “P.C. Account”) provided by the Debtor (each a

“Quarterly Report”) demonstrate that he has been using P.C. funds (the net of which constitute

estate property and Plan Funds) to pay exorbitant amounts of personal and other unnecessary,

non-business expenses for the Debtor and likely others. True and correct copies of the post-

Effective Date Quarterly Reports are attached hereto as Exhibits “9,” “10,” “11,” and “12.”

Attached hereto as Exhibit “13” is a chart (the “Improper Payment Summary”) summarizing a

material number, but not all, of what I assert are unauthorized payments of personal and other

unnecessary and/or non-business expenses for the Debtor and likely others from the P.C.

Account (the “Improper Payments”).

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 2nd day of February 2018, at Los Angeles, California.


                                                           /s/ Todd A. Frealy
                                                           TODD A. FREALY




                                               16
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 131 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 132 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 133 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 134 of 175
  Case 15-11408-R Document 244
                           226 Filed in USBC ND/OK on 05/03/19
                                                      02/02/18 Page 135
                                                                    644 of 175
                                                                           651


  DATE       PAYEE                           PURPOSE                       AMOUNT            TOTALS               NOTES
5/11/2017    Transfer to other biz account   Accont Transfer               $   30,000.00                          It appears that these funds were transferred
                                                                                                                  back to the main PC business account;
                                                                                                                  however, there was no reason for the
                                                                                                                  transfers and the resulting need for inquiry
                                                                                                                  and monitoring by the Trustee.

6/22/2017    Transfer to other biz account   Accont Transfer               $   30,000.00                          Same as above.
 8/2/2017    Transfer to other biz account   Accont Transfer               $   20,000.00     $        80,000.00   Same as above.


 7/7/2017    IMA Helps                       Charity                       $        500.00   $           500.00 The Trustee appreciates charity, but not
                                                                                                                  at a time when the Debtor/PC are
                                                                                                                  materially behind on Plan payments.

 2/2/2017    Todd Swenning                   Funds for living expenses     $    6,830.17                          This should not be paid from the PC
                                                                                                                  account. The Debtor's income is to be
                                                                                                                  paid to the Trustee with a portion paid
                                                                                                                  over by the Trustee to the Debtor for
                                                                                                                  personal use
4/18/2017    Todd Swenning                   Transfer to Savings account   $   30,000.00                          Same as above.
 6/1/2017    Todd Swenning                   Salary for living expenses    $    6,500.00                          Same as above.
8/30/2017    Todd Swenning                   Salary                        $   31,168.41     $        74,498.58   Same as above.


 1/4/2017    Western Southern Pacific        insurance                     $    1,118.41                          The Trustee does not know the basis for
1/10/2017    Travel Insurance policy         Insurance                     $       55.08                          payments to Western Southern Pacific.
1/10/2017    Travel Insurance policy         Insurance                     $       45.00
1/17/2017    Blue Shield                     Insurance                     $    1,551.58
                                                                                                                  The Trustee does not know the basis for
 2/1/2017    Western Southern Pac            Insurance                     $    1,118.41
                                                                                                                  payments to Nationwide, but believes the
 2/1/2017    Western Southern Pac            Insurance                     $      318.82
                                                                                                                  payments may be for automobile and/or
 2/2/2017    Nationwide Insurance            Insurance                     $      672.72
 2/8/2017    Nationwide Insurance            Insurance                     $      126.00                          real property insurance; however, the P.C.
 2/8/2017    Blueshield                      Insurance                     $    1,551.58                          is not known to own any automobiles or
 3/8/2017    Blue Shield CA                  Insurance                     $    1,551.58                          real property.
 4/3/2017    Western-Southern Pacific Ins    Insurance                     $    1,437.23
4/17/2017    Nationwide                      Insurance                     $       76.90                          The Trustee believes that BlueShield is
4/26/2017    Blue Shield                     Insurance                     $    3,103.16                          for health insurance, that Cal Physicians
 6/1/2017    Western Southern Pac Ins        Insurance                     $    1,437.23
                                                                                                                  and CAP MPT are for professional liability
6/21/2017    Blueshield CA                   Insurance                     $    1,998.60
                                                                                                                  insurance.
6/26/2017    Nationwide                      Insurance                     $      222.93
 7/3/2017    Western Southern Pac Ins        Insurance                     $    1,437.23
7/12/2017    Cal Physicians                  Insurance                     $    3,103.16
 8/2/2017    Western Souther Pac             Insurance                     $    1,437.23
 8/9/2017    CAP-MPT                         Insurance                     $    4,682.00
8/22/2017    Nationwide                      Insurance                     $       57.50
8/22/2017    Nationwide                      Insurance                     $      339.57
8/24/2017    Travel Insurance                Insurance                     $       53.85
 9/7/2017    Western Southern                Insurance                     $      126.20
9/11/2017    Nationswide                     Insurance                     $       22.57
9/26/2017    Nationswide                     Insurance                     $      337.81
9/26/2017    Nationswide                     Insurance                     $       57.50
10/3/2017    Western Southern Pacific        Insurance                     $    1,437.23
10/11/2017   CAP-Mpt                         Insurance                     $    5,009.00
10/11/2017   Blueshield                      Insurance                     $    1,789.43
10/18/2017   Nationwide                      Insurance                     $      337.80
10/18/2017   Nationwide                      Insurance                     $      160.50
11/1/2017    Western-Southern Pacific        Insurance                     $    1,563.43
11/2/2017    Blue Shield CA                  Insurance                     $    1,789.43
11/22/2017   Nationwide                      Insurance                     $      349.11
11/22/2017   Nationwide                      Insurance                     $       28.30
11/22/2017   Blue Shield CA                  Insurance                     $    1,789.43
12/1/2017    Western Souther Pac             Insurance                     $    1,563.43
12/22/2017   Nationwide                      Insurance                     $      343.82
9/22/0217    Cal Physicians                  Insurance                     $    3,103.16     $        14,718.38


1/11/2017    Transfer to account 1695        Payment of support            $    4,000.00                          This should not be paid from the PC
                                                                                                                  account. The Debtor's income is to be
                                                                                                                  paid to the Trustee with support payments
                                                                                                                  to the Debtor's allege former spouse paid
                                                                                                                  by the Trustee as a Plan payment.


1/20/2017    Transfer to account 1695        Payment of support            $    4,000.00                          Same as above.


1/10/2017    Workshop Kitchen & Bath         Personal                      $         25.07
 Case 15-11408-R Document 244
                          226 Filed in USBC ND/OK on 05/03/19
                                                     02/02/18 Page 136
                                                                   645 of 175
                                                                          651


 DATE       PAYEE                          PURPOSE                  AMOUNT            TOTALS               NOTES
1/10/2017   Workshop Kitchen & Bath        Personal                 $      289.80
1/30/2017   Stater brothers                Personal                 $       55.03
3/14/2017   Withdrawal                     Personal                 $    5,000.00
4/17/2017   Withdrawal                     Personal                 $      200.00
 5/9/2017   Petco                          Personal                 $       55.95
6/22/2017   Withdrawal                     Personal                 $      200.00
7/10/2017   Safelite Auto Glass            Personal                 $      108.60
7/14/2017   Rite Aid Store                 Personal                 $      290.00
7/17/2017   California Veterinary          Personal                 $    1,929.00                          Over $11,500 in personal veterinary
                                                                                                           bills.
7/17/2017   California Veterinary          Personal                 $    1,924.00                          Same as above.
7/20/2017   California Veterinary          Personal                 $    7,000.00                          Same as above.
7/20/2017   California Veterinary          Personal                 $      696.24                          Same as above.
 8/7/2017   Mentorbox                      Personal                 $       69.00
 8/7/2017   Mentorbox                      Personal                 $       97.00
 8/7/2017   Mentorbox                      Personal                 $       37.00
 8/7/2017   Walgreens                      Personal                 $       29.30
 9/7/2017   Mentorbox                      Personal                 $       69.00
 9/7/2017   Mentorbox                      Personal                 $       37.00
9/12/2017   Withdrawal                     Personal                 $      100.00
9/14/2017   Go daddy                       Personal                 $       25.16
9/15/2017   CVS Pharmacy                   Personal                 $      202.35
9/18/2017   Withdrawal                     Personal                 $      100.00
8/10/2017   Todd Swenning                  Personal withdrawal      $      140.00
8/18/2017   Todd Swenning                  Personal withdrawal      $      200.00
8/24/2017   Todd Swenning                  Personal withdrawal      $      200.00
8/28/2017   Todd Swenning                  Personal withdrawal      $      200.00
 4/3/2017   Desert Premium Outlets         Personal                 $    1,163.64     $        20,443.14   None of this is provided for in the Plan
                                                                                                           projections.


1/17/2017   ATM withdrawal                 Petty cash               $        200.00                        Given the numerous other cash
                                                                                                           withdrawals and a lack of accounting for
                                                                                                           the use of alleged PC business petty cash,
                                                                                                           it is impossible to verify that any or all of
                                                                                                           the funds were used for PC business.

1/31/2017   Cash withdrawal                Petty cash               $        300.00                      Same as above.
2/17/2017   Cash Withdrawal                Petty cash               $        300.00                      Same as above.
7/14/2017   withdrawal                     petty cash               $        200.00   $         1,000.00 Same as above.


 1/4/2017   American Funds Investment      Retirement               $    1,500.00
 2/2/2017   American Funds Investments     Retirement               $    1,500.00
 3/2/2017   American Funds Investment      Retirement               $    1,500.00
 4/4/2017   American Funds Investment      Retirement               $    1,500.00
 6/2/2017   American Funds Investment      Retirement               $    1,500.00
 7/5/2017   American Funds Investment      Retirement               $    1,500.00
 8/2/2017   American Funds Investment      Retirement               $    1,500.00
 9/5/2017   American Funds Investment      Retirement               $    1,500.00
10/3/2017   American Funds Investment      Retirement               $    1,500.00
11/2/2017   American Funds Investment      Retirement               $    1,500.00
12/4/2017   American Funds Investment      Retirement               $    1,500.00     $        16,500.00   None of this is provided for in the Plan
                                                                                                           projections. The Debtor should not be
                                                                                                           funding retirement while he is
                                                                                                           substantially behind on Plan performance.



 1/5/2017   The Draughtsman                Travel & Entertainment   $        177.90
 1/9/2017   NYPD Palm Springs              Travel & Entertainment   $        202.00
1/10/2017   American Airlines              Travel & Entertainment   $        847.35                        Who was on this flight and what was the
                                                                                                           purpose?
1/12/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $       18.08
1/13/2017   American Airlines              Travel & Entertainment   $      188.00
1/13/2017   The Saguaro Palm Springs       Travel & Entertainment   $    1,255.94                          Who stayed at the hotel and what was the
                                                                                                           purpose of the trip?
1/13/2017   United Airlines                Travel & Entertainment   $    2,867.46                          Who was on this flight and what was the
                                                                                                           purpose?
1/13/2017   United Airlines                Travel & Entertainment   $        300.00                        Who was on this flight and what was the
                                                                                                           purpose?
1/13/2017   Tinto Restaurant               Travel & Entertainment   $         23.08
1/13/2017   Tinto Restaurant               Travel & Entertainment   $         59.05
1/17/2017   Travel Insurance policy        Travel & Entertainment   $        184.95
1/17/2017   The Draughtsman                Travel & Entertainment   $        110.26
1/19/2017   Sobhy Yousef Palm Springs      Travel & Entertainment   $         17.65
 Case 15-11408-R Document 244
                          226 Filed in USBC ND/OK on 05/03/19
                                                     02/02/18 Page 137
                                                                   646 of 175
                                                                          651


 DATE       PAYEE                          PURPOSE                  AMOUNT            TOTALS   NOTES
1/19/2017   Audiobooks                     Travel & Entertainment   $         14.95
1/23/2017   Peohes Coronada                Travel & Entertainment   $        534.20
1/24/2017   lambmedia.com                  Travel & Entertainment   $          1.00
1/30/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $         23.80
1/30/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $         35.79
 2/3/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $         32.25
 2/9/2017   Total Wine                     Travel & Entertainment   $        150.84
2/14/2017   NYPD Palm Springs              Travel & Entertainment   $         47.78
2/21/2017   Yard House                     Travel & Entertainment   $        108.68
2/21/2017   Hudson News                    Travel & Entertainment   $          4.48
2/21/2017   Airmargaritaville              Travel & Entertainment   $         50.11
2/21/2017   San Lorenzo                    Travel & Entertainment   $         30.03
2/21/2017   Audiobooks                     Travel & Entertainment   $         14.95
2/23/2017   Conf Camba                     Travel & Entertainment   $         12.88
2/24/2017   Lux Las Vegas                  Travel & Entertainment   $         32.63
2/24/2017   Chevron                        Travel & Entertainment   $         52.59
2/27/2017   Lucky Cab                      Travel & Entertainment   $         27.28
2/27/2017   Western Cab                    Travel & Entertainment   $         24.30
2/27/2017   LAX                            Travel & Entertainment   $        210.00
2/27/2017   Hotel tonight                  Travel & Entertainment   $         34.00
 3/3/2017   Yard House                     Travel & Entertainment   $         51.17
 3/6/2017   The Publican                   Travel & Entertainment   $         78.00
 3/7/2017   Hotel Chicago                  Travel & Entertainment   $        139.71
 3/7/2017   Yellow Cab                     Travel & Entertainment   $         10.75
 3/7/2017   The Publican                   Travel & Entertainment   $         80.00
 3/7/2017   Palm Springs Airport           Travel & Entertainment   $         28.00
 3/7/2017   Boingo Wireless                Travel & Entertainment   $          6.95
 3/8/2017   Ernest Coffee                  Travel & Entertainment   $         32.24
3/10/2017   Honda of the Desert            Travel & Entertainment   $        234.15            To the Trustee's knowledge, the P.C. does
                                                                                               not own a vehicle.
3/10/2017   Honda of the Desert            Travel & Entertainment   $        121.41            To the Trustee's knowledge, the P.C. does
                                                                                               not own a vehicle.
3/13/2017   United Airlines                Travel & Entertainment   $          8.99
3/17/2017   Agent fee                      Travel & Entertainment   $        175.00            Who was on this flight and what was the
                                                                                               purpose?
3/17/2017   Dream Vacations                Travel & Entertainment   $         40.00
3/20/2017   Best Western Bayside           Travel & Entertainment   $        710.98            Who stayed at the hotel and what was the
                                                                                               purpose of the trip?
3/20/2017   San Pasqual Winery             Travel & Entertainment   $         11.00
3/20/2017   Blue Boheme                    Travel & Entertainment   $        186.21
3/20/2017   Shell Service                  Travel & Entertainment   $         49.39
3/20/2017   Audio books                    Travel & Entertainment   $         14.95
3/22/2017   Pac of Aos                     Travel & Entertainment   $         90.00            The Trustee is informed and believes that
                                                                                               Pac of Aos is a political action
                                                                                               committee.
3/27/2017   Travelocity                    Travel & Entertainment   $      103.00
3/28/2017   United Airlines                Travel & Entertainment   $    1,425.60              Who was on this flight and what was the
                                                                                               purpose?
3/28/2017   The Draughtsman                Travel & Entertainment   $         53.50
4/10/2017   Yard House                     Travel & Entertainment   $         96.59
4/10/2017   The Sandwich Palm              Travel & Entertainment   $        103.02
4/14/2017   Brownpapertickets              Travel & Entertainment   $         21.69
4/17/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $          8.00
4/17/2017   AAA CA                         Travel & Entertainment   $        163.00
4/19/2017   Blue Coyote Grill              Travel & Entertainment   $        125.85
4/19/2017   Audiobooks                     Travel & Entertainment   $         14.95
4/24/2017   Pac of Aos                     Travel & Entertainment   $         90.00            The Trustee is informed and believes that
                                                                                               Pac of Aos is a political action
                                                                                               committee.
4/24/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $         21.58
4/24/2017   The luggage factory            Travel & Entertainment   $        671.50            Why did the P.C. need to purchase
                                                                                               luggage?
4/26/2017   Taxi DC                        Travel & Entertainment   $       18.17
4/26/2017   Mastro's                       Travel & Entertainment   $      157.00
4/27/2017   JW Marriott                    Travel & Entertainment   $       22.70
4/27/2017   Old Ebbitt Grill               Travel & Entertainment   $      199.42
4/28/2017   Taxi DC                        Travel & Entertainment   $       12.71
 5/1/2017   JW Marriott                    Travel & Entertainment   $    2,685.95              Who stayed at the hotel and what was the
                                                                                               purpose of the trip?
5/1/2017    Farmers & Distrillers          Travel & Entertainment   $         44.80
5/1/2017    Intercontinental Hotel         Travel & Entertainment   $         56.20
5/1/2017    Plan B Burger Bar              Travel & Entertainment   $         67.52
5/1/2017    Uber                           Travel & Entertainment   $         32.03
 Case 15-11408-R Document 244
                          226 Filed in USBC ND/OK on 05/03/19
                                                     02/02/18 Page 138
                                                                   647 of 175
                                                                          651


 DATE       PAYEE                          PURPOSE                  AMOUNT            TOTALS   NOTES
5/1/2017    Uber                           Travel & Entertainment   $         18.42
5/2/2017    The Bracket Room               Travel & Entertainment   $         31.18
5/2/2017    United                         Travel & Entertainment   $        100.00
5/2/2017    Palm Springs Airport           Travel & Entertainment   $         98.00
5/3/2017    Westin                         Travel & Entertainment   $        325.20            Who stayed at the hotel and what was the
                                                                                               purpose of the trip?
 5/3/2017   Riviera Palm Springs           Travel & Entertainment   $         42.63
 5/5/2017   Gelson's Market                Travel & Entertainment   $         78.63
 5/8/2017   PGA Tour Superstore            Travel & Entertainment   $        444.93
5/10/2017   Yard House                     Travel & Entertainment   $         72.67
5/12/2017   Priceline Hotel                Travel & Entertainment   $        687.46            Who stayed at the hotel and what was the
                                                                                               purpose of the trip?
5/19/2017   Audiobooks                     Travel & Entertainment   $         14.95
5/22/2017   Bobs Steak house               Travel & Entertainment   $        482.99
5/22/2017   Apple Store                    Travel & Entertainment   $         85.12
5/22/2017   Pac of Aos                     Travel & Entertainment   $         90.00            The Trustee is informed and believes that
                                                                                               Pac of Aos is a political action
                                                                                               committee.
5/22/2017   Seven Eleven                   Travel & Entertainment   $       46.00
5/23/2017   Hyatt Hotels                   Travel & Entertainment   $      530.14
5/31/2017   Postal Palm Springs            Travel & Entertainment   $       57.00
 6/1/2017   United                         Travel & Entertainment   $       22.99
 6/5/2017   Omni Berkshire                 Travel & Entertainment   $       35.62
 6/5/2017   Palm Springs Airport           Travel & Entertainment   $       42.00
6/12/2017   United                         Travel & Entertainment   $      848.30
6/12/2017   Travelocity                    Travel & Entertainment   $      179.00
6/14/2017   United                         Travel & Entertainment   $    5,505.16              Who was on this flight and what was the
                                                                                               purpose?
6/15/2017   Contour Dermatology            Travel & Entertainment   $        300.00
6/19/2017   NYPD Palm Springs              Travel & Entertainment   $         87.20
6/19/2017   Audiobooks                     Travel & Entertainment   $         14.95
6/22/2017   Pac of Aaos                    Travel & Entertainment   $         90.00            The Trustee is informed and believes that
                                                                                               Pac of Aos is a political action
                                                                                               committee.
6/26/2017   The Draughtsman                Travel & Entertainment   $       37.81
6/29/2017   Uber                           Travel & Entertainment   $       23.42
 7/3/2017   Bootlegger Tiki Palm Springs   Travel & Entertainment   $       13.69
 7/3/2017   Grub Hub                       Travel & Entertainment   $      251.90
 7/3/2017   Round Table Pizza              Travel & Entertainment   $       61.73
7/11/2017   The Draughtsman                Travel & Entertainment   $       47.15
7/17/2017   United                         Travel & Entertainment   $    1,450.00              Who was on this flight and what was the
                                                                                               purpose?
7/17/2017   United                         Travel & Entertainment   $        200.00            Who was on this flight and what was the
                                                                                               purpose?
7/17/2017   United                         Travel & Entertainment   $        105.01            Who was on this flight and what was the
                                                                                               purpose?
7/18/2017   Thrifty Car Rental             Travel & Entertainment   $         51.65
7/18/2017   Soundbalance                   Travel & Entertainment   $        248.96
7/19/2017   Audiobooks                     Travel & Entertainment   $         14.95
7/26/2017   Rest O Gaucho                  Travel & Entertainment   $        281.42
7/28/2017   Fedex                          Travel & Entertainment   $         58.49
 8/1/2017   Hotel Los Alpes                Travel & Entertainment   $          6.50
 8/1/2017   Ramos Generales                Travel & Entertainment   $         30.67
 8/1/2017   LAX Airport Corona Bar         Travel & Entertainment   $         60.13
 8/1/2017   Taxi                           Travel & Entertainment   $         21.01
 8/2/2017   United                         Travel & Entertainment   $        808.14            Who was on this flight and what was the
                                                                                               purpose?
8/2/2017    United                         Travel & Entertainment   $        225.00
8/2/2017    The Draughtsman                Travel & Entertainment   $         50.41
8/3/2017    Travel Insurance               Travel & Entertainment   $         52.53
8/3/2017    Uber                           Travel & Entertainment   $         19.39
8/3/2017    Uber                           Travel & Entertainment   $          1.00
8/3/2017    Uber                           Travel & Entertainment   $         10.00
8/3/2017    Uber                           Travel & Entertainment   $         10.73
8/3/2017    Wasatch Sugarhouse             Travel & Entertainment   $         70.24
8/4/2017    United                         Travel & Entertainment   $        600.00            Who was on this flight and what was the
                                                                                               purpose?
8/4/2017    United club                    Travel & Entertainment   $          7.00
8/4/2017    Uber                           Travel & Entertainment   $         11.69
8/4/2017    Uber                           Travel & Entertainment   $          5.00
8/4/2017    Uber                           Travel & Entertainment   $         17.87
8/4/2017    Palm Springs Airport           Travel & Entertainment   $         34.00
8/7/2017    Grand America Salt Lake        Travel & Entertainment   $        392.98
  Case 15-11408-R Document 244
                           226 Filed in USBC ND/OK on 05/03/19
                                                      02/02/18 Page 139
                                                                    648 of 175
                                                                           651


  DATE       PAYEE                              PURPOSE                  AMOUNT            TOTALS   NOTES
 8/7/2017    Market Street                      Travel & Entertainment   $       42.20
 8/7/2017    Grand America Salt Lake            Travel & Entertainment   $        6.41
 8/9/2017    Yard House                         Travel & Entertainment   $       55.05
8/17/2017    Bootlegger Tiki Palm Springs       Travel & Entertainment   $       10.43
8/21/2017    The Draughtsman                    Travel & Entertainment   $       55.68
8/21/2017    Homeaway                           Travel & Entertainment   $    3,799.40              Who stayed at the vacation rental and
                                                                                                    what was the purpose of the trip?
8/21/2017    Homeaway                           Travel & Entertainment   $    1,000.00              Who stayed at the vacation rental and
                                                                                                    what was the purpose of the trip?
8/21/2017    Audiobooks                         Travel & Entertainment   $         14.95
8/23/2017    United                             Travel & Entertainment   $        936.59            Who was on this flight and what was the
                                                                                                    purpose?
8/28/2017    Brickworks bistro                  Travel & Entertainment   $      526.35
8/28/2017    Uber                               Travel & Entertainment   $       17.94
8/28/2017    Venice Ale House                   Travel & Entertainment   $      312.60
8/28/2017    Uber                               Travel & Entertainment   $        4.00
8/28/2017    Uber                               Travel & Entertainment   $       93.13
8/28/2017    Uber                               Travel & Entertainment   $       10.00
8/29/2017    Yard House                         Travel & Entertainment   $       27.20
 9/1/2017    Western Souther Pac                Travel & Entertainment   $    1,437.23
 9/8/2017    Hotels                             Travel & Entertainment   $      124.13
 9/8/2017    United Club                        Travel & Entertainment   $         20.00
 9/8/2017    United Club                        Travel & Entertainment   $         17.00
9/11/2017    Cru Wine Bar                       Travel & Entertainment   $         51.90
9/11/2017    Palm Springs Airport               Travel & Entertainment   $         34.00
9/11/2017    Freshbooks                         Travel & Entertainment   $        139.86
9/14/2017    Travel Reservation                 Travel & Entertainment   $        172.97
9/19/2017    Audiobooks                         Travel & Entertainment   $         14.95
9/20/2017    United Club                        Travel & Entertainment   $         20.00
9/20/2017    Palm Springs Airport               Travel & Entertainment   $         34.00
9/20/2017    Trump Hotel                        Travel & Entertainment   $         51.14
9/25/2017    NYPD Palm Springs                  Travel & Entertainment   $         64.50
9/27/2017    NYPD Palm Springs                  Travel & Entertainment   $        100.75
9/29/2017    Palm Canyon Theatre                Travel & Entertainment   $         95.00
9/29/2017    The Draughtsman                    Travel & Entertainment   $         62.29
10/2/2017    Westin South Coast Plaza           Travel & Entertainment   $        333.19            Who stayed at the hotel and what was the
                                                                                                    purpose of the trip?
10/2/2017    Westin South Coast Plaza           Travel & Entertainment   $        299.19            Who stayed at the hotel and what was the
                                                                                                    purpose of the trip?
10/2/2017    Mastro's Costa Mesa                Travel & Entertainment   $        185.63
10/2/2017    United                             Travel & Entertainment   $        200.00            Who was on this flight and what was the
                                                                                                    purpose?
10/6/2017    withdrawal                         Travel & Entertainment   $        200.00
10/10/2017   Pan Pacific Vancouver              Travel & Entertainment   $        233.69            Who stayed at the hotel and what was the
                                                                                                    purpose of the trip?
10/10/2017   Pan Pacific Vancouver              Travel & Entertainment   $          7.01            Who stayed at the hotel and what was the
                                                                                                    purpose of the trip?
10/10/2017   Birba Palm Springs                 Travel & Entertainment   $        116.35
10/10/2017   Sobhy Yousef Palm Springs          Travel & Entertainment   $         61.61
10/10/2017   Mentorbox                          Travel & Entertainment   $         69.00
10/10/2017   mentornetwork                      Travel & Entertainment   $         37.00
10/12/2017   Compass Vending                    Travel & Entertainment   $          6.27
10/12/2017   Compass Vending                    Travel & Entertainment   $          0.18
10/13/2017   Cactus Club Coal Harbo Vancouver   Travel & Entertainment   $         41.99
10/13/2017   Cactus Club Coal Harbo Vancouver   Travel & Entertainment   $          1.25
10/13/2017   Vancouver Taxi                     Travel & Entertainment   $          8.85
10/13/2017   Vancouver Taxi                     Travel & Entertainment   $          0.26
10/13/2017   Black Top & Checker Cab            Travel & Entertainment   $          7.33
10/16/2017   Canucks Bar & Grill                Travel & Entertainment   $         41.35
10/16/2017   Canucks Bar & Grill                Travel & Entertainment   $          1.24
10/16/2017   United Club                        Travel & Entertainment   $         14.00
10/16/2017   Palm Springs Airport               Travel & Entertainment   $         85.00
10/16/2017   Maclure's Cab                      Travel & Entertainment   $          5.94
10/16/2017   Maclure's Cab                      Travel & Entertainment   $          0.17
10/16/2017   Starbucks                          Travel & Entertainment   $          5.10
10/16/2017   Starbucks                          Travel & Entertainment   $          0.15
10/16/2017   Cactus Club Coal Harbo Vancouver   Travel & Entertainment   $         39.22
10/16/2017   Cactus Club Coal Harbo Vancouver   Travel & Entertainment   $          1.17
10/16/2017   Starbucks                          Travel & Entertainment   $          5.10
10/16/2017   Starbucks                          Travel & Entertainment   $          0.15
10/16/2017   Cactus Club Coal Harbo Vancouver   Travel & Entertainment   $         61.13
10/16/2017   Cactus Club Coal Harbo Vancouver   Travel & Entertainment   $          1.83
10/16/2017   Black Top & Checker Cab            Travel & Entertainment   $          5.18
10/16/2017   Maclure's Cab                      Travel & Entertainment   $         33.42
  Case 15-11408-R Document 244
                           226 Filed in USBC ND/OK on 05/03/19
                                                      02/02/18 Page 140
                                                                    649 of 175
                                                                           651


  DATE       PAYEE                          PURPOSE                  AMOUNT            TOTALS               NOTES
10/16/2017   Maclure's Cab                  Travel & Entertainment   $          1.00
10/17/2017   Starbucks                      Travel & Entertainment   $          6.74
10/17/2017   Starbucks                      Travel & Entertainment   $          0.20
10/18/2017   Pan Pacific Vancouver          Travel & Entertainment   $        736.59                        Who stayed at the hotel and what was the
                                                                                                            purpose of the trip?
10/18/2017   Pan Pacific Vancouver          Travel & Entertainment   $         22.09                        Who stayed at the hotel and what was the
                                                                                                            purpose of the trip?
10/18/2017   Pan Pacific Vancouver          Travel & Entertainment   $         10.07                        Who stayed at the hotel and what was the
                                                                                                            purpose of the trip?
10/18/2017   Pan Pacific Vancouver          Travel & Entertainment   $          0.30                        Who stayed at the hotel and what was the
                                                                                                            purpose of the trip?
10/19/2017   Audiobooks                     Travel & Entertainment   $         14.95
10/20/2017   Chevron                        Travel & Entertainment   $         58.41
10/23/2017   Doubletree Modesto             Travel & Entertainment   $         17.00
10/23/2017   Fast N Esy                     Travel & Entertainment   $         52.53
10/26/2017   The Droughtsman Palm Springs   Travel & Entertainment   $         70.46
10/27/2017   Jeffrey Smith MD               Travel & Entertainment   $        100.00
10/30/2017   Brush Palm Springs             Travel & Entertainment   $         65.00
10/30/2017   Act Desertrecdistrict Indio    Travel & Entertainment   $        140.00
10/31/2017   Bills Pizza                    Travel & Entertainment   $         35.90
11/6/2017    Withdrawal                     Travel & Entertainment   $        200.00
11/7/2017    Mentorbox                      Travel & Entertainment   $         69.00
11/7/2017    Mentornetwork                  Travel & Entertainment   $         37.00
11/13/2017   Grandy Hyatt Tampa Bay         Travel & Entertainment   $         65.90
11/13/2017   Tpa Term A Ducky's             Travel & Entertainment   $         19.92
11/13/2017   Palm Springs Airport           Travel & Entertainment   $         51.00
11/16/2017   Withdrawal                     Travel & Entertainment   $        200.00
11/20/2017   Yard House                     Travel & Entertainment   $        150.00
11/20/2017   Audiobooks                     Travel & Entertainment   $         14.95
12/7/2017    Mentorbox                      Travel & Entertainment   $         69.00
12/7/2017    Mentornetwork                  Travel & Entertainment   $         37.00
12/14/2017   Withdrawal                     Travel & Entertainment   $        100.00
12/15/2017   Barnes & Noble                 Travel & Entertainment   $        142.61
12/15/2017   Withdrawal                     Travel & Entertainment   $        400.00
12/18/2017   Tommy Bahamas                  Travel & Entertainment   $        701.32
12/18/2017   NYPD Palm Springs              Travel & Entertainment   $         25.00
12/18/2017   Bootlegger Tiki                Travel & Entertainment   $         20.49
12/19/2017   Audiobooks                     Travel & Entertainment   $         14.95   $        46,678.93   This amount greatly exceeds the $30,000
                                                                                                            in projected Travel and Entertainment
                                                                                                            expenses for the PC. Further, many of the
                                                                                                            expenditures appear to be personal in
                                                                                                            nature, such that they should not be made
                                                                                                            by the P.C.


                                                                                                            In January 2018, whcih is not covered by
                                                                                                            the quarterly reports attached hereto,
                                                                                                            there was yet another large charge in the
                                                                                                            amount $4,298. Again, who was on this
                                                                                                            flight and what was the purpose?




1/12/2017    Time Warner cable              Utilities                $         74.78
1/17/2017    Time Warner cable              Utilities                $        251.85
1/26/2017    So cal gas                     Utilities                $         33.35
1/27/2017    Edison                         Utilities                $        109.41
 2/9/2017    ATT                            Utilities                $        642.77
2/13/2017    Time Warner                    Utilities                $         74.78
2/14/2017    Time Warner                    Utilities                $        259.48
 3/9/2017    ATT                            Utilities                $        435.38
3/13/2017    Time Warner Cabile             Utilities                $         70.15
3/14/2017    Southern California Edison     Utilities                $        342.28
3/27/2017    Time Warner Cable              Utilities                $        415.00
3/27/2017    So Cal Gas                     Utilities                $         26.34
4/10/2017    Att Payment                    Utilities                $        554.45
4/12/2017    Time Warner                    Utilities                $         69.99
4/18/2017    So Cal Gas                     Utilities                $          7.89
 5/9/2017    ATT                            Utilities                $        728.38
5/12/2017    Time Warner                    Utilities                $         69.99
 6/8/2017    Time Warner Cable              Utilities                $        230.51
 6/9/2017    ATT                            Utilities                $        739.00
       Case 15-11408-R Document 244
                                226 Filed in USBC ND/OK on 05/03/19
                                                           02/02/18 Page 141
                                                                         650 of 175
                                                                                651


       DATE             PAYEE                         PURPOSE     AMOUNT            TOTALS                NOTES
     6/12/2017          Time Warner Cable             Utilities   $         69.99
     6/19/2017          AT&T                          Utilities   $         14.26
     7/10/2017          ATT                           Utilities   $        803.15
     7/12/2017          Time Warner Cable             Utilities   $         69.99
      8/9/2017          ATT                           Utilities   $        652.27
     8/14/2017          Time Warner                   Utilities   $         69.99
      9/5/2017          Time Warner                   Utilities   $        608.65
      9/7/2017          Time Warner                   Utilities   $        306.71
     9/11/2017          ATT                           Utilities   $        835.51
     9/12/2017          Time Warner                   Utilities   $         69.99
     10/10/2017         ATT                           Utilities   $        619.44
     10/12/2017         Time Warner Cable             Utilities   $         69.99
     11/9/2017          ATT                           Utilities   $        789.96
     11/13/2017         Time Warner Cable             Utilities   $         69.99
     12/6/2017          Time Warner                   Utilities   $        380.95
     12/11/2017         ATT                           Utilities   $        751.97
     12/12/2017         Time Warner                   Utilities   $         69.99
     12/18/2017         AT&T                          Utilities   $        304.97   $         11,693.55   The Trustee believes that certain of the
                                                                                                          foregoing utility expenses may be for
                                                                                                          services provided to the Debtor, his
                                                                                                          alleged former spouse, or other parties
                                                                                                          other than the P C



Total Questionable Payments Set Forth Above (totals                                 $        186,032.58
highlighted in green)
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 142 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 143 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 144 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 145 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 146 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 147 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 148 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 149 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 150 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 151 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 152 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 153 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 154 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 155 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 156 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 157 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 158 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 159 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 160 of 175
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            230Filed
                                  Filed
                                     in USBC
                                        in USBC
                                              ND/OK
                                                ND/OK
                                                    onon
                                                      05/03/19
                                                         03/08/18Page
                                                                   Page
                                                                      161
                                                                        1 of 3
                                                                             175



                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OKLAHOMA
                                                                            Filed/Docketed
                                                                             Mar 08, 2018
In re                                             Case No. 15-11408-R
TODD A. SWENNING,                                 Chapter 11

                            Debtor



        ORDER RE: CHAPTER 11 TRUSTEE’S MOTION TO COMPEL
   PERFORMANCE UNDER SECOND AMENDED PLAN OF REORGANIZATION
                    DATED NOVEMBER 10, 2016

       Upon consideration of the following papers, (A) the Notice Of Motion And Motion To

Compel Performance Under Second Amended Plan Of Reorganization Dated November 10,

2016; And Notice Of Opportunity For Hearing (the “Motion to Compel”) [Dkt. 226], which was

filed on February 2, 2018 by Todd A. Frealy, the Chapter 11 Trustee (the “Trustee”) of the

bankruptcy estate of Todd A. Swenning, the Chapter 11 debtor herein (the “Debtor”), together

with the exhibits to the Motion to Compel; (B) the Response To Chapter 11 Trustee’s Notice Of

Motion And Motion To Compel Performance Under Second Amended Plan Of Reorganization

Dated November 10, 2016; And Notice Of Opportunity For Hearing (the “Motion to Compel

Opposition”) [Dkt. 227], which was filed on February 19, 2018 by the Debtor; (C) the Chapter

11 Trustee’s Request (1) To Strike Debtor’s Untimely Response To Chapter 11 Trustee’s Motion

To Compel Performance Under Second Amended Plan Of Reorganization Dated November 10,

2016 And (2) For Entry Of Order Granting Trustee’s Motion (the “Request to Strike and Enter

Order”) [Dkt. 228], which was filed on February 20, 2018 by the Trustee; and (D) this Court’s

concurrently entered Order Re: Chapter 11 Trustee’s Request (1) To Strike Debtor’s Untimely

Response To Chapter 11 Trustee’s Motion To Compel Performance Under Second Amended

Plan Of Reorganization Dated November 10, 2016 And (2) For Entry Of Order Granting

Trustee’s Motion, pursuant to which the Court granted the Trustee’s Request to Strike and Enter

Order and struck the Debtor’s untimely Motion to Compel Opposition from the record,

                                              1
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            230Filed
                                  Filed
                                     in USBC
                                        in USBC
                                              ND/OK
                                                ND/OK
                                                    onon
                                                      05/03/19
                                                         03/08/18Page
                                                                   Page
                                                                      162
                                                                        2 of 3
                                                                             175




       THE COURT HEREBY FINDS, RULES, AND ORDERS AS FOLLOWS:

       1.      Notice of the Motion to Compel complied with the requirements of Rule 9013-1

of Local Rules of the United States Bankruptcy Court for the Northern District of Oklahoma and

Fed. R. Bankr. P. 9006(f).

       2.      Based the foregoing, the lack of any timely response or opposition to the

Trustee’s Motion to Compel, the reasons set forth in the Trustee’s Motion to Compel, the lack of

any response or opposition to the Trustee’s Request to Strike and Enter Order, and for good

cause shown, the Trustee’s Motion to Compel, with the modification requested in the Trustee’s

Request to Strike and Enter Order, is hereby GRANTED.

       3.      The Debtor is hereby required to immediately cause Todd Swenning, M.D., P.C.

(the “P.C.”) to transfer all funds in any P.C. accounts into a trust account maintained by the

Trustee (the “Trustee Account”), less $10,000 for operating expenses.

       4.      The Debtor is hereby required to cause the P.C. to (a) sign over and deposit all

payments made to the P.C. into the Trustee Account within three (3) business days of receipt

and/or (b) sign over to the Trustee and send to the Trustee within three (3) business days of

receipt all payments made to the P.C., which the Trustee shall deposit into the Trustee Account.

       5.      The Debtor is hereby required to (a) sign over and deposit all payments made to

the Debtor into the Trustee Account within three (3) business days of receipt and/or (b) sign over

to the Trustee and send to the Trustee within three (3) business days of receipt all payments

made to the Debtor, which the Trustee shall deposit into the Trustee Account.

       6.      The Trustee is hereby authorized to direct entities and individuals regularly

making payments to the P.C. and/or the Debtor to make such payments directly into the Trustee

Account or by checks payable to the Trustee to be deposited into the Trustee Account.

       7.      Desert Regional Medical Center (“Desert Regional”) is hereby required to pay

directly to the Trustee all amounts due to the P.C. and/or the Debtor from Desert Regional.

       8.      The Trustee is hereby required to provide the Debtor and P.C. with monthly bank

statements showing payments to the P.C. and/or the Debtor received into the Trustee Account.

                                                2
Case
  Case
     15-11408-R
       15-11408-RDocument
                   Document
                          244
                            230Filed
                                  Filed
                                     in USBC
                                        in USBC
                                              ND/OK
                                                ND/OK
                                                    onon
                                                      05/03/19
                                                         03/08/18Page
                                                                   Page
                                                                      163
                                                                        3 of 3
                                                                             175




       9.     The Debtor and/or P.C. are hereby required to provide a monthly budget (the

“P.C. Budget”) for the P.C. to the Trustee no later than one week before the following subject

month, which P.C. Budget shall include (a) line items in the amounts set forth in the P.C.

Projections, plus (b) any adjustments thereto and any additional line items and an explanation

therefor.

       10.    The Trustee is hereby authorized and required to disburse to the P.C. (a) funds in

the amounts set forth in the P.C. Projections, plus, (b) subject to the Trustee’s discretion, any

additional amounts the Trustee deems necessary to operate the P.C..

       11.    The Debtor is hereby required to pay the Tax Refund or an amount equal to the

Tax Refund to the Trustee.

       12.    The Debtor is hereby required to explain, under oath, (a) the P.C. disbursements

described in the Motion to Compel and set forth in Exhibit “13” to the Motion to Compel and

(b) (i) whether the 2015 Amended Return was ever actually executed and filed with the IRS and

(ii) if the 2015 Amended Return was actually filed with the IRS, whether, thereafter, a further

amended 2015 Amended Return was filed with the IRS or the IRS was otherwise directed by the

Debtor to apply the Tax Refund to 2016 income taxes instead of paying the Tax Refund to the

Debtor.

       13.    The information required by paragraph 12 hereof shall be provided by a

declaration signed by the Debtor under oath and penalty of perjury, which shall be filed with the

Court and served on the Office of the United Stated Trustee and counsel to the Trustee by no

later than March 28, 2018.

       SO ORDERED this 8th day of March, 2018.



                                                          DANA L. RASURE
                                                          UNITED STATES BANKRUPTCY JUDGE




                                               3
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 164 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 165 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 166 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 167 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 168 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 169 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 170 of 175
Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 171 of 175
        Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 172 of 175


                                           CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2019                 (Date), I electronically transmitted the foregoing document to
the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic Filing to the following ECF
registrants (names only are sufficient):
                                        on all the persons who are on the Electronic Mail Notice List to Receive NEF
                                        transmission at their respective email addresses




I hereby certify that on May 3, 2019                  (Date), I served the same document by
  ✔ U.S. Postal Service                   In Person Delivery
        Courier Service                ✔ E-Mail Todd A. Swenning: johnnysawbones@yahoo.com

on the following, who are not registered participants of the ECF system:
Name(s) and Address(es): See Attached MML (Service by U.S. Mail)




                                                            /s/ Todd M. Arnold
                                                            Signature
                                                           TODD M. ARNOLD
                                                           Cal. Bar No. 221868
                                                           (Pro Hac Vice Application Approved)
                                                           10250 Constellation Boulevard, Suite 1700
                                                           Los Angeles, California 90067
                                                           Telephone: (310) 229-1234
                                                           Facsimile: (310) 229-1244
                                                           Email: tma@lnbyb.com
                                                           Counsel for Chapter 11 Trustee,
                                                           Todd A. Frealy




Motion for Admission Pro Hac Vice                              2                                                       AT-05 (6/06)
Label Matrix forCase    15-11408-R Document
                 local noticing             244 K.Filed
                                         Gretchen    Archer in USBC ND/OK on 05/03/19    Page
                                                                                  Todd Morris    173 of 175
                                                                                              Arnold
1085-4                                   2310-C North Hwy. 66                     Levene, Neale, Bender, Yoo & Brill LLP
Case 15-11408-R                          Catoosa, OK 74015-3070                   10250 Constellation Blvd., Suite 1700
Northern District of Oklahoma                                                     Los Angeles, CA 90067-6253
Tulsa
Fri May 3 17:14:22 CDT 2019
Ascension Capital Group                  Robert Samuel Boughner                   Sam G. Bratton II
Attn: Capital One Auto Finance,          U.S. Trustee’s Office                    Doerner Saunders Daniel & Anderson
A division of Capital One, N.A. Dept     1961 Stout St., Ste. 12-200              Two West Second Street
PO Box 201347                            Denver, CO 80294-6004                    Suite 700
Arlington, TX 76006-1347                                                          Tulsa, OK 74103-3117

James W. Brewer                             Martin James Brill                             Byrd Pool Service
Kemp Smith LLP                              Levene, Neale, Bender, Yoo & Brill LLP         6966 South Utica Avenue
221 N. Kansas                               10250 Constellation Blvd., Suite 1700          Tulsa, OK 74136-3903
Suite 1700                                  Los Angeles, CA 90067-6253
El Paso, TX 79901-1401

Capital One Auto Finance                    Capital One Auto Finance, division of Capita   Capital One Bank (USA), N.A.
PO Box 60511                                P.O. Box 201347                                PO Box 71083
City of Industry, CA 91716-0511             Arlington, TX 76006-1347                       Charlotte, NC 28272-1083



Carol M. Tallichet                          Adam P. Carroll                                Chief, Civil Trial Section - Central Region
PO Box 2807                                 Feamster & Carroll, PLLC                       Tax Division, U.S. Department of Justice
Palm Springs, CA 92263-2807                 35 E. 18th Street                              P.O. Box 7238
                                            Tulsa, OK 74119-5201                           Washington, DC 20044-7238


Commerce Bank                               Commerce Bank, Successor to Summit Bank        Credit First NA
Mailstop SACRF                              c/o Charles Greenough                          PO Box 818011
8000 Forsyth Blvd                           McAfee & Taft                                  Cleveland, OH 44181-8011
St. Louis, MO 63105-1707                    1717 S. Boulder, Suite 900
                                            Tulsa, OK 74119-4844

Demetra Ellis                               Desert Regional Medical Center                 Desert Regional Medical Center, Inc.
P.O. Box 1885                               c/o Kemp Smith LLp                             1150 N Indian Canyon Drive
Owasso, OK 74055-1885                       Attn: James W. Brewer                          Palm Springs, CA 92262-4872
                                            El Paso, TX 79901


Dwight L. Smith, PLLC                       Elevation Property Management                  F. Will DeMier, Esq.
1636 South Cincinnati Avenue                235 Montgomery Street, Suite 665               2700 Mid-Continent Tower
Tulsa, OK 74119-4418                        San Francisco, CA 94104-2909                   410 S. Boston
                                                                                           Tulsa, OK 74103


Farmers Insurance Company, Inc.             James Feamster III                             Donald Fife
PO Box 268992                               Feamster & Carroll, PLLC                       Hahn Fife & Company, LLP
Oklahoma City, OK 73126-8992                35 E. 18th Street                              790 East Colorado Blvd.
                                            Tulsa, OK 74119-5201                           9th Floor
                                                                                           Suite 900
                                                                                           Pasadena, CA 91101-2113
Todd A. Frealy                              Great Lakes                                    Charles Greenough
3403 Tenth St., Suite 709                   PO Box 78480                                   McAfee & Taft
Riverside, CA 92501-3641                    Milwaukee, WI 53278-8480                       2 W 2nd St
                                                                                           Suite 1100
                                                                                           Tulsa, OK 74103-3125
Bonnie N.        Case 15-11408-R Document
            Hackler                       244& Associates,
                                       Healey     Filed in P.C.
                                                           USBC ND/OK on 05/03/19
                                                                              Hibdon Page    174 of 175
                                                                                     Tires Plus
Office of   the United States Trustee  1445 N. Sunrise Way                    PO Box 81410
224 South   Boulder Ave, Room 225      Suite 201                              Cleveland, OH 44181-0410
Tulsa, OK   74103-3026                 Palm Springs, CA 92262-3703


Ila Swenning                                         Anna Emen Imose                                      Internal Revenue Service
303 E 1st Street                                     McAfee & Taft, P.C.                                  PO Box 7346
Volga, SD 57071-9039                                 Two W. Second Street, Suite 1100                     Philadelphia, PA 19101-7346
                                                     Tulsa, OK 74103-3125


(p)INTERNAL REVENUE SERVICE                          Melissa Ann (Naryani) Swenning                       Office of the United States Trustee
CENTRALIZED INSOLVENCY OPERATIONS                    655 E. Vereda Sur                                    224 South Boulder Avenue
PO BOX 7346                                          Palm Springs, CA 92262-4815                          Suite 225
PHILADELPHIA PA 19101-7346                                                                                Tulsa, OK 74103-3026


Okla Empl. Sec. Comm.                                Oklahoma Empl. Sec. Comm.                            Oklahoma Tax Commission
P.O. Box 53039                                       PO Box 53039                                         General Counsel’s Office
Oklahoma City, OK 73152-3039                         Oklahoma City, OK 73152-3039                         100 N Broadway Ave, Suite 1500
                                                                                                          Oklahoma City, OK 73102-8601


Kelly Parker                                         Paul and Cynthia Coury                               RMS (on behalf of Chubb & Son)
Lamun Mock Cunnyngham & Davis PC                     7134 South Yale                                      77 Hartland Street
5613 N. Classen Blvd.                                Suite 400                                            Suite 401
Oklahoma City, OK 73118-4015                         Tulsa, OK 74136-6351                                 PO Box 280431
                                                                                                          East Hartford, CT 06128-0431

Todd A Swenning                                      Jeffrey E. Tate                                      Tulsa County Treasurer
140 W Via Lola, #113                                 Christensen Law Group, P.L.L.C.                      500 S. Denver
Palm Springs, CA 92262-4375                          3401 N.W. 63rd Street, Suite 600                     Suite 323
                                                     Suite 600                                            Tulsa, OK 74103-3840
                                                     Oklahoma City, OK 73116-3796

Tulsa County Treasurer                               U.S. Attorney                                        US SEC & EXCHANGE COMM.
500 South Denver Ave.                                110 West Seventh Street                              Midwest Regional Office
Tulsa, OK 74103-3840                                 Suite 300                                            175 W. Jackson Boulevard, Ste 900
                                                     Tulsa, OK 74119-1013                                 Chicago, IL 60604-2815


US Security & Exchange Comm.                         Wells   Fargo Bank, N.A.                             Wells Fargo-EFS
175 W. Jackson Boulevard                             Wells   Fargo Education Financial Services           PO Box 5119
Suite 900                                            301 E   58th Street N                                Sioux Falls, SD 57117-5119
Chicago, IL 60604-2908                               Sioux   Falls, SD 57104-0422




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             (d)Oklahoma Tax Commission
PO Box 21125                                         2501 Lincoln Blvd.
Philadelphia, PA 19114-1125                          Oklahoma City, OK 73194
               Case 15-11408-R Document 244 Filed in USBC ND/OK on 05/03/19 Page 175 of 175


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Capital One Auto Finance, a division of Ca        (u)Doerner, Saunders, Daniel & Anderson, LLP         (u)Demetra Ellis




(d)Todd A. Frealy                                    (d)Internal Revenue Service                          (u)United States of America, ex. rel., Intern
3403 Tenth St., Suite 709                            PO Box 7346
Riverside, CA 92501-3641                             Philadelphia PA 19101-7346



End of Label Matrix
Mailable recipients    53
Bypassed recipients     6
Total                  59
